                             Case 16-12728-JTD                            Doc 543              Filed 04/24/20                 Page 1 of 77



                                                              UNITED STATES BANKRUPTCY COURT
                                                                   DISTRICT OF DELAWARE

                                                                                                                             Case No. 16-12728 (KG) Reporting Period:
In re _NNN 400 Capitol Center 16, LLC, et al
                                                                                                                             February 2020



                                                                  MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document      Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                   Attached       Attached         Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                           x
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                           x
   Schedule of Professional Fees Paid                                                   MOR-1b                           x
   Copies of bank statements                                                                                            x
   Cash disbursements journals                                                                                           x
Statement of Operations                                                                 MOR-2                            x
Balance Sheet                                                                           MOR-3                            x
Status of Postpetition Taxes                                                            MOR-4                            x
  Copies of IRS Form 6123 or payment receipt                                                                            x
  Copies of tax returns filed during reporting period                                                                   x
Summary of Unpaid Postpetition Debts                                                    MOR-4                           x
  Listing of aged accounts payable                                                      MOR-4                           x
Accounts Receivable Reconciliation and Aging                                            MOR-5                           x
Debtor Questionnaire                                                                    MOR-5                           x


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________
Signature of Joint Debtor


_______________________________________                                                 April 9, 2020
Signature of Authorized Individual*                                                     Date


Lori Adcock McGhee, CPM                                                                   Declarant
                                                                                        ______________________________
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                  MOR
                                                                                                                                                                (04/07)
                                Case 16-12728-JTD                    Doc 543             Filed 04/24/20                 Page 2 of 77

                                                                                                               Case No. 16-12728 (KG) Reporting Period:
      In re: NNN 400 Capitol Center 16, LLC, et al
                                                                                                               February 2020



                                      SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                   BANK ACCOUNTS                              CURRENT MONTH                   CUMULATIVE FILING TO DATE
                                         OPER.     PAYROLL       TAX        OTHER          ACTUAL            PROJECTED             ACTUAL             PROJECTED

CASH BEGINNING OF MONTH



RECEIPTS

CASH SALES

ACCOUNTS RECEIVABLE


                                                        SEE ENCLOSED REPORTS LABELED AS
LOANS AND ADVANCES

SALE OF ASSETS

OTHER (ATTACH LIST)                                     (I) CASH FLOW STATEMENT, and
TRANSFERS (FROM DIP ACCTS)
                                                        (II) GENERAL LEDGER
  TOTAL RECEIPTS



DISBURSEMENTS

NET PAYROLL

PAYROLL TAXES

SALES, USE, & OTHER TAXES

INVENTORY PURCHASES

SECURED/ RENTAL/ LEASES

INSURANCE

ADMINISTRATIVE

SELLING

OTHER (ATTACH LIST)



OWNER DRAW *

TRANSFERS (TO DIP ACCTS)



PROFESSIONAL FEES

U.S. TRUSTEE QUARTERLY FEES

COURT COSTS

TOTAL DISBURSEMENTS



NET CASH FLOW

(RECEIPTS LESS DISBURSEMENTS)




CASH - END OF MONTH

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                       THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                                              $   604,351.75
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                               $           0.00
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                 $           0.00
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                  $    604,351.75




                                                                                                                                                                  FORM MOR-1
                                                                                                                                                                       (04/07)
                             Case 16-12728-JTD                             Doc 543               Filed 04/24/20                    Page 3 of 77

                                                                                                                         Case No. 16-12728 (KG) Reporting Period:
      In re: NNN 400 Capitol Center 16, LLC, et al
                                                                                                                         February 2020




                                                                      BANK RECONCILIATIONS
                                                                        Continuation Sheet for MOR-1
                         A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.


                                                              Operating                         Payroll                           Tax                               Other
                                                    #                               #                               #                               #
BALANCE PER BOOKS


BANK BALANCE
(+) DEPOSITS IN TRANSIT (ATTACH LIST)

                                                                     SEE ENCLOSED REPORTS LABELED AS
(-) OUTSTANDING CHECKS (ATTACH LIST)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal
                                                                     (III) BANK RECONCILIATIONS
  balance per books                                                  & BANK STATEMENTS
DEPOSITS IN TRANSIT                                      Date          Amount            Date          Amount            Date           Amount              Date        Amount




CHECKS OUTSTANDING                                      Ck. #          Amount           Ch. #          Amount            Ck. #          Amount              Ck. #       Amount




OTHER




                                                                                                                                                                             FORM MOR-1a
                                                                                                                                                                                   (04/07)
                                             Case 16-12728-JTD               Doc 543         Filed 04/24/20           Page 4 of 77

  In re: NNN 400 Capitol Center 16, LLC, et al                                                                                 Case No. 16-12728 (KG) Reporting Period:
                                                                                                                               February 2020




                                                           SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                   This schedule is to include all retained professional payments from case inception to current month.

                                              Amount                                   Check                         Amount Paid                              Year-To-Date
     Payee            Period Covered         Approved              Payor           Number    Date                Fees       Expenses                      Fees          Expenses

Rubin & Rubin                            145,000          NNN 400 Capitol Ctr       wire        12/17         145,000                            495,000
Whiteford                                145,000          NNN 400 Capitol Ctr       wire        12/17         145,000                             495,000




                                                                                                                                                                           FORM MOR-1b
                                                                                                                                                                                 (04/07)
                         Case 16-12728-JTD                   Doc 543           Filed 04/24/20             Page 5 of 77

    In re: NNN 400 Capitol Center 16, LLC, et al
                                                                                                Case No. 16-12728 (KG) Reporting Period:
                                                                                                February 2020




                                               STATEMENT OF OPERATIONS
                                                           (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                       Cumulative
REVENUES                                                                             Month                            Filing to Date
Gross Revenues                                                                       $                          $
Less: Returns and Allowances
Net Revenue                                                                          $                          $
COST OF GOODS SOLD
Beginning Inventory
Add: Purchases
Add: Cost of Labor
Add: Other Costs (attach schedule)
Less: Ending Inventory
                                         SEE ENCLOSED REPORT LABELED AS
Cost of Goods Sold                       (IV) ACCRUAL BASED INCOME STATEMENT
Gross Profit
OPERATING EXPENSES
Advertising
Auto and Truck Expense
Bad Debts
Contributions
Employee Benefits Programs
Insider Compensation*
Insurance
Management Fees/Bonuses
Office Expense
Pension & Profit-Sharing Plans
Repairs and Maintenance
Rent and Lease Expense
Salaries/Commissions/Fees
Supplies
Taxes - Payroll
Taxes - Real Estate
Taxes - Other
Travel and Entertainment
Utilities
Other (attach schedule)
Total Operating Expenses Before Depreciation
Depreciation/Depletion/Amortization
Net Profit (Loss) Before Other Income & Expenses
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Interest Expense
Other Expense (attach schedule)
Net Profit (Loss) Before Reorganization Items
REORGANIZATION ITEMS
Professional Fees
U. S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)                                                                    $                          $

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                       FORM MOR-2
                                                                                                                                            (04/07)
                      Case 16-12728-JTD                 Doc 543         Filed 04/24/20          Page 6 of 77

    In re: NNN 400 Capitol Center 16, LLC, et al                                        Case No. 16-12728 (KG) Reporting Period:
                                                                                        February 2020




                                 STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                             Month                                Filing to Date

Other Costs




Other Operational Expenses




Other Income




Other Expenses




Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                    FORM MOR-2 CONT'D
                                                                                                                                (04/07)
                                  Case 16-12728-JTD                                 Doc 543                 Filed 04/24/20                       Page 7 of 77

      In re: NNN 400 Capitol Center 16, LLC, et al                                                                                    Case No. 16-12728 (KG) Reporting Period:
                                                                                                                                      February 2020



                                                                                      BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                         BOOK VALUE AT END OF                              BOOK VALUE ON
                                        ASSETS                                                      CURRENT REPORTING MONTH                                PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents
Restricted Cash and Cash Equivalents (see continuation sheet)
Accounts Receivable (Net)
Notes Receivable
Inventories
Prepaid Expenses                                           SEE ENCLOSED REPORT LABELED AS
Professional Retainers
Other Current Assets (attach schedule)
                                                           (V) ACCRUAL BASED BALANCE SHEET
TOTAL CURRENT ASSETS                                                                         $                                                         $
PROPERTY AND EQUIPMENT
Real Property and Improvements
Machinery and Equipment
Furniture, Fixtures and Office Equipment
Leasehold Improvements
Vehicles
Less Accumulated Depreciation
TOTAL PROPERTY & EQUIPMENT                                                                   $                                                         $
OTHER ASSETS
Loans to Insiders*
Other Assets (attach schedule)
TOTAL OTHER ASSETS                                                                           $                                                         $


TOTAL ASSETS                                                                                 $                                                         $


                                                                                                 BOOK VALUE AT END OF                                      BOOK VALUE ON
                 LIABILITIES AND OWNER EQUITY                                                CURRENT REPORTING MONTH                                       PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable
Taxes Payable (refer to FORM MOR-4)
Wages Payable
Notes Payable
Rent / Leases - Building/Equipment
Secured Debt / Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other Postpetition Liabilities (attach schedule)
TOTAL POSTPETITION LIABILITIES                                                               $                                                         $
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt
Priority Debt
Unsecured Debt
TOTAL PRE-PETITION LIABILITIES                                                               $                                                         $


TOTAL LIABILITIES                                                                            $                                                         $
OWNER EQUITY
Capital Stock
Additional Paid-In Capital
Partners' Capital Account
Owner's Equity Account
Retained Earnings - Pre-Petition
Retained Earnings - Postpetition
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NET OWNER EQUITY                                                                             $                                                         $


TOTAL LIABILITIES AND OWNERS' EQUITY                                                         $                                                         $

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                           FORM MOR-3
                                                                                                                                                                                (04/07)
                     Case 16-12728-JTD                          Doc 543             Filed 04/24/20                  Page 8 of 77

                                                                                                    Case No. 16-12728 (KG) Reporting Period:
In re: NNN 400 Capitol Center 16, LLC, et al
                                                                                                    February 2020




                                                       BALANCE SHEET - continuation sheet


                                                                                     BOOK VALUE AT END OF                       BOOK VALUE ON
                                     ASSETS                                       CURRENT REPORTING MONTH                        PETITION DATE
     Other Current Assets




     Other Assets




                                                                                     BOOK VALUE AT END OF                       BOOK VALUE ON
                   LIABILITIES AND OWNER EQUITY                                   CURRENT REPORTING MONTH                        PETITION DATE
     Other Postpetition Liabilities




     Adjustments to Owner Equity




     Postpetition Contributions (Distributions) (Draws)




     Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
     into a separate account, such as an escrow account.




                                                                                                                                                    FORM MOR-3 CONT'D
                                                                                                                                                                (04/07)
                           Case 16-12728-JTD                      Doc 543             Filed 04/24/20               Page 9 of 77

                                                                                                          Case No. 16-12728 (KG) Reporting Period:
     In re: NNN 400 Capitol Center 16, LLC, et al                                                         February 2020




                                                       STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                        Beginning         Amount                                                                 Ending
                                                          Tax            Withheld or          Amount              Date            Check No.        Tax
                                                        Liability         Accrued              Paid               Paid             or EFT        Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
                                                         N/A - NO EMPLOYEES
Other:_________________
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes


                                              SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                            Number of Days Past Due
                                                    Current            0-30              31-60         61-90                   Over 90        Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
                                                   SEE ENCLOSED REPORT LABELED AS
Secured Debt/Adequate Protection Payments          (VI) AGED PAYABLES REPORT
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Other:__________________________
Total Postpetition Debts

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                      FORM MOR-4
                                                                                                                                                           (04/07)
                     Case 16-12728-JTD                 Doc 543         Filed 04/24/20        Page 10 of 77

                                                                                        Case No. 16-12728 (KG) Reporting Period:
    In re: NNN 400 Capitol Center 16, LLC, et al
                                                                                        February 2020




                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                              Amount
Total Accounts Receivable at the beginning of the reporting period
+ Amounts billed during the period
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period

Accounts Receivable Aging                                                                                       Amount
0 - 30 days old
31 - 60 days old              SEE ENCLOSED REPORT LABELED AS
61 - 90 days old              (VII) AGED RECEIVABLES REPORT
91+ days old
Total Accounts Receivable
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                               Yes             No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                            x
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                         x
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                           N/A
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                            x
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
                                                                                                                            x
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                         FORM MOR-5
                                                                                                                              (04/07)
                                        I. CASHDoc
                           Case 16-12728-JTD    FLOW
                                                   543STATEMENT
                                                        Filed 04/24/20                    Page 11 of 77
Cash Flow
Newmark Moses Tucker Partners
Properties: regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201
Date Range: 02/01/2020 to 02/29/2020
Accounting Basis: Cash
Level of Detail: Detail View
                                                                                                                 % of Fiscal Year To
Account Name                               Selected Period     % of Selected Period      Fiscal Year To Date
                                                                                                                                Date
Operating Income & Expense
  Income
    Revenue
      Rent                                        658,472.67                     91.85            1,263,985.28                 91.47
      CAM Income                                   11,779.74                      1.64              23,559.48                   1.70
      Late Fee Income                               3,310.85                      0.46                4,639.53                  0.34
      Storage Income                                 429.18                       0.06                 858.36                   0.06
      Telecom Income                                5,269.59                      0.74                6,144.59                  0.44
      Parking Income - Non Taxable                 37,586.51                      5.24              82,713.95                   5.99
      Vending Income                                   25.00                      0.00                  25.00                   0.00
    Total Revenue                                 716,873.54                    100.00            1,381,926.19                100.00
  Total Operating Income                          716,873.54                    100.00            1,381,926.19                100.00
  Expense
    Payroll Expenses
      Onsite Engineer and                          13,507.60                      1.88              24,220.18                   1.75
      Maintenance
      Onsite Management                             8,035.19                      1.12              14,605.16                   1.06
    Total Payroll Expenses                         21,542.79                      3.01              38,825.34                   2.81
    Repairs Maintenance and
    Supplies
      Contract Repairs and
      Maintenance
         Building Repairs and                        550.00                       0.08              43,740.51                   3.17
         Maintenance CM
         Carpet and Floor Cleaning                   177.70                       0.02                5,656.37                  0.41
         and Repairs CM
         Chemical Water Treatment                    343.35                       0.05                 343.35                   0.02
         CM
         Dock Repairs and                           1,903.45                      0.27                1,903.45                  0.14
         Maintenance CM
         Door and Lock Repairs CM                   1,409.02                      0.20                1,534.37                  0.11
         Electrical Repairs and Maint              34,959.00                      4.88             163,077.43                  11.80
         CM
         Elevator Repairs and                      28,401.32                      3.96              41,332.64                   2.99
         Maintenance CM
         Fire and Life Safety CM                        0.00                      0.00                5,462.10                  0.40
         HVAC CM                                   11,053.31                      1.54              13,515.36                   0.98
         Janitorial - Night Service CM             37,246.14                      5.20             106,407.08                   7.70
         Landscaping and Grounds CM                 1,217.75                      0.17                2,869.50                  0.21
         Painting CM                               23,275.00                      3.25              30,575.60                   2.21
         Pest Control                                373.87                       0.05                 727.03                   0.05
         Plumbing CM                                2,860.21                      0.40              21,528.36                   1.56
         Pressure Washing                               0.00                      0.00                1,040.95                  0.08
         Roof Repair CM                              333.76                       0.05                 333.76                   0.02


Created on 03/25/2020                                                                                                         Page 1
                            Case 16-12728-JTD      Doc 543       Filed 04/24/20      Page 12 of 77
Cash Flow
                                                                                                            % of Fiscal Year To
Account Name                             Selected Period     % of Selected Period   Fiscal Year To Date
                                                                                                                           Date
         Security Monitoring CM                       0.00                   0.00                  75.00                   0.01
         Security-Protection Equipment             525.04                    0.07                 525.04                   0.04
         CM
         Security Services CM                    22,203.49                   3.10              54,266.67                   3.93
         Signage Repairs CM                           0.00                   0.00                 402.07                   0.03
         Skywalk Maintenance                       393.00                    0.05                 786.00                   0.06
      Total Contract Repairs and                167,225.41                  23.33             496,102.64                  35.90
      Maintenance
      Contract Maintenance
      Supplies and Equipment
         Building Supplies MS                     1,082.80                   0.15               1,399.04                   0.10
         Electrical Supplies MS                    312.03                    0.04                 312.03                   0.02
         HVAC Supplies MS                          843.66                    0.12                 843.66                   0.06
         Janitorial Supplies MS                   7,662.71                   1.07              13,329.80                   0.96
      Total Contract Maintenance                  9,901.20                   1.38              15,884.53                   1.15
      Supplies and Equipment
    Total Repairs Maintenance and               177,126.61                  24.71             511,987.17                  37.05
    Supplies
    Utilities and Service Expenses
      Electricity US                            139,200.23                  19.42             139,200.23                  10.07
      Garbage Removal US                          3,206.22                   0.45               7,270.58                   0.53
      Internet Service US                          630.64                    0.09                 877.20                   0.06
      Telephone US                                1,412.71                   0.20               2,465.46                   0.18
      Television Cable US                          173.10                    0.02               1,557.98                   0.11
      Water and Sewer US                          7,338.29                   1.02              26,149.94                   1.89
    Total Utilities and Service                 151,961.19                  21.20             177,521.39                  12.85
    Expenses
    Administrative Expenses
      Advertising AS                                  0.00                   0.00                 981.00                   0.07
      Bank Charges AS                              145.84                    0.02                 292.54                   0.02
      Dues and Fees AS                             350.00                    0.05                 350.00                   0.03
      Education and Training AS                   1,166.63                   0.16               1,191.63                   0.09
      Legal Fees AS                               3,955.71                   0.55              13,800.61                   1.00
      Management Fees AS                              0.00                   0.00              11,920.42                   0.86
      Meals and Entertainment AS                   200.34                    0.03                 312.88                   0.02
      Office Supplies AS                          2,391.56                   0.33               2,665.36                   0.19
      Postage AS                                     17.84                   0.00                  17.84                   0.00
      Suspense AS                                     0.00                   0.00              -29,928.68                  -2.17
      Tenant and Client Appreciation               772.80                    0.11               1,084.50                   0.08
      Travel Expenses AS                           958.00                    0.13                 958.00                   0.07
    Total Administrative Expenses                 9,958.72                   1.39               3,646.10                   0.26
    Taxes and Insurance
      Property Insurance                         39,074.80                   5.45              39,074.80                   2.83
    Total Taxes and Insurance                    39,074.80                   5.45              39,074.80                   2.83
    Administrative Expenses NR
      Asset Management Fees NR                    4,000.00                   0.56               8,000.00                   0.58
      Non-Building Compliance and                22,654.92                   3.16              22,654.92                   1.64
      Reg Fees NR
        **PAID ERRONEOUSLY - CREDIT WILL APPEAR ON THE APRIL CASH FLOW STATEMENT

Created on 03/25/2020                                                                                                    Page 2
                          Case 16-12728-JTD      Doc 543        Filed 04/24/20       Page 13 of 77
Cash Flow
                                                                                                            % of Fiscal Year To
Account Name                           Selected Period      % of Selected Period    Fiscal Year To Date
                                                                                                                           Date
    Total Administrative Expenses              26,654.92                     3.72              30,654.92                   2.22
    NR
  Total Operating Expense                     426,319.03                    59.47             801,709.72                  58.01


  NOI - Net Operating Income                  290,554.51                    40.53             580,216.47                  41.99


Other Income & Expense
  Other Expense
    Debt Service
      Mortgage Interest                       162,000.00                    22.60             324,000.00                  23.45
    Total Debt Service                        162,000.00                    22.60             324,000.00                  23.45
    Capital Expenditures
      Interior Building Improvements           13,030.52                     1.82              13,030.52                   0.94
      Leasing Commissions                       3,002.23                     0.42               3,002.23                   0.22
    Total Capital Expenditures                 16,032.75                     2.24              16,032.75                   1.16
  Total Other Expense                         178,032.75                    24.83             340,032.75                  24.61


  Net Other Income                            -178,032.75                  -24.83             -340,032.75                 -24.61


  Total Income                                716,873.54                   100.00            1,381,926.19                100.00
  Total Expense                               604,351.78                    84.30            1,141,742.47                 82.62


  Net Income                                  112,521.76                    15.70             240,183.72                  17.38


  Other Items
    Operating Cash                                  0.00                                      464,568.20
    Security Deposit Escrow Account            -15,482.76                                      -15,482.76
    Building - Architect-Engineering                0.00                                        -3,507.50
    Tenant Improvements                             0.00                                       -41,695.00
    Legal Fees                                      0.00                                          -195.00
    Prepaid Income                            -284,359.53                                      -22,330.63
  Net Other Items                             -299,842.29                                     381,357.31


Cash Flow                                     -187,320.53                                     621,541.03


Beginning Cash                              1,972,410.56                                     1,163,549.00
Beginning Cash + Cash Flow                  1,785,090.03                                     1,785,090.03
Actual Ending Cash                          1,785,090.03                                     1,785,090.03




Created on 03/25/2020                                                                                                    Page 3
                                                 Case 16-12728-JTD        Doc II.
                                                                              543    Filed 04/24/20
                                                                                  GENERAL   LEDGER Page 14 of 77
General Ledger
Properties: regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201
GL Accounts: All
Exclude Zero Dollar Receipts From Cash Accounts: Yes
Date Range: 02/01/2020 to 02/29/2020
Accounting Basis: Cash
Show Reversed Transactions: Yes
     Date        Payee / Payer                   Type             Reference               Debit         Credit       Balance Description
 1101-0000 - Operating Cash
Starting                                                                                                           1,972,410.56
Balance
  02/01/2020    Matthew White                    eCheck receipt   903E-BB70               982.80                   1,973,393.36 January 2020
  02/01/2020    Matthew White                    eCheck receipt   903E-BB70               582.80                   1,973,976.16 Late Fee for Jan 2020
  02/01/2020    Matthew White                    eCheck receipt   903E-BB70              4,062.40                  1,978,038.56 February 2020
  02/01/2020    Ghidotti Communications, LLC     eCheck receipt   A08A-5960              4,047.83                  1,982,086.39 February 2020
  02/03/2020                                     JE                                                   162,000.00   1,820,086.39
  02/03/2020    Affordable Rooter Service, LLC   Check            2796                                   210.00    1,819,876.39
  02/03/2020    Chem-Aqua                        Check            2797                                   343.35    1,819,533.04
  02/03/2020    Cintas Corporation #065          Check            2798                                     65.90   1,819,467.14
  02/03/2020    Color Me Bad, LLC                Check            2799                                  1,250.00   1,818,217.14
  02/03/2020    Color Me Bad, LLC                Check            2799                                   150.00    1,818,067.14
  02/03/2020    Color Me Bad, LLC                Check            2799                                   120.00    1,817,947.14
  02/03/2020    Color Me Bad, LLC                Check            2799                                  3,390.00   1,814,557.14
  02/03/2020    Color Me Bad, LLC                Check            2799                                  1,680.00   1,812,877.14
  02/03/2020    Color Me Bad, LLC                Check            2799                                   200.00    1,812,677.14
  02/03/2020    Color Me Bad, LLC                Check            2799                                  3,920.00   1,808,757.14
  02/03/2020    Color Me Bad, LLC                Check            2799                                 10,470.00   1,798,287.14
  02/03/2020    Entergy                          Check            2800                                 55,837.44   1,742,449.70
  02/03/2020    Harrison Energy Partners         Check            2801                                  1,726.70   1,740,723.00
  02/03/2020    Harrison Energy Partners         Check            2801                                   908.66    1,739,814.34
  02/03/2020    Jennifer L. Haas dba JLH         Check            2802                                   500.00    1,739,314.34
                Design, LLC
  02/03/2020    Laidlaw, Inc.                    Check            2803                                  5,945.35   1,733,368.99
  02/03/2020    Laidlaw, Inc.                    Check            2803                                 34,580.47   1,698,788.52
  02/03/2020    Little Rock Regional Chamber of Check             2804                                   350.00    1,698,438.52
                Commerce
  02/03/2020    OTIS Elevator Company            Check            2805                                 12,931.32   1,685,507.20
  02/03/2020    Office of the U.S. Trustee       Check            2806                                   650.00    1,684,857.20


Created on 03/25/2020                                                                                                                                   Page 1
                                             Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 15 of 77
General Ledger
     Date        Payee / Payer               Type        Reference                Debit         Credit        Balance Description
  02/03/2020    Office of the U.S. Trustee   Check       2806                                    650.00     1,684,207.20
  02/03/2020    Office of the U.S. Trustee   Check       2806                                    650.00     1,683,557.20
  02/03/2020    Office of the U.S. Trustee   Check       2806                                    975.00     1,682,582.20
  02/03/2020    Office of the U.S. Trustee   Check       2806                                    650.00     1,681,932.20
  02/03/2020    Office of the U.S. Trustee   Check       2806                                   1,625.00    1,680,307.20
  02/03/2020    Office of the U.S. Trustee   Check       2806                                    650.00     1,679,657.20
  02/03/2020    Office of the U.S. Trustee   Check       2806                                    554.92     1,679,102.28
  02/03/2020    Office of the U.S. Trustee   Check       2806                                    975.00     1,678,127.28
  02/03/2020    Office of the U.S. Trustee   Check       2806                                    325.00     1,677,802.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    975.00     1,676,827.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    650.00     1,676,177.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    650.00     1,675,527.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    650.00     1,674,877.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    650.00     1,674,227.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    650.00     1,673,577.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    650.00     1,672,927.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    650.00     1,672,277.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    650.00     1,671,627.28
  02/03/2020    Office of the U.S. Trustee   Check       2807                                    975.00     1,670,652.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,670,002.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,669,352.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,668,702.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,668,052.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,667,402.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,666,752.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,666,102.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,665,452.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,664,802.28
  02/03/2020    Office of the U.S. Trustee   Check       2808                                    650.00     1,664,152.28
  02/03/2020    Office of the U.S. Trustee   Check       2809                                    650.00     1,663,502.28
  02/03/2020    Office of the U.S. Trustee   Check       2809                                    650.00     1,662,852.28
  02/03/2020    Powers of Arkansas, Inc.     Check       2810                                    730.70     1,662,121.58
  02/03/2020    R & E Supply                 Check       2811                                    723.56     1,661,398.02
  02/03/2020    R & E Supply                 Check       2811                                    159.86     1,661,238.16



Created on 03/25/2020                                                                                                               Page 2
                                               Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 16 of 77
General Ledger
     Date        Payee / Payer                 Type        Reference                Debit         Credit        Balance Description
  02/03/2020    Regions Center                 Check       2812                                   7,741.38    1,653,496.78
  02/03/2020    Snyder Environmental &         Check       2813                                    450.00     1,653,046.78
                Construction, Inc
  02/03/2020    Stanley Access Technologies    Check       2814                                    670.00     1,652,376.78
                LLC
  02/03/2020    The ADT Security Corporation   Check       2815                                    140.00     1,652,236.78
                dba ADT Commercial LLC
  02/03/2020    Waste Management of Little     Check       2816                                   3,206.22    1,649,030.56
                Rock Hauling
  02/03/2020    Whelan Security Co dba         Check       2817                                  11,245.20    1,637,785.36
                GardaWorld Security Services
  02/03/2020    MTEH, LLC                      Check       2818                                   6,679.31    1,631,106.05 01.15.20 Payroll Reimbursement
  02/03/2020    MTEH, LLC                      Check       2818                                   4,004.33    1,627,101.72 01.15.20 Payroll Reimbursement
  02/03/2020    MTEH, LLC                      Check       2818                                    200.00     1,626,901.72 01.15.20 Payroll Reimbursement
  02/03/2020    MTEH, LLC                      Check       2818                                     92.58     1,626,809.14 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2818                                     37.06     1,626,772.08 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2818                                    113.21     1,626,658.87 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2818                                     57.42     1,626,601.45 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2818                                     10.91     1,626,590.54 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2818                                     19.71     1,626,570.83 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2818                                     19.50     1,626,551.33 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                     15.24     1,626,536.09 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                     74.90     1,626,461.19 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                    125.88     1,626,335.31 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                     15.00     1,626,320.31 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                    499.91     1,625,820.40 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                   3,455.80    1,622,364.60 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                    958.00     1,621,406.60 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                     30.00     1,621,376.60 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                     87.13     1,621,289.47 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2819                                     17.42     1,621,272.05 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2820                                   3,002.23    1,618,269.82 Lease Fee-Airfirst Inc 01/01/
                                                                                                                           19-12/31/20
  02/03/2020    MTEH, LLC                      Check       2821                      41.59                    1,618,311.41 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2821                                    240.17     1,618,071.24 12/2019 P-Cards
  02/03/2020    MTEH, LLC                      Check       2821                                     77.40     1,617,993.84 12/2019 P-Cards



Created on 03/25/2020                                                                                                                                  Page 3
                                                 Case 16-12728-JTD             Doc 543     Filed 04/24/20   Page 17 of 77
General Ledger
     Date        Payee / Payer                   Type               Reference                     Debit         Credit        Balance Description
  02/03/2020    MTEH, LLC                        Check              2821                                         698.12     1,617,295.72 12/2019 P-Cards
  02/03/2020    MTEH, LLC                        Check              2821                                          98.33     1,617,197.39 12/2019 P-Cards
  02/03/2020    MTEH, LLC                        Check              2821                                         159.12     1,617,038.27 12/2019 P-Cards
  02/03/2020    MTEH, LLC                        Check              2821                                         355.85     1,616,682.42 12/2019 P-Cards
  02/03/2020    MTEH, LLC                        Check              2821                                         186.15     1,616,496.27 12/2019 P-Cards
  02/03/2020    MTEH, LLC                        Check              2821                           17.42                    1,616,513.69 12/2019 P-Cards
  02/03/2020    MTEH, LLC                        Check              2821                          159.12                    1,616,672.81 12/2019 P-Cards
  02/03/2020    MTEH, LLC                        Check              2821                                          43.73     1,616,629.08 12/2019 P-Cards
  02/03/2020    MTEH, LLC                        Check              2821                                          17.84     1,616,611.24 12/2019 P-Cards
  02/03/2020    MTEH, LLC                        Check              2821                                         166.56     1,616,444.68 12/2019 P-Cards
  02/03/2020    GDH Consulting, Inc.             Receipt            GHH7-R04L                    1,513.33                   1,617,958.01
  02/03/2020    The Design Group                 Receipt            HHH7-R04L                        0.12                   1,617,958.13
  02/03/2020    The Design Group                 Receipt            HHH7-R04L                    4,858.49                   1,622,816.62
  02/05/2020    Richard A. Stephens &            Receipt            Y786-R04L                     900.80                    1,623,717.42
                Associates, Inc.
  02/05/2020    Wilson & Associates, PLLC        Receipt            Z786-R04L                   38,314.13                   1,662,031.55
  02/05/2020    Steel, Wright & Collier, PLLC    Receipt            0886-R04L                    2,791.69                   1,664,823.24
  02/05/2020    Steel, Wright & Collier, PLLC    Receipt            0886-R04L                     279.17                    1,665,102.41 Late Fee for Jan 2020
  02/05/2020    Steel, Wright & Collier, PLLC    Receipt            0886-R04L                    2,791.69                   1,667,894.10
  02/05/2020    Steel, Wright & Collier, PLLC    Receipt            0886-R04L                   24,137.45                   1,692,031.55 Prepaid Any
  02/05/2020    The Women's Foundation of        Receipt            1886-R04L                     144.90                    1,692,176.45 Late Fee for Jan 2020
                Arkansas
  02/05/2020    The Women's Foundation of        Receipt            1886-R04L                    1,304.10                   1,693,480.55
                Arkansas
  02/05/2020    Whelan Security Co.              Receipt            2886-R04L                    1,956.03                   1,695,436.58
  02/05/2020    The Communications Group, Inc. Receipt              3886-R04L                    9,173.34                   1,704,609.92
  02/05/2020    Airfirst, Inc.                   Receipt            4886-R04L                    6,335.88                   1,710,945.80
  02/05/2020    Regions Bank                     Receipt            V786-R04L                    2,468.81                   1,713,414.61 Prepaid Any
  02/05/2020    Rasco, Winter, Abston, Moore &   Receipt            W786-R04L                   13,316.74                   1,726,731.35
                Associates, LLP
  02/05/2020    Wilson Carroll Research          Receipt            X786-R04L                    7,208.20                   1,733,939.55
                Services LLC
  02/05/2020    The Payroll Company of           Receipt            5886-R04L                    5,087.25                   1,739,026.80
                Arkansas, LLC
  02/05/2020    Regions                          Reversed Receipt   Transfer deposited           7,741.38                   1,746,768.18
                                                                    to incorrect account




Created on 03/25/2020                                                                                                                                            Page 4
                                                Case 16-12728-JTD         Doc 543   Filed 04/24/20   Page 18 of 77
General Ledger
     Date        Payee / Payer                  Type              Reference                Debit         Credit        Balance Description
  02/05/2020    Regions                         Reverse Receipt                                          7,741.38    1,739,026.80 Reversal receipt for Reference
                                                                                                                                  #Transfer deposited to incorrect
                                                                                                                                  account on 02/05/2020
  02/07/2020    RaizCentralAR, LLC              Receipt           K4RL-R04L                 25.00                    1,739,051.80
  02/07/2020    W. Lyn Fruchey                  Receipt           M4RL-R04L                   0.40                   1,739,052.20
  02/07/2020    W. Lyn Fruchey                  Receipt           M4RL-R04L               1,827.80                   1,740,880.00
  02/07/2020    Arkansas Anti-Aging P.A.        Receipt           P4RL-R04L               1,602.67                   1,742,482.67
  02/07/2020    Kiski Legal, LLC                Receipt           Q4RL-R04L                733.35                    1,743,216.02
  02/07/2020    Kiski Legal, LLC                Receipt           Q4RL-R04L               2,724.60                   1,745,940.62
  02/07/2020    Twentieth Floor Corporation     Receipt           S4RL-R04L                376.38                    1,746,317.00 0105A
  02/07/2020    Twentieth Floor Corporation     Receipt           S4RL-R04L              20,854.72                   1,767,171.72 2000
  02/07/2020    Twentieth Floor Corporation     Receipt           S4RL-R04L              20,854.72                   1,788,026.44 2100
  02/07/2020    Twentieth Floor Corporation     Receipt           S4RL-R04L              20,854.72                   1,808,881.16 2200
  02/07/2020    Twentieth Floor Corporation     Receipt           S4RL-R04L              14,146.30                   1,823,027.46 2300
  02/07/2020    Twentieth Floor Corporation     Receipt           S4RL-R04L                429.18                    1,823,456.64 Storage 4
  02/11/2020    Revival Coffee, LLC             Receipt           9S7S-R04L                500.00                    1,823,956.64
  02/11/2020    Revival Coffee, LLC             Receipt           9S7S-R04L                500.00                    1,824,456.64
  02/11/2020    Revival Coffee, LLC             Receipt           9S7S-R04L                344.00                    1,824,800.64
  02/11/2020    Anderson, Murphy & Hopkins,     Receipt           BS7S-R04L              29,504.87                   1,854,305.51
                LLP
  02/11/2020    The Little Rock Club, Inc       Receipt           C2Q8-V04L              10,000.00                   1,864,305.51
  02/14/2020                                    JE                                                        145.84     1,864,159.67 Bank service charge
  02/18/2020    Deloitte LLP                    Receipt           ach                    17,898.88                   1,882,058.55 February 2020
  02/18/2020    Deloitte LLP                    Receipt           ach                    37,086.75                   1,919,145.30 February 2020
  02/19/2020    Progressive Parking Solutions   Receipt           P791-S04L              25,000.00                   1,944,145.30
  02/19/2020    BSI                             Receipt           Q791-S04L               5,269.59                   1,949,414.89
  02/19/2020    Bill Dickenson, Ben Dickenson & Receipt           R791-S04L                945.00                    1,950,359.89
                Ray Dominquez/Morrisons &
                Associates
  02/19/2020    Conway Management               Receipt           81XL-3R6L               4,103.13                   1,954,463.02
                Investments, LLC
  02/19/2020    Kiski Legal, LLC                Receipt           91XL-3R6L               1,473.83                   1,955,936.85
  02/19/2020    Kiski Legal, LLC                Receipt           91XL-3R6L               1,984.12                   1,957,920.97
  02/24/2020    Jessica T Enterprises, Inc      eCheck receipt    674A-41C0               1,723.53                   1,959,644.50 Online Payment
  02/24/2020    ACS Roof Maintenance, Inc.      Check             2822                                    333.76     1,959,310.74
  02/24/2020    AT&T X                          Check             2823                                   1,212.71    1,958,098.03



Created on 03/25/2020                                                                                                                                        Page 5
                                                  Case 16-12728-JTD        Doc 543   Filed 04/24/20   Page 19 of 77
General Ledger
     Date        Payee / Payer                    Type             Reference                Debit         Credit        Balance Description
  02/24/2020    ATT                               Reversed Check   2824                                    163.20     1,957,934.83
  02/24/2020    ATT                               Reversed Check   2824                                    105.47     1,957,829.36
  02/24/2020    ATT                               Reversed Check   2824                                     58.01     1,957,771.35
  02/24/2020    ATT                               Reversed Check   2824                                    230.13     1,957,541.22
  02/24/2020    ATT                               Reversed Check   2824                                     73.83     1,957,467.39
  02/24/2020    Alarmco, Inc.                     Check            2825                                    385.04     1,957,082.35
  02/24/2020    Arkansas Rooter, Inc.             Check            2826                                    150.00     1,956,932.35
  02/24/2020    Arkansas Rooter, Inc.             Check            2826                                     75.00     1,956,857.35
  02/24/2020    Arkansas Rooter, Inc.             Check            2826                                    130.00     1,956,727.35
  02/24/2020    Arkansas Rooter, Inc.             Check            2826                                    255.00     1,956,472.35
  02/24/2020    BOMA/Greater Little Rock          Check            2827                                     30.00     1,956,442.35
  02/24/2020    Baldwin & Shell Construction      Check            2828                                   5,797.00    1,950,645.35
                Company
  02/24/2020    CNA Insurance                     Check            2829                                  31,849.80    1,918,795.55
  02/24/2020    Central Arkansas Water dba        Check            2830                                   7,338.29    1,911,457.26
                Utility Billing Services
  02/24/2020    Cintas Corporation #065           Check            2831                                     45.90     1,911,411.36
  02/24/2020    Cintas Corporation #065           Check            2831                                     65.90     1,911,345.46
  02/24/2020    Clifford Power Systems, Inc.      Check            2832                                   1,298.74    1,910,046.72
  02/24/2020    Clifford Power Systems, Inc.      Check            2832                                   1,903.45    1,908,143.27
  02/24/2020    Colliers Arkansas, Inc. dba       Check            2833                                    393.00     1,907,750.27 February 2020
                Colliers International
  02/24/2020    Color Me Bad, LLC                 Check            2834                                   1,535.00    1,906,215.27
  02/24/2020    Color Me Bad, LLC                 Check            2834                                    560.00     1,905,655.27
  02/24/2020    Comcast A                         Check            2835                                    173.10     1,905,482.17
  02/24/2020    Comfort Systems USA               Check            2836                                    150.00     1,905,332.17
                (Arkansas), Inc.
  02/24/2020    Comfort Systems USA               Check            2836                                   1,587.71    1,903,744.46
                (Arkansas), Inc.
  02/24/2020    Comfort Systems USA               Check            2836                                    302.50     1,903,441.96
                (Arkansas), Inc.
  02/24/2020    Cromwell Architects Engineers,    Check            2837                                   1,725.00    1,901,716.96
                Inc.
  02/24/2020    Elevator Safety Inspection        Check            2838                                   2,470.00    1,899,246.96
                Services, Inc.
  02/24/2020    Entergy                           Check            2839                                  83,362.79    1,815,884.17
  02/24/2020    Gary Houston Electric Co., Inc.   Check            2840                                  32,079.00    1,783,805.17



Created on 03/25/2020                                                                                                                              Page 6
                                                  Case 16-12728-JTD       Doc 543   Filed 04/24/20   Page 20 of 77
General Ledger
     Date        Payee / Payer                    Type            Reference                Debit         Credit        Balance Description
  02/24/2020    Gary Houston Electric Co., Inc.   Check           2840                                   2,880.00    1,780,925.17
  02/24/2020    Harrison Energy Partners          Check           2841                                    611.81     1,780,313.36
  02/24/2020    Harrison Energy Partners          Check           2841                                    399.26     1,779,914.10
  02/24/2020    Harrison Energy Partners          Check           2841                                   2,948.88    1,776,965.22
  02/24/2020    Harrison Energy Partners          Check           2841                                    224.16     1,776,741.06
  02/24/2020    Horticare Landscape               Check           2842                                    552.00     1,776,189.06
                Management Company, Inc.
  02/24/2020    Joshua Michael Eggers dba         Check           2843                                   1,115.00    1,775,074.06
                JMEE LLC
  02/24/2020    Laidlaw, Inc.                     Check           2844                                   1,717.36    1,773,356.70
  02/24/2020    Laidlaw, Inc.                     Check           2844                                   2,665.67    1,770,691.03
  02/24/2020    MTEH, LLC                         Check           2845                                   6,828.29    1,763,862.74 01/31/20 Payroll
  02/24/2020    MTEH, LLC                         Check           2845                                   4,030.86    1,759,831.88 01/31/20 Payroll
  02/24/2020    McGhee Real Estate Services,      Check           2846                                   4,000.00    1,755,831.88
                Inc.
  02/24/2020    Perks Key & Lock                  Check           2847                                    404.39     1,755,427.49
  02/24/2020    Perks Key & Lock                  Check           2847                                     81.75     1,755,345.74
  02/24/2020    Perks Key & Lock                  Check           2847                                    252.88     1,755,092.86
  02/24/2020    Plantation Services, Inc          Check           2848                                    665.75     1,754,427.11
  02/24/2020    Powers Mechanical Service Co.     Check           2849                                   1,089.40    1,753,337.71
  02/24/2020    R & E Supply                      Check           2850                                    393.66     1,752,944.05
  02/24/2020    Snyder Environmental &            Check           2851                                    550.00     1,752,394.05
                Construction, Inc
  02/24/2020    Snyder Environmental &            Check           2851                                   6,458.00    1,745,936.05
                Construction, Inc
  02/24/2020    Surety Bond Placement Services Check              2852                                   7,225.00    1,738,711.05
  02/24/2020    Terminix International, LP        Check           2853                                    373.87     1,738,337.18
  02/24/2020    Whelan Security Co dba            Check           2854                                  10,958.29    1,727,378.89
                GardaWorld Security Services
  02/24/2020    Van Deusen & Associates, Inc.     Check           2855                                  13,000.00    1,714,378.89
  02/24/2020    Voya Services Company fka ING Receipt             ach                     8,952.60                   1,723,331.49 Prepaid Any
                N.A. Insurance Corp
  02/24/2020    ATT                               Reverse Check   2824                     163.20                    1,723,494.69
  02/24/2020    ATT                               Reverse Check   2824                     105.47                    1,723,600.16
  02/24/2020    ATT                               Reverse Check   2824                      58.01                    1,723,658.17
  02/24/2020    ATT                               Reverse Check   2824                     230.13                    1,723,888.30
  02/24/2020    ATT                               Reverse Check   2824                      73.83                    1,723,962.13


Created on 03/25/2020                                                                                                                                Page 7
                                                Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 21 of 77
General Ledger
     Date        Payee / Payer                  Type        Reference                Debit          Credit       Balance Description
  02/24/2020    ATT                             Check       2824                                     105.47    1,723,856.66
  02/24/2020    ATT                             Check       2824                                       58.01   1,723,798.65
  02/24/2020    ATT                             Check       2824                                     230.13    1,723,568.52
  02/24/2020    ATT                             Check       2824                                       73.83   1,723,494.69
  02/24/2020    ATT                             Check       2824                                     163.20    1,723,331.49
  02/26/2020    Munson Rowlett Moore & Boone, Receipt       Z6J2-5R6L              23,965.53                   1,747,297.02 Prepaid Any
                P.A.
  02/26/2020    RGN - Little Rock I, LLC        Receipt     57J2-5R6L               2,303.98                   1,749,601.00 Late Fee for Nov 2019
  02/26/2020    RGN - Little Rock I, LLC        Receipt     57J2-5R6L                230.93                    1,749,831.93
  02/26/2020    RGN - Little Rock I, LLC        Receipt     57J2-5R6L              20,960.69                   1,770,792.62
  02/26/2020    ARCare                          Receipt     87J2-5R6L               5,663.06                   1,776,455.68 Prepaid Any
  02/26/2020    Progressive Parking Solutions   Receipt     C7J2-5R6L              12,586.51                   1,789,042.19
  02/26/2020    Voya Services Company fka ING Receipt       ach                     2,093.51                   1,791,135.70 Prepaid Any
                N.A. Insurance Corp
  02/26/2020    Southwestern Electric Power     Receipt     ach                     2,735.71                   1,793,871.41 Prepaid Any
                Company
  02/27/2020    Regions Center                  Check       2856                                    7,741.38   1,786,130.03
  02/28/2020    BOMA/Greater Little Rock        Check       2857                                    1,040.00   1,785,090.03
  02/28/2020    Regions                         Receipt     83HB-5R6L               7,741.38                   1,792,831.41 Transfer to SD account
  02/28/2020                                    JE                                                  7,741.38   1,785,090.03 Correct cash account on deposit
Net Change                                                                                                      -187,320.53
                                                                                  448,845.54      636,166.07   1,785,090.03

 1101-1000 - Operating Cash
Starting                                                                                                         24,422.33
Balance
Net Change                                                                                                             0.00
                                                                                        0.00            0.00     24,422.33

 1101-1001 - Operating Cash
Starting                                                                                                         11,093.22
Balance
Net Change                                                                                                             0.00
                                                                                        0.00            0.00     11,093.22

 1101-1500 - Cash to Cash Transfer
Starting                                                                                                               0.00
Balance
  02/03/2020    Regions Center                  Check       2812                    7,741.38                      7,741.38 01/2020 S/D Transfer


Created on 03/25/2020                                                                                                                                 Page 8
                                               Case 16-12728-JTD             Doc 543     Filed 04/24/20   Page 22 of 77
General Ledger
     Date        Payee / Payer                 Type               Reference                     Debit         Credit      Balance Description
  02/05/2020    Regions                        Reversed Receipt   Transfer deposited                          7,741.38          0.00 Reversed on 02/05/2020
                                                                  to incorrect account
  02/05/2020    Regions                        Reverse Receipt                                 7,741.38                     7,741.38 Reversal receipt for Reference
                                                                                                                                     #Transfer deposited to incorrect
                                                                                                                                     account on 02/05/2020
  02/05/2020                                   JE                                                             7,741.38          0.00 Adjust S/D Account
  02/27/2020    Regions Center                 Check              2856                         7,741.38                     7,741.38
  02/28/2020    Regions                        Receipt            83HB-5R6L                                   7,741.38          0.00 Transfer to SD account
Net Change                                                                                                                      0.00
                                                                                              23,224.14      23,224.14          0.00

 1102-0000 - Security Deposit Escrow Account
Starting                                                                                                                   51,692.84
Balance
  02/05/2020                                   JE                                              7,741.38                    59,434.22 Adjust S/D Account
  02/28/2020                                   JE                                              7,741.38                    67,175.60 Correct cash account on deposit
Net Change                                                                                                                 15,482.76
                                                                                              15,482.76           0.00     67,175.60

 1138-0000 - Petty Cash
Starting                                                                                                                     500.00
Balance
Net Change                                                                                                                      0.00
                                                                                                   0.00           0.00       500.00

 1199-0003 - TILC General Reserve
Starting                                                                                                                  860,218.75
Balance
Net Change                                                                                                                      0.00
                                                                                                   0.00           0.00    860,218.75

 1200-0500 - AR - Other
Starting                                                                                                                     360.00
Balance
Net Change                                                                                                                      0.00
                                                                                                   0.00           0.00       360.00




Created on 03/25/2020                                                                                                                                           Page 9
                                                Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 23 of 77
General Ledger
     Date        Payee / Payer                  Type        Reference                Debit         Credit         Balance Description
 1220-0000 - Prepaid Expenses
Starting                                                                                                          66,955.37
Balance
Net Change                                                                                                              0.00
                                                                                      0.00           0.00         66,955.37

 1301-0000 - Land
Starting                                                                                                        3,140,000.00
Balance
Net Change                                                                                                              0.00
                                                                                      0.00           0.00       3,140,000.00

 1301-1000 - Building
Starting                                                                                                       32,110,000.00
Balance
Net Change                                                                                                              0.00
                                                                                      0.00           0.00      32,110,000.00

 1301-1003 - Building - Architect-Engineering
Starting                                                                                                            3,507.50
Balance
Net Change                                                                                                              0.00
                                                                                      0.00           0.00           3,507.50

 1301-1009 - Building - Soil-Environmental
Starting                                                                                                          30,553.00
Balance
Net Change                                                                                                              0.00
                                                                                      0.00           0.00         30,553.00

 1307-0000 - Building Improvements
Starting                                                                                                        7,306,099.29
Balance
Net Change                                                                                                              0.00
                                                                                      0.00           0.00       7,306,099.29

 1309-0000 - Tenant Improvements
Starting                                                                                                        8,021,719.82
Balance
Net Change                                                                                                              0.00
                                                                                      0.00           0.00       8,021,719.82




Created on 03/25/2020                                                                                                                   Page 10
                                         Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 24 of 77
General Ledger
     Date        Payee / Payer           Type        Reference                Debit         Credit        Balance Description
 1309-0001 - Tenant Finish
Starting                                                                                                    6,723.42
Balance
Net Change                                                                                                      0.00
                                                                               0.00           0.00          6,723.42

 1309-0100 - CIP - Tenant Improvements
Starting                                                                                                 285,040.00
Balance
Net Change                                                                                                      0.00
                                                                               0.00           0.00       285,040.00

 1350-0000 - Appliances
Starting                                                                                                  12,317.00
Balance
Net Change                                                                                                      0.00
                                                                               0.00           0.00        12,317.00

 1410-0000 - Furniture and Fixtures
Starting                                                                                                  17,037.53
Balance
Net Change                                                                                                      0.00
                                                                               0.00           0.00        17,037.53

 1415-0000 - Security System
Starting                                                                                                    3,856.91
Balance
Net Change                                                                                                      0.00
                                                                               0.00           0.00          3,856.91

 1601-0000 - Closing Costs
Starting                                                                                                1,241,869.56
Balance
Net Change                                                                                                      0.00
                                                                               0.00           0.00      1,241,869.56

 1605-0000 - Loan Costs
Starting                                                                                                 448,303.00
Balance
Net Change                                                                                                      0.00
                                                                               0.00           0.00       448,303.00




Created on 03/25/2020                                                                                                           Page 11
                                                   Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 25 of 77
General Ledger
     Date        Payee / Payer                     Type        Reference                Debit         Credit        Balance Description
 1605-0500 - Leasing Commissions
Starting                                                                                                          1,835,267.17
Balance
Net Change                                                                                                                0.00
                                                                                           0.00         0.00      1,835,267.17

 1605-2000 - Legal Fees
Starting                                                                                                           164,413.52
Balance
Net Change                                                                                                                0.00
                                                                                           0.00         0.00       164,413.52

 2111-0230 - AP - Other
Starting                                                                                                               178.21
Balance
Net Change                                                                                                                0.00
                                                                                           0.00         0.00           178.21

 2132-0000 - Prepaid Income
Starting                                                                                                           -366,322.68
Balance
  02/01/2020    Regions Bank                       Receipt                            10,156.77                    -356,165.91
  02/01/2020    Regions Bank                       Receipt                           175,893.85                    -180,272.06
  02/01/2020    Regions Bank                       Receipt                            35,635.58                    -144,636.48
  02/01/2020    Regions Bank                       Receipt                             1,981.06                    -142,655.42
  02/01/2020    Deloitte LLP                       Receipt                            18,717.63                    -123,937.79
  02/01/2020    Deloitte LLP                       Receipt                            17,507.37                    -106,430.42
  02/01/2020    Disability Rights Arkansas, Inc.   Receipt                             7,667.17                     -98,763.25
  02/01/2020    Southwestern Electric Power        Receipt                             2,669.55                     -96,093.70
                Company
  02/01/2020    Voya Services Company fka ING Receipt                                      0.02                     -96,093.68
                N.A. Insurance Corp
  02/01/2020    Voya Services Company fka ING Receipt                                  2,093.49                     -94,000.19
                N.A. Insurance Corp
  02/01/2020    Wittenberg, Delony & Davidson      Receipt                            12,848.48                     -81,151.71
  02/01/2020    Munson Rowlett Moore & Boone, Receipt                                 23,965.53                     -57,186.18
                P.A.
  02/01/2020    Baird, Kurtz & Dobson              Receipt                            36,991.40                     -20,194.78
  02/01/2020    Jessica T Enterprises, Inc         Receipt                             1,723.53                     -18,471.25
  02/01/2020    ARCare                             Receipt                             5,663.06                     -12,808.19


Created on 03/25/2020                                                                                                                     Page 12
                                                   Case 16-12728-JTD        Doc 543   Filed 04/24/20   Page 26 of 77
General Ledger
     Date        Payee / Payer                     Type             Reference                Debit         Credit          Balance Description
  02/01/2020    Disability Rights Arkansas, Inc.   Receipt                                  2,585.24                       -10,222.95
  02/05/2020    Steel, Wright & Collier, PLLC      Receipt          0886-R04L                             24,137.45        -34,360.40 Prepaid Any
  02/05/2020    Regions Bank                       Receipt          V786-R04L                              2,468.81        -36,829.21 Prepaid Any
  02/24/2020    Jessica T Enterprises, Inc         eCheck receipt   674A-41C0                              1,723.53        -38,552.74 Online Payment
  02/24/2020    Voya Services Company fka ING Receipt               ach                                    8,952.60        -47,505.34 Prepaid Any
                N.A. Insurance Corp
  02/26/2020    Munson Rowlett Moore & Boone, Receipt               Z6J2-5R6L                             23,965.53        -71,470.87 Prepaid Any
                P.A.
  02/26/2020    ARCare                             Receipt          87J2-5R6L                              5,663.06        -77,133.93 Prepaid Any
  02/26/2020    Voya Services Company fka ING Receipt               ach                                    2,093.51        -79,227.44 Prepaid Any
                N.A. Insurance Corp
  02/26/2020    Southwestern Electric Power        Receipt          ach                                    2,735.71        -81,963.15 Prepaid Any
                Company
Net Change                                                                                                                284,359.53
                                                                                          356,099.73      71,740.20        -81,963.15

 2138-0000 - Security Deposits
Starting                                                                                                                   -59,434.22
Balance
Net Change                                                                                                                      0.00
                                                                                                0.00           0.00        -59,434.22

 2138-0030 - Refund Clearing Account
Starting                                                                                                                      111.00
Balance
Net Change                                                                                                                      0.00
                                                                                                0.00           0.00           111.00

 2141-0000 - Withholding Taxes - Investors
Starting                                                                                                                    3,550.00
Balance
Net Change                                                                                                                      0.00
                                                                                                0.00           0.00         3,550.00

 2206-0000 - Note Payable
Starting                                                                                                               -30,054,803.80
Balance
Net Change                                                                                                                      0.00
                                                                                                0.00           0.00    -30,054,803.80




Created on 03/25/2020                                                                                                                                  Page 13
                                                   Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 27 of 77
General Ledger
     Date        Payee / Payer                     Type        Reference                Debit         Credit          Balance Description
 3107-2000 - Retained Earnings
Starting                                                                                                          -20,456,071.70
Balance
Net Change                                                                                                                 0.00
                                                                                         0.00             0.00    -20,456,071.70

 3112-0100 - Contributions LLC
Starting                                                                                                           -5,670,844.15
Balance
Net Change                                                                                                                 0.00
                                                                                         0.00             0.00     -5,670,844.15

 3112-0500 - Distributions LLC
Starting                                                                                                             579,298.40
Balance
Net Change                                                                                                                 0.00
                                                                                         0.00             0.00       579,298.40

 3112-1000 - Contributions TIC
Starting                                                                                                           -9,079,368.00
Balance
Net Change                                                                                                                 0.00
                                                                                         0.00             0.00     -9,079,368.00

 3112-2000 - Distributions TIC
Starting                                                                                                           9,168,104.29
Balance
Net Change                                                                                                                 0.00
                                                                                         0.00             0.00     9,168,104.29

 4001-0000 - Rent
Starting                                                                                                            -605,512.61
Balance
  02/01/2020    Regions Bank                       Receipt                                           35,635.58      -641,148.19
  02/01/2020    Deloitte LLP                       Receipt                                           18,717.63      -659,865.82
  02/01/2020    Deloitte LLP                       Receipt                                           17,507.37      -677,373.19
  02/01/2020    Disability Rights Arkansas, Inc.   Receipt                                            7,667.17      -685,040.36
  02/01/2020    Southwestern Electric Power        Receipt                                            2,669.55      -687,709.91
                Company
  02/01/2020    Voya Services Company fka ING Receipt                                                     0.02      -687,709.93
                N.A. Insurance Corp



Created on 03/25/2020                                                                                                                       Page 14
                                                   Case 16-12728-JTD        Doc 543   Filed 04/24/20   Page 28 of 77
General Ledger
     Date        Payee / Payer                     Type             Reference                Debit         Credit         Balance Description
  02/01/2020    Voya Services Company fka ING Receipt                                                      2,093.49     -689,803.42
                N.A. Insurance Corp
  02/01/2020    Wittenberg, Delony & Davidson      Receipt                                                12,848.48     -702,651.90
  02/01/2020    Munson Rowlett Moore & Boone, Receipt                                                     23,965.53     -726,617.43
                P.A.
  02/01/2020    Baird, Kurtz & Dobson              Receipt                                                36,991.40     -763,608.83
  02/01/2020    Jessica T Enterprises, Inc         Receipt                                                 1,723.53     -765,332.36
  02/01/2020    ARCare                             Receipt                                                 5,663.06     -770,995.42
  02/01/2020    Disability Rights Arkansas, Inc.   Receipt                                                 2,585.24     -773,580.66
  02/01/2020    Matthew White                      eCheck receipt   903E-BB70                               982.80      -774,563.46 January 2020
  02/01/2020    Matthew White                      eCheck receipt   903E-BB70                              4,062.40     -778,625.86 February 2020
  02/01/2020    Ghidotti Communications, LLC       eCheck receipt   A08A-5960                              4,047.83     -782,673.69 February 2020
  02/01/2020    Regions Bank                       Receipt                                                47,332.93     -830,006.62 February 2020
  02/01/2020    Regions Bank                       Receipt                                                 2,489.14     -832,495.76 February 2020
  02/01/2020    Regions Bank                       Receipt                                                17,861.41     -850,357.17 February 2020
  02/01/2020    Regions Bank                       Receipt                                                19,729.85     -870,087.02 February 2020
  02/01/2020    Regions Bank                       Receipt                                                19,743.76     -889,830.78 February 2020
  02/01/2020    Regions Bank                       Receipt                                                19,662.85     -909,493.63 February 2020
  02/01/2020    Regions Bank                       Receipt                                                11,579.77     -921,073.40 February 2020
  02/01/2020    Regions Bank                       Receipt                                                10,359.13     -931,432.53 February 2020
  02/01/2020    Regions Bank                       Receipt                                                 9,860.50     -941,293.03 February 2020
  02/01/2020    Regions Bank                       Receipt                                                17,632.60     -958,925.63 February 2020
  02/03/2020    GDH Consulting, Inc.               Receipt          GHH7-R04L                              1,513.33     -960,438.96
  02/03/2020    The Design Group                   Receipt          HHH7-R04L                                  0.12     -960,439.08
  02/03/2020    The Design Group                   Receipt          HHH7-R04L                              4,858.49     -965,297.57
  02/05/2020    Richard A. Stephens &              Receipt          Y786-R04L                               900.80      -966,198.37
                Associates, Inc.
  02/05/2020    Wilson & Associates, PLLC          Receipt          Z786-R04L                             38,314.13    -1,004,512.50
  02/05/2020    Steel, Wright & Collier, PLLC      Receipt          0886-R04L                              2,791.69    -1,007,304.19
  02/05/2020    Steel, Wright & Collier, PLLC      Receipt          0886-R04L                              2,791.69    -1,010,095.88
  02/05/2020    The Women's Foundation of          Receipt          1886-R04L                              1,304.10    -1,011,399.98
                Arkansas
  02/05/2020    Whelan Security Co.                Receipt          2886-R04L                              1,956.03    -1,013,356.01
  02/05/2020    The Communications Group, Inc. Receipt              3886-R04L                              9,173.34    -1,022,529.35
  02/05/2020    Airfirst, Inc.                     Receipt          4886-R04L                              6,335.88    -1,028,865.23




Created on 03/25/2020                                                                                                                               Page 15
                                                 Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 29 of 77
General Ledger
     Date        Payee / Payer                   Type        Reference                Debit          Credit        Balance Description
  02/05/2020    Rasco, Winter, Abston, Moore &   Receipt     W786-R04L                              13,316.74   -1,042,181.97
                Associates, LLP
  02/05/2020    Wilson Carroll Research          Receipt     X786-R04L                               7,208.20   -1,049,390.17
                Services LLC
  02/05/2020    The Payroll Company of           Receipt     5886-R04L                               5,087.25   -1,054,477.42
                Arkansas, LLC
  02/07/2020    W. Lyn Fruchey                   Receipt     M4RL-R04L                                   0.40   -1,054,477.82
  02/07/2020    W. Lyn Fruchey                   Receipt     M4RL-R04L                               1,827.80   -1,056,305.62
  02/07/2020    Arkansas Anti-Aging P.A.         Receipt     P4RL-R04L                               1,602.67   -1,057,908.29
  02/07/2020    Kiski Legal, LLC                 Receipt     Q4RL-R04L                                733.35    -1,058,641.64
  02/07/2020    Kiski Legal, LLC                 Receipt     Q4RL-R04L                               2,724.60   -1,061,366.24
  02/07/2020    Twentieth Floor Corporation      Receipt     S4RL-R04L                                376.38    -1,061,742.62 0105A
  02/07/2020    Twentieth Floor Corporation      Receipt     S4RL-R04L                              20,854.72   -1,082,597.34 2000
  02/07/2020    Twentieth Floor Corporation      Receipt     S4RL-R04L                              20,854.72   -1,103,452.06 2100
  02/07/2020    Twentieth Floor Corporation      Receipt     S4RL-R04L                              20,854.72   -1,124,306.78 2200
  02/07/2020    Twentieth Floor Corporation      Receipt     S4RL-R04L                              14,146.30   -1,138,453.08 2300
  02/11/2020    Revival Coffee, LLC              Receipt     9S7S-R04L                                500.00    -1,138,953.08
  02/11/2020    Revival Coffee, LLC              Receipt     9S7S-R04L                                500.00    -1,139,453.08
  02/11/2020    Revival Coffee, LLC              Receipt     9S7S-R04L                                344.00    -1,139,797.08
  02/11/2020    Anderson, Murphy & Hopkins,      Receipt     BS7S-R04L                              29,504.87   -1,169,301.95
                LLP
  02/11/2020    The Little Rock Club, Inc        Receipt     C2Q8-V04L                              10,000.00   -1,179,301.95
  02/18/2020    Deloitte LLP                     Receipt     ach                                    17,898.88   -1,197,200.83 February 2020
  02/18/2020    Deloitte LLP                     Receipt     ach                                    37,086.75   -1,234,287.58 February 2020
  02/19/2020    Bill Dickenson, Ben Dickenson & Receipt      R791-S04L                                945.00    -1,235,232.58
                Ray Dominquez/Morrisons &
                Associates
  02/19/2020    Conway Management                Receipt     81XL-3R6L                               4,103.13   -1,239,335.71
                Investments, LLC
  02/19/2020    Kiski Legal, LLC                 Receipt     91XL-3R6L                               1,473.83   -1,240,809.54
  02/19/2020    Kiski Legal, LLC                 Receipt     91XL-3R6L                               1,984.12   -1,242,793.66
  02/26/2020    RGN - Little Rock I, LLC         Receipt     57J2-5R6L                                230.93    -1,243,024.59
  02/26/2020    RGN - Little Rock I, LLC         Receipt     57J2-5R6L                              20,960.69   -1,263,985.28
Net Change                                                                                                       -658,472.67
                                                                                       0.00        658,472.67   -1,263,985.28




Created on 03/25/2020                                                                                                                         Page 16
                                                Case 16-12728-JTD        Doc 543   Filed 04/24/20   Page 30 of 77
General Ledger
     Date        Payee / Payer                  Type             Reference                Debit         Credit      Balance Description
 4006-0000 - CAM Income
Starting                                                                                                            -11,779.74
Balance
  02/01/2020    Regions Bank                    Receipt                                                 1,981.06    -13,760.80
  02/01/2020    Regions Bank                    Receipt                                                 2,631.34    -16,392.14 February 2020
  02/01/2020    Regions Bank                    Receipt                                                  138.38     -16,530.52 February 2020
  02/01/2020    Regions Bank                    Receipt                                                  992.95     -17,523.47 February 2020
  02/01/2020    Regions Bank                    Receipt                                                 1,096.82    -18,620.29 February 2020
  02/01/2020    Regions Bank                    Receipt                                                 1,097.60    -19,717.89 February 2020
  02/01/2020    Regions Bank                    Receipt                                                 1,093.10    -20,810.99 February 2020
  02/01/2020    Regions Bank                    Receipt                                                  643.74     -21,454.73 February 2020
  02/01/2020    Regions Bank                    Receipt                                                  576.35     -22,031.08 February 2020
  02/01/2020    Regions Bank                    Receipt                                                  548.17     -22,579.25 February 2020
  02/01/2020    Regions Bank                    Receipt                                                  980.23     -23,559.48 February 2020
Net Change                                                                                                          -11,779.74
                                                                                           0.00        11,779.74    -23,559.48

 4007-0000 - Late Fee Income
Starting                                                                                                             -1,328.68
Balance
  02/01/2020    Matthew White                   eCheck receipt   903E-BB70                               582.80      -1,911.48 Late Fee for Jan 2020
  02/05/2020    Steel, Wright & Collier, PLLC   Receipt          0886-R04L                               279.17      -2,190.65 Late Fee for Jan 2020
  02/05/2020    The Women's Foundation of       Receipt          1886-R04L                               144.90      -2,335.55 Late Fee for Jan 2020
                Arkansas
  02/26/2020    RGN - Little Rock I, LLC        Receipt          57J2-5R6L                              2,303.98     -4,639.53 Late Fee for Nov 2019
Net Change                                                                                                           -3,310.85
                                                                                           0.00         3,310.85     -4,639.53

 4014-0000 - Storage Income
Starting                                                                                                              -429.18
Balance
  02/07/2020    Twentieth Floor Corporation     Receipt          S4RL-R04L                               429.18       -858.36 Storage 4
Net Change                                                                                                            -429.18
                                                                                           0.00          429.18       -858.36




Created on 03/25/2020                                                                                                                                  Page 17
                                                Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 31 of 77
General Ledger
     Date        Payee / Payer                  Type        Reference                Debit         Credit      Balance Description
 4015-0000 - Telecom Income
Starting                                                                                                         -875.00
Balance
  02/19/2020    BSI                             Receipt     Q791-S04L                              5,269.59     -6,144.59
Net Change                                                                                                      -5,269.59
                                                                                        0.00       5,269.59     -6,144.59

 4021-0001 - Parking Income - Non Taxable
Starting                                                                                                       -45,127.44
Balance
  02/19/2020    Progressive Parking Solutions   Receipt     P791-S04L                             25,000.00    -70,127.44
  02/26/2020    Progressive Parking Solutions   Receipt     C7J2-5R6L                             12,586.51    -82,713.95
Net Change                                                                                                     -37,586.51
                                                                                        0.00      37,586.51    -82,713.95

 4029-0000 - Vending Income
Starting                                                                                                            0.00
Balance
  02/07/2020    RaizCentralAR, LLC              Receipt     K4RL-R04L                                25.00         -25.00
Net Change                                                                                                         -25.00
                                                                                        0.00         25.00         -25.00

 5006-0000 - Onsite Engineer and Maintenance
Starting                                                                                                       10,712.58
Balance
  02/03/2020    MTEH, LLC                       Check       2818                    6,679.31                   17,391.89 01.15.20 Payroll Reimbursement
  02/24/2020    MTEH, LLC                       Check       2845                    6,828.29                   24,220.18 01/31/20 Payroll
Net Change                                                                                                     13,507.60
                                                                                   13,507.60           0.00    24,220.18

 5007-0000 - Onsite Management
Starting                                                                                                        6,569.97
Balance
  02/03/2020    MTEH, LLC                       Check       2818                    4,004.33                   10,574.30 01.15.20 Payroll Reimbursement
  02/24/2020    MTEH, LLC                       Check       2845                    4,030.86                   14,605.16 01/31/20 Payroll
Net Change                                                                                                      8,035.19
                                                                                    8,035.19           0.00    14,605.16




Created on 03/25/2020                                                                                                                           Page 18
                                               Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 32 of 77
General Ledger
     Date        Payee / Payer                 Type        Reference                Debit         Credit      Balance Description
 5204-0000 - Building Repairs and Maintenance CM
Starting                                                                                                      43,190.51
Balance
  02/24/2020    Snyder Environmental &         Check       2851                     550.00                    43,740.51 Mold Inspection-Franke's
                Construction, Inc
Net Change                                                                                                      550.00
                                                                                    550.00          0.00      43,740.51

 5207-0000 - Carpet and Floor Cleaning and Repairs CM
Starting                                                                                                       5,478.67
Balance
  02/03/2020    Cintas Corporation #065        Check       2798                      65.90                     5,544.57 Mat Service 1/14/20
  02/24/2020    Cintas Corporation #065        Check       2831                      45.90                     5,590.47 Mat Service 1.28.20
  02/24/2020    Cintas Corporation #065        Check       2831                      65.90                     5,656.37 2.11.20 Mat Service
Net Change                                                                                                      177.70
                                                                                    177.70          0.00       5,656.37

 5208-0000 - Chemical Water Treatment CM
Starting                                                                                                           0.00
Balance
  02/03/2020    Chem-Aqua                      Check       2797                     343.35                      343.35 Water Treatment Program
Net Change                                                                                                      343.35
                                                                                    343.35          0.00        343.35

 5211-0000 - Dock Repairs and Maintenance CM
Starting                                                                                                           0.00
Balance
  02/24/2020    Clifford Power Systems, Inc.   Check       2832                    1,903.45                    1,903.45 CAT 750kw
Net Change                                                                                                     1,903.45
                                                                                   1,903.45         0.00       1,903.45

 5212-0000 - Door and Lock Repairs CM
Starting                                                                                                        125.35
Balance
  02/03/2020    Stanley Access Technologies    Check       2814                     670.00                      795.35 Handicap Door for DRA
                LLC
  02/24/2020    Perks Key & Lock               Check       2847                     404.39                     1,199.74 100C -Former Frankes Space
  02/24/2020    Perks Key & Lock               Check       2847                      81.75                     1,281.49 Basement Back Door to Frankes




Created on 03/25/2020                                                                                                                              Page 19
                                                  Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 33 of 77
General Ledger
     Date        Payee / Payer                    Type        Reference                Debit         Credit      Balance Description
  02/24/2020    Perks Key & Lock                  Check       2847                     252.88                      1,534.37 The box rekey-employee
                                                                                                                            termination
Net Change                                                                                                         1,409.02
                                                                                      1,409.02         0.00        1,534.37

 5214-0000 - Electrical Repairs and Maint CM
Starting                                                                                                         128,118.43
Balance
  02/24/2020    Gary Houston Electric Co., Inc.   Check       2840                   32,079.00                   160,197.43 Jan 2020 Electrical Service
  02/24/2020    Gary Houston Electric Co., Inc.   Check       2840                    2,880.00                   163,077.43 Demo & Clean up of Frankies
Net Change                                                                                                        34,959.00
                                                                                     34,959.00         0.00      163,077.43

 5215-0000 - Elevator Repairs and Maintenance CM
Starting                                                                                                          12,931.32
Balance
  02/03/2020    OTIS Elevator Company             Check       2805                   12,931.32                    25,862.64 Feb 20 Elevator Contract
  02/24/2020    Elevator Safety Inspection        Check       2838                    2,470.00                    28,332.64 Elevator Inspection
                Services, Inc.
  02/24/2020    Van Deusen & Associates, Inc.     Check       2855                   13,000.00                    41,332.64 Elevator Consultant
Net Change                                                                                                        28,401.32
                                                                                     28,401.32         0.00       41,332.64

 5218-0000 - Fire and Life Safety CM
Starting                                                                                                           5,462.10
Balance
Net Change                                                                                                             0.00
                                                                                          0.00         0.00        5,462.10

 5222-0000 - HVAC CM
Starting                                                                                                           2,462.05
Balance
  02/03/2020    Harrison Energy Partners          Check       2801                    1,726.70                     4,188.75 Repaired leak on tower basin
  02/03/2020    Harrison Energy Partners          Check       2801                     908.66                      5,097.41 Heat Issue 17th Floor
  02/03/2020    Powers of Arkansas, Inc.          Check       2810                     730.70                      5,828.11 17th heating issue
  02/24/2020    Clifford Power Systems, Inc.      Check       2832                    1,298.74                     7,126.85 Generator & Automatic Transfer
                                                                                                                            Switch Planned Maintenance
                                                                                                                            Service Agreement
  02/24/2020    Harrison Energy Partners          Check       2841                     611.81                      7,738.66 Heat Box Not Working
  02/24/2020    Harrison Energy Partners          Check       2841                     399.26                      8,137.92 No airflow in Bike Room



Created on 03/25/2020                                                                                                                                  Page 20
                                                Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 34 of 77
General Ledger
     Date        Payee / Payer                  Type        Reference                Debit         Credit      Balance Description
  02/24/2020    Harrison Energy Partners        Check       2841                    2,948.88                    11,086.80 Clean unit on 1st Floor
  02/24/2020    Harrison Energy Partners        Check       2841                     224.16                     11,310.96 Second Floor not cooling
  02/24/2020    Joshua Michael Eggers dba       Check       2843                    1,115.00                    12,425.96 Frankes Ventahood Repair
                JMEE LLC
  02/24/2020    Powers Mechanical Service Co.   Check       2849                    1,089.40                    13,515.36 Got plate HX running
Net Change                                                                                                      11,053.31
                                                                                   11,053.31         0.00       13,515.36

 5225-0000 - Janitorial - Night Service CM
Starting                                                                                                        69,160.94
Balance
  02/03/2020    Laidlaw, Inc.                   Check       2803                   34,580.47                   103,741.41 Jan 2020 Janitorial Service
  02/24/2020    Laidlaw, Inc.                   Check       2844                    2,665.67                   106,407.08 Frankie's Cleaning
Net Change                                                                                                      37,246.14
                                                                                   37,246.14         0.00      106,407.08

 5226-0000 - Landscaping and Grounds CM
Starting                                                                                                         1,651.75
Balance
  02/24/2020    Horticare Landscape             Check       2842                     552.00                      2,203.75 Feb 2020 Exterior Grounds
                Management Company, Inc.
  02/24/2020    Plantation Services, Inc        Check       2848                     665.75                      2,869.50 Interior Plant Care
Net Change                                                                                                       1,217.75
                                                                                    1,217.75         0.00        2,869.50

 5230-0000 - Painting CM
Starting                                                                                                         7,300.60
Balance
  02/03/2020    Color Me Bad, LLC               Check       2799                    1,250.00                     8,550.60 28th Floor-Airfirst
  02/03/2020    Color Me Bad, LLC               Check       2799                     150.00                      8,700.60 28th Floor-White McGowan
  02/03/2020    Color Me Bad, LLC               Check       2799                     120.00                      8,820.60 28th Floor TPC Door
  02/03/2020    Color Me Bad, LLC               Check       2799                    3,390.00                    12,210.60 12th Floor Common Area
  02/03/2020    Color Me Bad, LLC               Check       2799                    1,680.00                    13,890.60 3rd Floor Restrooms
  02/03/2020    Color Me Bad, LLC               Check       2799                     200.00                     14,090.60 Airfirst-28th Floor
  02/03/2020    Color Me Bad, LLC               Check       2799                    3,920.00                    18,010.60 13th Floor Common Area
  02/03/2020    Color Me Bad, LLC               Check       2799                   10,470.00                    28,480.60 3rd Floor Conference Rooms
  02/24/2020    Color Me Bad, LLC               Check       2834                    1,535.00                    30,015.60 12th Floor Bathrooms




Created on 03/25/2020                                                                                                                                Page 21
                                                 Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 35 of 77
General Ledger
     Date        Payee / Payer                   Type        Reference                Debit         Credit      Balance Description
  02/24/2020    Color Me Bad, LLC                Check       2834                     560.00                    30,575.60 12th Floor Bathrooms
Net Change                                                                                                      23,275.00
                                                                                    23,275.00         0.00      30,575.60

 5234-0000 - Pest Control
Starting                                                                                                          353.16
Balance
  02/24/2020    Terminix International, LP       Check       2853                     373.87                      727.03 Feb 2020 Pest Control
Net Change                                                                                                        373.87
                                                                                      373.87          0.00        727.03

 5236-0000 - Plumbing CM
Starting                                                                                                        18,668.15
Balance
  02/03/2020    Affordable Rooter Service, LLC   Check       2796                     210.00                    18,878.15 Ran Drain Line
  02/24/2020    Arkansas Rooter, Inc.            Check       2826                     150.00                    19,028.15 Ran Kitchen Drain Line
  02/24/2020    Arkansas Rooter, Inc.            Check       2826                      75.00                    19,103.15 17th Floor Clog
  02/24/2020    Arkansas Rooter, Inc.            Check       2826                     130.00                    19,233.15 Cleared line-1st Floor
  02/24/2020    Arkansas Rooter, Inc.            Check       2826                     255.00                    19,488.15 Ran Franke's Drains
  02/24/2020    Comfort Systems USA              Check       2836                     150.00                    19,638.15 Backflow Assembly Test
                (Arkansas), Inc.
  02/24/2020    Comfort Systems USA              Check       2836                    1,587.71                   21,225.86 Removed toilets/sinks-3rd floor
                (Arkansas), Inc.
  02/24/2020    Comfort Systems USA              Check       2836                     302.50                    21,528.36 Planned hose bib install-3rd floor
                (Arkansas), Inc.
Net Change                                                                                                       2,860.21
                                                                                     2,860.21         0.00      21,528.36

 5238-0000 - Pressure Washing
Starting                                                                                                         1,040.95
Balance
Net Change                                                                                                           0.00
                                                                                         0.00         0.00       1,040.95

 5241-0000 - Roof Repair CM
Starting                                                                                                             0.00
Balance
  02/24/2020    ACS Roof Maintenance, Inc.       Check       2822                     333.76                      333.76 Roof Repair 1.2020
Net Change                                                                                                        333.76
                                                                                      333.76          0.00        333.76


Created on 03/25/2020                                                                                                                                Page 22
                                                Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 36 of 77
General Ledger
     Date        Payee / Payer                  Type        Reference                Debit         Credit      Balance Description
 5242-0000 - Security Monitoring CM
Starting                                                                                                          75.00
Balance
Net Change                                                                                                          0.00
                                                                                        0.00         0.00         75.00

 5243-0000 - Security-Protection Equipment CM
Starting                                                                                                            0.00
Balance
  02/03/2020    The ADT Security Corporation    Check       2815                     140.00                      140.00 Trouble Shoot Projector
                dba ADT Commercial LLC
  02/24/2020    Alarmco, Inc.                   Check       2825                     385.04                      525.04 Access Cards
Net Change                                                                                                       525.04
                                                                                     525.04          0.00        525.04

 5245-0000 - Security Services CM
Starting                                                                                                       32,063.18
Balance
  02/03/2020    Whelan Security Co dba          Check       2817                   11,245.20                   43,308.38 1/11/20-1/24/20 Guard Service
                GardaWorld Security Services
  02/24/2020    Whelan Security Co dba          Check       2854                   10,958.29                   54,266.67 1/25/20-2/7/20 Security Service
                GardaWorld Security Services
Net Change                                                                                                     22,203.49
                                                                                   22,203.49         0.00      54,266.67

 5247-0000 - Signage Repairs CM
Starting                                                                                                         402.07
Balance
Net Change                                                                                                          0.00
                                                                                        0.00         0.00        402.07

 5248-0000 - Skywalk Maintenance
Starting                                                                                                         393.00
Balance
  02/24/2020    Colliers Arkansas, Inc. dba     Check       2833                     393.00                      786.00 Skywalk
                Colliers International
Net Change                                                                                                       393.00
                                                                                     393.00          0.00        786.00




Created on 03/25/2020                                                                                                                             Page 23
                                         Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 37 of 77
General Ledger
     Date        Payee / Payer           Type        Reference                Debit         Credit      Balance Description
 5303-0000 - Building Supplies MS
Starting                                                                                                  316.24
Balance
  02/03/2020    R & E Supply             Check       2811                     723.56                     1,039.80 Filters
  02/03/2020    R & E Supply             Check       2811                     159.86                     1,199.66 HVAC Supplies
  02/03/2020    MTEH, LLC                Check       2818                      10.91                     1,210.57 THE HOME DEPOT #1402
  02/03/2020    MTEH, LLC                Check       2819                      15.24                     1,225.81 FULLER & SON HARDWARE, I
  02/03/2020    MTEH, LLC                Check       2819                      74.90                     1,300.71 FULLER & SON HARDWARE, I
  02/03/2020    MTEH, LLC                Check       2821                      98.33                     1,399.04 THE HOME DEPOT 1402
Net Change                                                                                               1,082.80
                                                                             1,082.80          0.00      1,399.04

 5310-0000 - Electrical Supplies MS
Starting                                                                                                     0.00
Balance
  02/03/2020    MTEH, LLC                Check       2819                     125.88                      125.88 LOWES #01627*
  02/03/2020    MTEH, LLC                Check       2819                      17.42                      143.30 AMZN Mktp US*165ZL63Z3
  02/03/2020    MTEH, LLC                Check       2821                     159.12                      302.42 AMZN Mktp US*OO5KW4333
  02/03/2020    MTEH, LLC                Check       2821                     186.15                      488.57 AMZN Mktp US*KR6UB9KY3
  02/03/2020    MTEH, LLC                Check       2821                                     17.42       471.15 AMZN Mktp US
  02/03/2020    MTEH, LLC                Check       2821                                    159.12       312.03 AMZN Mktp US
Net Change                                                                                                312.03
                                                                              488.57         176.54       312.03

 5316-0000 - HVAC Supplies MS
Starting                                                                                                     0.00
Balance
  02/03/2020    Snyder Environmental &   Check       2813                     450.00                      450.00 Asbestos Inspection-Cooling
                Construction, Inc                                                                                Towers
  02/24/2020    R & E Supply             Check       2850                     393.66                      843.66 HVAC Supplies
Net Change                                                                                                843.66
                                                                              843.66           0.00       843.66

 5317-0000 - Janitorial Supplies MS
Starting                                                                                                 5,667.09
Balance
  02/03/2020    Laidlaw, Inc.            Check       2803                    5,945.35                   11,612.44 Jan 2020 Janitorial Supplies




Created on 03/25/2020                                                                                                                       Page 24
                                             Case 16-12728-JTD        Doc 543   Filed 04/24/20   Page 38 of 77
General Ledger
     Date        Payee / Payer               Type             Reference                Debit         Credit      Balance Description
  02/24/2020    Laidlaw, Inc.                Check            2844                    1,717.36                    13,329.80 Feb 2020 Janitorial Supplies
Net Change                                                                                                         7,662.71
                                                                                      7,662.71          0.00      13,329.80

 5401-0000 - Electricity US
Starting                                                                                                               0.00
Balance
  02/03/2020    Entergy                      Check            2800                   55,837.44                    55,837.44 Jan 2020 Electric Bill
  02/24/2020    Entergy                      Check            2839                   83,362.79                   139,200.23 1/4-2/4 2020
Net Change                                                                                                       139,200.23
                                                                                    139,200.23          0.00     139,200.23

 5406-0000 - Garbage Removal US
Starting                                                                                                           4,064.36
Balance
  02/03/2020    Waste Management of Little   Check            2816                    3,206.22                     7,270.58 Feb 2020
                Rock Hauling
Net Change                                                                                                         3,206.22
                                                                                      3,206.22          0.00       7,270.58

 5410-0000 - Internet Service US
Starting                                                                                                            246.56
Balance
  02/24/2020    ATT                          Reversed Check   2824                     163.20                       409.76 Feb 2020 Internet
  02/24/2020    ATT                          Reversed Check   2824                     105.47                       515.23 Feb 2020 Internet
  02/24/2020    ATT                          Reversed Check   2824                      58.01                       573.24 Feb 2020 Internet
  02/24/2020    ATT                          Reversed Check   2824                     230.13                       803.37 Feb 2020 Internet
  02/24/2020    ATT                          Reversed Check   2824                      73.83                       877.20 Feb 2020 Internet
  02/24/2020    ATT                          Reverse Check    2824                                    163.20        714.00 Feb 2020 Internet
  02/24/2020    ATT                          Reverse Check    2824                                    105.47        608.53 Feb 2020 Internet
  02/24/2020    ATT                          Reverse Check    2824                                     58.01        550.52 Feb 2020 Internet
  02/24/2020    ATT                          Reverse Check    2824                                    230.13        320.39 Feb 2020 Internet
  02/24/2020    ATT                          Reverse Check    2824                                     73.83        246.56 Feb 2020 Internet
  02/24/2020    ATT                          Check            2824                     105.47                       352.03 Feb 2020 Internet
  02/24/2020    ATT                          Check            2824                      58.01                       410.04 Feb 2020 Internet
  02/24/2020    ATT                          Check            2824                     230.13                       640.17 Feb 2020 Internet
  02/24/2020    ATT                          Check            2824                      73.83                       714.00 Feb 2020 Internet




Created on 03/25/2020                                                                                                                                Page 25
                                             Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 39 of 77
General Ledger
     Date        Payee / Payer               Type        Reference                Debit         Credit      Balance Description
  02/24/2020    ATT                          Check       2824                     163.20                      877.20 Feb 2020 Internet
Net Change                                                                                                    630.64
                                                                                 1,261.28        630.64       877.20

 5418-0000 - Telephone US
Starting                                                                                                     1,052.75
Balance
  02/03/2020    MTEH, LLC                    Check       2818                     200.00                     1,252.75 01.15.20 Payroll Reimbursement
  02/24/2020    AT&T X                       Check       2823                    1,212.71                    2,465.46 12/21/2019-1/20/2020
Net Change                                                                                                   1,412.71
                                                                                 1,412.71          0.00      2,465.46

 5422-0000 - Television Cable US
Starting                                                                                                     1,384.88
Balance
  02/24/2020    Comcast A                    Check       2835                     173.10                     1,557.98 Feb 2020 Cable
Net Change                                                                                                    173.10
                                                                                  173.10           0.00      1,557.98

 5427-0000 - Water and Sewer US
Starting                                                                                                    18,811.65
Balance
  02/24/2020    Central Arkansas Water dba   Check       2830                    7,338.29                   26,149.94 1/8-2/4 2020
                Utility Billing Services
Net Change                                                                                                   7,338.29
                                                                                 7,338.29          0.00     26,149.94

 5502-0000 - Advertising AS
Starting                                                                                                      981.00
Balance
Net Change                                                                                                       0.00
                                                                                     0.00          0.00       981.00

 5507-0000 - Bank Charges AS
Starting                                                                                                      146.70
Balance
  02/14/2020                                 JE                                   145.84                      292.54 Bank service charge
Net Change                                                                                                    145.84
                                                                                  145.84           0.00       292.54




Created on 03/25/2020                                                                                                                        Page 26
                                               Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 40 of 77
General Ledger
     Date        Payee / Payer                 Type        Reference                Debit         Credit      Balance Description
 5532-0000 - Dues and Fees AS
Starting                                                                                                           0.00
Balance
  02/03/2020    Little Rock Regional Chamber of Check      2804                     350.00                      350.00 Membership renewal 3/1/20-2/
                Commerce                                                                                               28/21 - T. Martin
Net Change                                                                                                      350.00
                                                                                    350.00          0.00        350.00

 5533-0000 - Education and Training AS
Starting                                                                                                         25.00
Balance
  02/03/2020    MTEH, LLC                      Check       2818                      57.42                       82.42 PIER 1 IMPORTS00008102
  02/03/2020    MTEH, LLC                      Check       2818                      19.71                      102.13 TARGET 00011148
  02/03/2020    MTEH, LLC                      Check       2818                      19.50                      121.63 WHOLEFDS BMN #10551
  02/24/2020    BOMA/Greater Little Rock       Check       2827                      30.00                      151.63 TOBY Awards luncheon
  02/28/2020    BOMA/Greater Little Rock       Check       2857                    1,040.00                    1,191.63
Net Change                                                                                                     1,166.63
                                                                                   1,166.63         0.00       1,191.63

 5550-0000 - Legal Fees AS
Starting                                                                                                       9,844.90
Balance
  02/03/2020    MTEH, LLC                      Check       2819                     499.91                    10,344.81 HARPETH COURT REPORTER
  02/03/2020    MTEH, LLC                      Check       2819                    3,455.80                   13,800.61 US LEGAL
Net Change                                                                                                     3,955.71
                                                                                   3,955.71         0.00      13,800.61

 5551-0000 - Management Fees AS
Starting                                                                                                      11,920.42
Balance
Net Change                                                                                                         0.00
                                                                                       0.00         0.00      11,920.42

 5556-0000 - Meals and Entertainment AS
Starting                                                                                                        112.54
Balance
  02/03/2020    MTEH, LLC                      Check       2818                     113.21                      225.75 BJS MARKET CAFE
  02/03/2020    MTEH, LLC                      Check       2819                      87.13                      312.88 BJS MARKET CAFE
Net Change                                                                                                      200.34
                                                                                    200.34          0.00        312.88


Created on 03/25/2020                                                                                                                          Page 27
                                                 Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 41 of 77
General Ledger
     Date        Payee / Payer                   Type        Reference                Debit          Credit      Balance Description

 5570-0000 - Office Supplies AS
Starting                                                                                                            273.80
Balance
  02/03/2020    Jennifer L. Haas dba JLH         Check       2802                     500.00                        773.80 Design Services
                Design, LLC
  02/03/2020    MTEH, LLC                        Check       2821                     166.56                        940.36 STAPLS7303017867000001
  02/24/2020    Cromwell Architects Engineers,   Check       2837                    1,725.00                     2,665.36 28th and 29th Floor
                Inc.
Net Change                                                                                                        2,391.56
                                                                                     2,391.56            0.00     2,665.36

 5585-0000 - Postage AS
Starting                                                                                                              0.00
Balance
  02/03/2020    MTEH, LLC                        Check       2821                       17.84                        17.84 FEDEX 499780045
Net Change                                                                                                           17.84
                                                                                        17.84            0.00        17.84

 5606-0000 - Suspense AS
Starting                                                                                                         -29,928.68
Balance
  02/01/2020    Regions Bank                     Receipt                                            10,156.77    -40,085.45
  02/01/2020    Regions Bank                     Receipt                                           175,893.85   -215,979.30
  02/01/2020    Regions Bank                     Receipt                            49,964.27                   -166,015.03
  02/01/2020    Regions Bank                     Receipt                             2,627.52                   -163,387.51
  02/01/2020    Regions Bank                     Receipt                            18,854.36                   -144,533.15
  02/01/2020    Regions Bank                     Receipt                            20,826.67                   -123,706.48
  02/01/2020    Regions Bank                     Receipt                            20,841.36                   -102,865.12
  02/01/2020    Regions Bank                     Receipt                            20,755.95                    -82,109.17
  02/01/2020    Regions Bank                     Receipt                            12,223.51                    -69,885.66
  02/01/2020    Regions Bank                     Receipt                            10,935.48                    -58,950.18
  02/01/2020    Regions Bank                     Receipt                            10,408.67                    -48,541.51
  02/01/2020    Regions Bank                     Receipt                            18,612.83                    -29,928.68
Net Change                                                                                                            0.00
                                                                                   186,050.62      186,050.62    -29,928.68




Created on 03/25/2020                                                                                                                            Page 28
                                               Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 42 of 77
General Ledger
     Date        Payee / Payer                 Type        Reference                Debit         Credit      Balance Description
 5608-0000 - Tenant and Client Appreciation
Starting                                                                                                        311.70
Balance
  02/03/2020    MTEH, LLC                      Check       2818                      92.58                      404.28 TARGET 00001628
  02/03/2020    MTEH, LLC                      Check       2818                      37.06                      441.34 KROGER #639
  02/03/2020    MTEH, LLC                      Check       2819                      15.00                      456.34 AMAZON.COM*5S40D39X3
                                                                                                                       AMZN
  02/03/2020    MTEH, LLC                      Check       2819                      30.00                      486.34 AMAZON.COM*7A5HJ5583
                                                                                                                       AMZN
  02/03/2020    MTEH, LLC                      Check       2821                                     41.59       444.75 TARGET 00011148
  02/03/2020    MTEH, LLC                      Check       2821                     240.17                      684.92 SAMSCLUB.COM
  02/03/2020    MTEH, LLC                      Check       2821                     355.85                     1,040.77 KROGER #642
  02/03/2020    MTEH, LLC                      Check       2821                      43.73                     1,084.50 WM SUPERCENTER #1105
Net Change                                                                                                      772.80
                                                                                    814.39          41.59      1,084.50

 5610-0000 - Travel Expenses AS
Starting                                                                                                           0.00
Balance
  02/03/2020    MTEH, LLC                      Check       2819                     958.00                      958.00 DELTA AIR 0062409491495
Net Change                                                                                                      958.00
                                                                                    958.00           0.00       958.00

 5705-0000 - Property Insurance
Starting                                                                                                           0.00
Balance
  02/24/2020    CNA Insurance                  Check       2829                   31,849.80                   31,849.80 Feb 2020 Property Insurance
  02/24/2020    Surety Bond Placement Services Check       2852                    7,225.00                   39,074.80 Utility Bond
Net Change                                                                                                    39,074.80
                                                                                  39,074.80          0.00     39,074.80

 6201-1000 - Asset Management Fees NR
Starting                                                                                                       4,000.00
Balance
  02/24/2020    McGhee Real Estate Services,   Check       2846                    4,000.00                    8,000.00 Feb 2020
                Inc.
Net Change                                                                                                     4,000.00
                                                                                   4,000.00          0.00      8,000.00




Created on 03/25/2020                                                                                                                           Page 29
                                             Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 43 of 77
General Ledger
     Date        Payee / Payer               Type        Reference                Debit         Credit      Balance Description
 6205-1000 - Non-Building Compliance and Reg Fees NR
Starting                                                                                                        0.00
Balance
  02/03/2020    Office of the U.S. Trustee   Check       2806                     650.00                      650.00 NNN 400 Capitol, 19
  02/03/2020    Office of the U.S. Trustee   Check       2806                     650.00                     1,300.00 NNN 400 Capitol, 22
  02/03/2020    Office of the U.S. Trustee   Check       2806                     650.00                     1,950.00 NNN 400 Capitol, 27
  02/03/2020    Office of the U.S. Trustee   Check       2806                     975.00                     2,925.00 NNN 400 Capitol, 28
  02/03/2020    Office of the U.S. Trustee   Check       2806                     650.00                     3,575.00 NNN 400 Capitol, 20
  02/03/2020    Office of the U.S. Trustee   Check       2806                    1,625.00                    5,200.00 NNN 400 Capitol, 2
  02/03/2020    Office of the U.S. Trustee   Check       2806                     650.00                     5,850.00 NNN 400 Capitol, 21
  02/03/2020    Office of the U.S. Trustee   Check       2806                     554.92                     6,404.92 NNN 400 Capitol, 24
  02/03/2020    Office of the U.S. Trustee   Check       2806                     975.00                     7,379.92 NNN 400 Capitol, 16
  02/03/2020    Office of the U.S. Trustee   Check       2806                     325.00                     7,704.92 NNN 400 Capitol, 26
  02/03/2020    Office of the U.S. Trustee   Check       2807                     975.00                     8,679.92 NNN 400 Capitol, 10
  02/03/2020    Office of the U.S. Trustee   Check       2807                     650.00                     9,329.92 NNN 400 Capitol, 17
  02/03/2020    Office of the U.S. Trustee   Check       2807                     650.00                     9,979.92 NNN 400 Capitol, 36
  02/03/2020    Office of the U.S. Trustee   Check       2807                     650.00                    10,629.92 NNN 400 Capitol, 25
  02/03/2020    Office of the U.S. Trustee   Check       2807                     650.00                    11,279.92 NNN 400 Capitol, 1
  02/03/2020    Office of the U.S. Trustee   Check       2807                     650.00                    11,929.92 NNN 400 Capitol, 35
  02/03/2020    Office of the U.S. Trustee   Check       2807                     650.00                    12,579.92 NNN 400 Capitol, 15
  02/03/2020    Office of the U.S. Trustee   Check       2807                     650.00                    13,229.92 NNN 400 Capitol, 8
  02/03/2020    Office of the U.S. Trustee   Check       2807                     650.00                    13,879.92 NNN 400 Capitol, 5
  02/03/2020    Office of the U.S. Trustee   Check       2807                     975.00                    14,854.92 NNN 400 Capitol
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    15,504.92 NNN 400 Capitol, 6
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    16,154.92 NNN 400 Capitol, 9
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    16,804.92 NNN 400 Capitol, 3
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    17,454.92 NNN 400 Capitol, 18
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    18,104.92 NNN 400 Capitol, 30
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    18,754.92 NNN 400 Capitol, 12
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    19,404.92 NNN 400 Capitol, 11
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    20,054.92 NNN 400 Capitol, 13
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    20,704.92 NNN 400 Capitol, 7
  02/03/2020    Office of the U.S. Trustee   Check       2808                     650.00                    21,354.92 NNN 400 Capitol, 14
  02/03/2020    Office of the U.S. Trustee   Check       2809                     650.00                    22,004.92 NNN 400 Capitol, 32




Created on 03/25/2020                                                                                                                       Page 30
                                               Case 16-12728-JTD   Doc 543   Filed 04/24/20    Page 44 of 77
General Ledger
     Date        Payee / Payer                 Type        Reference                 Debit           Credit       Balance Description
  02/03/2020    Office of the U.S. Trustee     Check       2809                      650.00                       22,654.92 NNN 400 Capitol, 4
Net Change                                                                                                        22,654.92
                                                                                  22,654.92              0.00     22,654.92

 6302-0000 - Mortgage Interest
Starting                                                                                                         162,000.00
Balance
  02/03/2020                                   JE                                162,000.00                      324,000.00 Wire to Region's Lender - Per
                                                                                                                            TM Request
Net Change                                                                                                       162,000.00
                                                                                 162,000.00              0.00    324,000.00

 6408-0000 - Interior Building Improvements
Starting                                                                                                                0.00
Balance
  02/03/2020    MTEH, LLC                      Check       2821                       77.40                           77.40 AMZN Mktp US*4Q73Q91S3
  02/03/2020    MTEH, LLC                      Check       2821                      698.12                          775.52 AMZN Mktp US*C85RP2CI3
  02/24/2020    Baldwin & Shell Construction   Check       2828                     5,797.00                        6,572.52 10th Floor Handicap Restroom
                Company                                                                                                      Repair
  02/24/2020    Snyder Environmental &         Check       2851                     6,458.00                      13,030.52 Frankes Mold Growth
                Construction, Inc
Net Change                                                                                                        13,030.52
                                                                                  13,030.52              0.00     13,030.52

 6410-0000 - Leasing Commissions
Starting                                                                                                                0.00
Balance
  02/03/2020    MTEH, LLC                      Check       2820                     3,002.23                        3,002.23 Lease Fee-Airfirst Inc 01/01/
                                                                                                                             19-12/31/20
Net Change                                                                                                          3,002.23
                                                                                    3,002.23             0.00       3,002.23



Total                                                                           1,634,903.34     1,634,903.34   1,551,096.18




Created on 03/25/2020                                                                                                                                  Page 31
                                             Case 16-12728-JTD                    DocIII.
                                                                                      543    Filed
                                                                                          BANK     04/24/20 & RECONCILIATIONS
                                                                                               STATEMENTS     Page 45 of 77

                               A division of BOKF, NA
                               P.O. Box 1407                                                                           PRIMARY ACCOUNT
                               Fayetteville, AR 72702-1407                                                                     3887
                               Member FDIC
                                                                                                              Statement Period:
                                                                                                              02-01-20 to 02-29-20
                           0000770 T0925202292010145700 00000 01 000000000 00077169 005 ARKRG1


                               NNN 400 CAPITOL CENTER 16 LLC ET AL                                            Direct Inquiries To:
                               DEBTOR IN POSSESSION-CASE NO 16-12728 KG                                       Comm'l Client Svcs
                               OPERATING ACCOUNT                                                              800-878-7817
                               400 W CAPITOL AVE STE 2692
                               LITTLE ROCK AR 72201                                                           www.bokfinancial.com


                                                                                                               49 Images Provided Page 1 of 10


                            BANKRUPTCY CHECKING                                                                           ACCOUNT:                3887


                                                             RD   Statement Period from 02-01-20 through 02-29-20
                                                                                                                                      1
                                                                  $ Starting Balance                              1,576,853.83 -
                                                                  +  14 Deposits                                    897,082.21
                                                                  -  58 Checks & Withdrawals                        582,407.61
                                                                  - Service Fees                                           .00 -
                                                                  = Ending Balance                                1,891,528.43 -




                              DEPOSITS
                              Date                                                                                                            Amount
                              02-03 NEWMARK MOSES TU                    SETTLEMENT          *****7622751161                                 9,675.83
                              02-04 NEWMARK MOSES TU                    SETTLEMENT          *****7642967889                                 6,371.94
                              02-06 NEWMARK MOSES TU                    SETTLEMENT          *****7669322861                               116,210.18
                              02-07 NEWMARK MOSES TU                    SETTLEMENT          *****7678308333                                84,429.84
                              02-10 DEPOSIT BRANCH                                                                                        464,568.20
                              02-12 NEWMARK MOSES TU                   SETTLEMENT           *****7710079345                                40,848.87
                              02-18 DELOITTE                           PAYMENTS             *****0006547902                                54,985.63
                                    ISA*00*NV                         *00*NV                 *ZZ*413513350
                              02-18 NEWMARK MOSES TU                   SETTLEMENT           *****7728949805                                31,214.59
                              02-20 NEWMARK MOSES TU                   SETTLEMENT           *****7752889870                                 7,561.08
                              02-24 VOYA FIN 762                       DIRECT PAY           *****69977                                      8,952.60
                              02-25 NEWMARK MOSES TU                   SETTLEMENT           *****7774150098                                 1,723.53
                              02-26 AMER ELEC 8064                     EDI PAYMNT           AP003553225                                     2,735.71
                                    ISA*00*                           *00*                   *ZZ*CITIBANK
                              02-26 VOYA FIN 762                       DIRECT PAY           *****69977                                      2,093.51
101010101010101010101010
111110111100100000100011
100110110000110100111100
111001111010001110101101
101001100110111000100000
100101000000010011001111
101101011001000000000100
111101110000000101111111
                              02-27 NEWMARK MOSES TU                   SETTLEMENT           *****7793098578                                65,710.70
100000100111101011100010
110011000100011100010101
100010010000011010111100
101111010010111101111011
111010000001111011101010
100001101001110110010111
100100000001011101010010
100111110111001001011111
110001001011101000010110
110001001000000011001101
100111110001001100000100
100111001110010000110111
111011011011111110110010
101001101010010111100101
100011011111100010000010
111111111111111111111111




                             FOR ACCOUNT BALANCING PROCEDURES, IMPORTANT INFORMATION AND ADDRESS CHANGES SEE REVERSE SIDE

                                                                                                        00000770-0001551-0001-0010-T0925202292010145700-01-L
                          Case 16-12728-JTD                       Doc 543            Filed 04/24/20                Page 46 of 77

           A division of BOKF, NA
           P.O. Box 1407
           Fayetteville, AR 72702-1407
           Member FDIC



Change of Address - It is the responsibility of the account holder to notify us promptly of any change
                    in mailing address to avoid delays in delivery. Please call the number listed on
                    the front of your statement or visit a banking center to change your address.

                                                                                                                                                          Page 2
Balancing Your Account:
Before you start, please be sure to enter in your account register any interest earned, automatic transactions or bank charges
including those in this statement.


A. Enter deposits not shown on this                        B. Enter all checks, withdrawals and                        C. Follow instructions below to compare
statement.                                                 bank charges not shown on this or any                       transactions recorded on your statement
                                                           prior statement.                                            with those in your account register.


Date of Deposit                Amount                      Outstanding Item                Amount




                                                                                                                       New Balance
                                                                                                                       Shown on other side




                                                                                                                       Plus (+)
                                                                                                                       Total A




                                                                                                                       x
                                                                                                                       Equals (=)




                                                                                                                       Minus (-)
                                                                                                                       Total B




x                                                          x                                                           Equals (=)
Total A                                                    Total B                                                     Your current register balance

                                                Electronic Transfer Rights Summary
                                                      In Case of Errors or Questions About Your Electronic Transfers
                                                      Please Follow These Instructions
If you need more information on a transfer on your statement or receipt, or if you think your statement or receipt is incorrect, you need to contact us no
later than 60 days after we sent you the FIRST statement on which the problem or error appeared. Telephone us at the number listed on the front of your
statement after the words "Direct Inquiries To" or write us at:
                                                                   BOK FINANCIAL
                                                                   Attn: Customer Service
                                                                   P.O. Box 1407
                                                                   Fayetteville, AR 72702-1407
- Tell us your name and account number.
- Describe the error or the transfer you are unsure about, explain as clearly as you can why you believe there is an error or why you need more information.
- Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, however,
we may take up to 45 days (90 days for point-of-sale or foreign-initiated transactions) to investigate your complaint or question. If we decide to do this, we will
credit your account within 10 business days for the amount you think is in error, so you will have the money during the time it takes us to complete our investigation.


                                                                                                     00000770-0001551-0002-0010-T0925202292010145700-01-L
                                             Case 16-12728-JTD    Doc 543    Filed 04/24/20      Page 47 of 77

                               A division of BOKF, NA
                               P.O. Box 1407                                                          PRIMARY ACCOUNT
                               Fayetteville, AR 72702-1407                                                    3887
                               Member FDIC
                                                                                            Statement Period:
                                                                                            02-01-20 to 02-29-20
                               NNN 400 CAPITOL CENTER 16 LLC ET AL                          Direct Inquiries To:
                               DEBTOR IN POSSESSION-CASE NO 16-12728 KG                     Comm'l Client Svcs
                               OPERATING ACCOUNT                                            800-878-7817
                               400 W CAPITOL AVE STE 2692
                               LITTLE ROCK AR 72201                                         www.bokfinancial.com

                                                                                             49 Images Provided Page 3 of 10




                               WITHDRAWALS
                               Date                                                                                         Amount
                               02-03 OUTGOING FED WIRE DR                                                               162,000.00
                                         001824
                                         C-III ASSET MANAGMENT CLIENT
                                         082901392BOK Financial
                                         REF # 30257977, NNN400 CAPITOL CENTER I, COMM 2006 -C8
                               02-04     ENTERGY SERVICES BILL PAY     *****20290518                                      55,837.44
                               02-14     BOK FINANCIAL     ANALYSIS    1                                                     145.84
                               02-25     ENTERGY SERVICES BILL PAY     *****20974999                                      83,362.79
                               02-26     SURETY PLACEMENT REVO DEBIT NN 400 Capitol                                        7,225.00
                                         TRAN*1522135148\
                               02-26     ATT               PAYMENT     *****4003MYW9J                                      1,212.71
                               02-26     ATT               PAYMENT     *****2003MYW9J                                        230.13
                               02-26     ATT               PAYMENT     *****3003MYW9J                                        105.47
                               02-26     ATT               PAYMENT     *****0003MYW9J                                         73.83
                               02-26     ATT               PAYMENT     *****0003MYW9J                                         58.01




                               CHECKS                        (* Indicates a break in check number sequence)
                                                             (RTND Indicates a RETURNED CHECK)
                               Date               Number            Amount     Date              Number                 Amount
                               02-13                2786          4,000.00     02-14               2806               7,704.92
                               02-07               *2796            210.00     02-14               2807               7,150.00
                               02-10                2797            343.35     02-14               2808               6,500.00
                               02-07                2798             65.90     02-14               2809               1,300.00
                               02-05                2799         21,180.00     02-06               2810                 730.70
    101010101010101010101010
    111110111100100000100011
    100110110000110100111100
    111001111010001110101101
    101001100110111000100000
    100101000000010011001111
    101101011001000000000100
                               02-06               *2801          2,635.36     02-06               2811                 883.42
                               02-28                2802            500.00     02-05               2812               7,741.38
    111101110000000101100111
    100000101001101011110010
    110011000100011100001001
    100010010000101010001100
    101111010010101100111011
    111010000010101010010000
    100001101010111000110111
    100100000000001110010010
    100111111111100011001111
    110001001001010000110110
    110001001100100000111101


                               02-14                2803         40,525.82     02-06               2813                 450.00
    100100111010111110000000
    100101000001010100110111
    110101110011000000110010
    101011100001110100100101
    101011011111000010111010
    111111111111111111111111




                               02-13                2804            350.00     02-07               2814                 670.00
                               02-07                2805         12,931.32     02-07               2815                 140.00
.




                                                                                       00000770-0001552-0003-0010-T0925202292010145700-01-L
                  Case 16-12728-JTD   Doc 543   Filed 04/24/20    Page 48 of 77

    A division of BOKF, NA
    P.O. Box 1407                                                      PRIMARY ACCOUNT
    Fayetteville, AR 72702-1407                                                3887
    Member FDIC
                                                             Statement Period:
                                                             02-01-20 to 02-29-20
    NNN 400 CAPITOL CENTER 16 LLC ET AL                      Direct Inquiries To:
    DEBTOR IN POSSESSION-CASE NO 16-12728 KG                 Comm'l Client Svcs
    OPERATING ACCOUNT                                        800-878-7817
    400 W CAPITOL AVE STE 2692
    LITTLE ROCK AR 72201                                     www.bokfinancial.com

                                                              49 Images Provided Page 4 of 10


    BANKRUPTCY CHECKING (cont.)
    CHECKS                 (* Indicates a break in check number sequence)
                           (RTND Indicates a RETURNED CHECK)
    Date         Number            Amount   Date         Number           Amount
    02-07          2816          3,206.22   02-26          2833           393.00
    02-10          2817         11,245.20   02-25          2834         2,095.00
    02-11          2818         11,234.03   02-25         *2836         2,040.21
    02-11          2819          5,279.28   02-28          2837         1,725.00
    02-11          2820          3,002.23   02-24         *2840        34,959.00
    02-11          2821          1,825.14   02-28          2841         4,184.11
    02-27          2822            333.76   02-26          2842           552.00
    02-26         *2826            610.00   02-25          2843         1,115.00
    02-27          2827             30.00   02-28         *2845        10,859.15
    02-26          2828          5,797.00   02-27          2846         4,000.00
    02-26          2829         31,849.80   02-26         *2848           665.75
    02-26          2830          7,338.29   02-26          2849         1,089.40
    02-27          2831            111.80   02-26          2850           393.66
    02-26          2832          3,202.19   02-27          2851         7,008.00




    DAILY ACCOUNT BALANCE
    Date            Balance           Date           Balance        Date                Balance
    01-31       1,576,853.83          02-10      1,977,839.53       02-20           2,023,432.44
    02-03       1,424,529.66          02-11      1,956,498.85       02-24           1,997,426.04
    02-04       1,375,064.16          02-12      1,997,347.72       02-25           1,910,536.57
    02-05       1,346,142.78          02-13      1,992,997.72       02-26           1,854,569.55
    02-06       1,457,653.48          02-14      1,929,671.14       02-27           1,908,796.69
    02-07       1,524,859.88          02-18      2,015,871.36       02-28           1,891,528.43



.




                                                        00000770-0001552-0004-0010-T0925202292010145700-01-L
                                              Case 16-12728-JTD   Doc 543    Filed 04/24/20    Page 49 of 77

                                A division of BOKF, NA
                                P.O. Box 1407                                                       PRIMARY ACCOUNT
                                Fayetteville, AR 72702-1407                                                 3887
                                Member FDIC
                                                                                          Statement Period:
                                                                                          02-01-20 to 02-29-20
                                NNN 400 CAPITOL CENTER 16 LLC ET AL                       Direct Inquiries To:
                                DEBTOR IN POSSESSION-CASE NO 16-12728 KG                  Comm'l Client Svcs
                                OPERATING ACCOUNT                                         800-878-7817
                                400 W CAPITOL AVE STE 2692
                                LITTLE ROCK AR 72201                                      www.bokfinancial.com

                                                                                           49 Images Provided Page 5 of 10



                                                              SERVICE FEE BALANCE INFORMATION

                               AVG LEDGER BALANCE             1,812,238.06      AVG COLLECTED BAL                 1,794,296.12
                               MINIMUM LEDGER BAL             1,346,142.78




    101010101010101010101010
    111110111100100000100011
    100110110000110100111100
    111001111010001110101101
    101001100110111000100000
    100101000000010011001111
    101101011001000000000100
    111101110000000101100111
    100000101011101011100010
    110011000100011100001101
    100010010000111010000100
    101111010010100101110011
    111010000010100010011100
    100001101000111010010111
    100100001011000101010010
    100111110101111001010111
    110001111101101010001110
    110001001011000100010101
    100110010100101010011100
    100101011110011101000001
    111010111100110111111110
    100001100001010001100101
    101111011101100010110010
    111111111111111111111111




.




                                                                                     00000770-0001553-0005-0010-T0925202292010145700-01-L
                          Case 16-12728-JTD      Doc 543   Filed 04/24/20     PagePRIMARY
                                                                                   50 of 77ACCOUNT
                                                                                           3887
            A division of BOKF, NA
            P.O. Box 1407                                               Statement Period:
            Fayetteville, AR 72702-1407                                 02-01-20 to 02-29-20
            Member FDIC
                                                                        Direct Inquiries To:
                                                                        Comm'l Client Svcs
           NNN 400 CAPITOL CENTER 16 LLC ET AL                          800-878-7817
           DEBTOR IN POSSESSION-CASE NO 16-12728 KG                                               Page 6 of 10



    BANKRUPTCY CHECKING -                 3887




    0      $464,568.20                                     2786   $4,000.00




    2796       $210.00                                     2797   $343.35




    2798       $65.90                                      2799   $21,180.00




    2801       $2,635.36                                   2802   $500.00




    2803       $40,525.82                                  2804   $350.00


.
                                                                   00000770-0001553-0006-0010-T0925202292010145700-01-L
                                                    Case 16-12728-JTD   Doc 543   Filed 04/24/20     PagePRIMARY
                                                                                                          51 of 77ACCOUNT
                                                                                                                  3887
                                      A division of BOKF, NA
                                      P.O. Box 1407                                            Statement Period:
                                      Fayetteville, AR 72702-1407                              02-01-20 to 02-29-20
                                      Member FDIC
                                                                                               Direct Inquiries To:
                                                                                               Comm'l Client Svcs
                                      NNN 400 CAPITOL CENTER 16 LLC ET AL                      800-878-7817
                                      DEBTOR IN POSSESSION-CASE NO 16-12728 KG                                           Page 7 of 10




                               2805      $12,931.32                               2806   $7,704.92




                               2807      $7,150.00                                2808   $6,500.00




                               2809      $1,300.00                                2810   $730.70




                               2811      $883.42                                  2812   $7,741.38




    101010101010101010101010
    111110111100100000100011
    100110110000110100111100
    111001111010001110101101
    101001100110111000100000
    100101000000010011001111
    101101011001000000000100
    111101110000000101101111
    100000101101101011110010
    110011000100011100000001
    100010010000001010011000
    101111010010111100110011
    111010000011111010000010
    100001101010011100110111
    100100000110011001010010
    100111110001110001010111
    110001101010100011010010
    110001101011100011111001
    100100000010011100111000
    100111010010001111010011
    111001011101100111110000
    100101110110110110100101
    101001011100100010101010
    111111111111111111111111




                               2813      $450.00                                  2814   $670.00




.
                                                                                          00000770-0001554-0007-0010-T0925202292010145700-01-L
                         Case 16-12728-JTD   Doc 543   Filed 04/24/20     PagePRIMARY
                                                                               52 of 77ACCOUNT
                                                                                       3887
           A division of BOKF, NA
           P.O. Box 1407                                            Statement Period:
           Fayetteville, AR 72702-1407                              02-01-20 to 02-29-20
           Member FDIC
                                                                    Direct Inquiries To:
                                                                    Comm'l Client Svcs
           NNN 400 CAPITOL CENTER 16 LLC ET AL                      800-878-7817
           DEBTOR IN POSSESSION-CASE NO 16-12728 KG                                           Page 8 of 10




    2815      $140.00                                  2816   $3,206.22




    2817      $11,245.20                               2818   $11,234.03




    2819      $5,279.28                                2820   $3,002.23




    2821      $1,825.14                                2822   $333.76




    2826      $610.00                                  2827   $30.00




.
                                                               00000770-0001554-0008-0010-T0925202292010145700-01-L
                                                    Case 16-12728-JTD   Doc 543   Filed 04/24/20     PagePRIMARY
                                                                                                          53 of 77ACCOUNT
                                                                                                                  3887
                                      A division of BOKF, NA
                                      P.O. Box 1407                                            Statement Period:
                                      Fayetteville, AR 72702-1407                              02-01-20 to 02-29-20
                                      Member FDIC
                                                                                               Direct Inquiries To:
                                                                                               Comm'l Client Svcs
                                      NNN 400 CAPITOL CENTER 16 LLC ET AL                      800-878-7817
                                      DEBTOR IN POSSESSION-CASE NO 16-12728 KG                                           Page 9 of 10




                               2828      $5,797.00                                2829   $31,849.80




                               2830      $7,338.29                                2831   $111.80




                               2832      $3,202.19                                2833   $393.00




                               2834      $2,095.00                                2836   $2,040.21




    101010101010101010101010
    111110111100100000100011
    100110110000110100111100
    111001111010001110101101
    101001100110111000100000
    100101000000010011001111
    101101011001000000000100
    111101110000000101111111
    100000101111101011110110
    110011000100011101000101
    100010010000111010011000
    101111010010011001001101
    111010100000001001001010
    100001101001011011110111
    100100000001000110011010
    100111111101100100110111
    110001010100000010000010
    110001010111100100000001
    100100000011100101010100
    100110010011011001111001
    110101010101011111110110
    100101100101010010111101
    100111011101000010010010
    111111111111111111111111




                               2837      $1,725.00                                2840   $34,959.00




.
                                                                                          00000770-0001555-0009-0010-T0925202292010145700-01-L
                         Case 16-12728-JTD   Doc 543   Filed 04/24/20    PagePRIMARY
                                                                              54 of 77ACCOUNT
                                                                                      3887
           A division of BOKF, NA
           P.O. Box 1407                                            Statement Period:
           Fayetteville, AR 72702-1407                              02-01-20 to 02-29-20
           Member FDIC
                                                                    Direct Inquiries To:
                                                                    Comm'l Client Svcs
           NNN 400 CAPITOL CENTER 16 LLC ET AL                      800-878-7817
           DEBTOR IN POSSESSION-CASE NO 16-12728 KG                                          Page 10 of 10




    2841      $4,184.11                                2842   $552.00




    2843      $1,115.00                                2845   $10,859.15




    2846      $4,000.00                                2848   $665.75




    2849      $1,089.40                                2850   $393.66




    2851      $7,008.00




.
                                                               00000770-0001555-0010-0010-T0925202292010145700-01-L
                           Case 16-12728-JTD              Doc 543   Filed 04/24/20   Page 55 of 77
Newmark Moses Tucker Partners



Reconciliation Report

Bank of Arkansas


Account Name                                                                                  Regions - BOA Operating
Account Number                                                                                                  3887
Ending Statement Date                                                                                     02/29/2020


Summary


Bank Statement Starting Balance on 01/31/2020                                                            1,576,853.83
Cleared Deposits and other Increases                                                                      897,082.21
Cleared Checks and other Decreases                                                                        582,407.61
Cleared ACH Batches and Reversals                                                                                0.00

Cleared Balance                                                                                          1,891,528.43


Unreconciled Transactions


Unreconciled Deposits and other Increases (0 Items)

Total                                                                                                            0.00

Unreconciled Checks and other Decreases (31 Items)
Bank Adjustment - 1456                                                                  10/30/2017               1.00
Bank Adjustment - 1726                                                                  04/24/2018           2,247.99
Bank Adjustment - 1963                                                                  09/12/2018            441.45
Bank Adjustment - 1977                                                                  09/27/2018           6,864.00
Bank Adjustment - 2021                                                                  10/23/2018            514.74
Bank Adjustment - 2051                                                                  11/07/2018           3,012.76
Bank Adjustment - 2110                                                                  12/12/2018           1,056.00
Bank Adjustment - 2223                                                                  02/22/2019            234.17
Bank Adjustment - 2247                                                                  03/08/2019           2,525.00
Bank Adjustment - 2253                                                                  03/08/2019            393.00
Bank Adjustment - 2299                                                                  04/12/2019            393.00
Bank Adjustment - 2342                                                                  04/19/2019           4,550.00
Bank Adjustment - 2343                                                                  04/19/2019           5,850.00
Bank Adjustment - 2344                                                                  04/19/2019           5,200.00
Bank Adjustment - 2345                                                                  04/19/2019           3,250.00
Bank Adjustment - 2398                                                                  06/05/2019         23,883.32
Check #2430 - AT&T X                                                                    07/12/2019            267.74
Check #2431 - ATT                                                                       07/12/2019            338.35
Check #2489 - Pro Wash, Inc.                                                            07/29/2019            441.45
Check #2639 - Quattlebaum, Grooms, Tull & Burrow                                        10/23/2019           3,547.50
Check #2825 - Alarmco, Inc.                                                             02/24/2020            385.04
Check #2824 - ATT                                                                       02/24/2020            163.20
Check #2835 - Comcast A                                                                 02/24/2020            173.10
Check #2838 - Elevator Safety Inspection Services, Inc.                                 02/24/2020           2,470.00
                              Case 16-12728-JTD               Doc 543       Filed 04/24/20   Page 56 of 77
Check #2844 - Laidlaw, Inc.                                                                     02/24/2020     4,383.03
Check #2847 - Perks Key & Lock                                                                  02/24/2020      739.02
Check #2853 - Terminix International, LP                                                        02/24/2020      373.87
Check #2854 - Whelan Security Co dba GardaWorld Security Services                               02/24/2020    10,958.29
Check #2855 - Van Deusen & Associates, Inc.                                                     02/24/2020    13,000.00
Check #2856 - Regions Center                                                                    02/27/2020     7,741.38
Check #2857 - BOMA/Greater Little Rock                                                          02/28/2020     1,040.00

Total                                                                                                        106,438.40

Unreconciled ACH Batches and Reversals (0 Items)

Total                                                                                                              0.00

Unreconciled Payments from ACH Batches Generated after Reconciliation Period (0 Items)

Total                                                                                                              0.00

Unreconciled Checks Voided after Reconciliation Period (0 Items)

Total                                                                                                              0.00

Unreconciled Receipts Deposited after Reconciliation Period (0 Items)

Total                                                                                                              0.00

Receipts Reversed after Reconciliation Which Have Not Been Deposited (0 Items)

Total                                                                                                              0.00

Pending Online Receipts Which Have Not Been Deposited (0 Items)

Total                                                                                                              0.00


Cleared Transactions


Cleared Deposits and other Increases (14 Items)
Deposit #Automatic ACH Deposit                                                                  02/03/2020     9,675.83
Deposit #Automatic ACH Deposit                                                                  02/04/2020     6,371.94
Deposit #Automatic ACH Deposit                                                                  02/06/2020   116,210.18
Deposit #Automatic ACH Deposit                                                                  02/07/2020    84,429.84
Deposit #Automatic ACH Deposit                                                                  02/12/2020    40,848.87
Deposit #Automatic ACH Deposit                                                                  02/18/2020    31,214.59
Deposit #Automatic ACH Deposit                                                                  02/20/2020     7,561.08
Deposit #Automatic ACH Deposit                                                                  02/25/2020     1,723.53
Deposit #Automatic ACH Deposit                                                                  02/27/2020    65,710.70
Deposit #350                                                                                    01/28/2020   464,568.20
Deposit #352                                                                                    02/18/2020    54,985.63
Deposit #353                                                                                    02/24/2020     8,952.60
Deposit #354                                                                                    02/26/2020     2,093.51
Deposit #355                                                                                    02/26/2020     2,735.71

Total                                                                                                        897,082.21

Cleared Checks and other Decreases (55 Items)
Check #2786 - McGhee Real Estate Services, Inc.                                                 01/17/2020     4,000.00
Check #2796 - Affordable Rooter Service, LLC                                                    02/03/2020      210.00
Check #2797 - Chem-Aqua                                                                         02/03/2020      343.35
Check #2798 - Cintas Corporation #065                                                           02/03/2020        65.90
Check #2799 - Color Me Bad, LLC                                                                 02/03/2020    21,180.00
                              Case 16-12728-JTD                    Doc 543   Filed 04/24/20   Page 57 of 77
Check #2800 - Entergy                                                                            02/03/2020   55,837.44
Check #2801 - Harrison Energy Partners                                                           02/03/2020    2,635.36
Check #2802 - Jennifer L. Haas dba JLH Design, LLC                                               02/03/2020     500.00
Check #2803 - Laidlaw, Inc.                                                                      02/03/2020   40,525.82
Check #2804 - Little Rock Regional Chamber of Commerce                                           02/03/2020     350.00
Check #2805 - OTIS Elevator Company                                                              02/03/2020   12,931.32
Check #2806 - Office of the U.S. Trustee                                                         02/03/2020    7,704.92
Check #2807 - Office of the U.S. Trustee                                                         02/03/2020    7,150.00
Check #2808 - Office of the U.S. Trustee                                                         02/03/2020    6,500.00
Check #2809 - Office of the U.S. Trustee                                                         02/03/2020    1,300.00
Check #2810 - Powers of Arkansas, Inc.                                                           02/03/2020     730.70
Check #2811 - R & E Supply                                                                       02/03/2020     883.42
Check #2812 - Regions Center                                                                     02/03/2020    7,741.38
Check #2813 - Snyder Environmental & Construction, Inc                                           02/03/2020     450.00
Check #2814 - Stanley Access Technologies LLC                                                    02/03/2020     670.00
Check #2815 - The ADT Security Corporation dba ADT Commercial LLC                                02/03/2020     140.00
Check #2816 - Waste Management of Little Rock Hauling                                            02/03/2020    3,206.22
Check #2817 - Whelan Security Co dba GardaWorld Security Services                                02/03/2020   11,245.20
Check #2818 - MTEH, LLC                                                                          02/03/2020   11,234.03
Check #2819 - MTEH, LLC                                                                          02/03/2020    5,279.28
Check #2820 - MTEH, LLC                                                                          02/03/2020    3,002.23
Check #2821 - MTEH, LLC                                                                          02/03/2020    1,825.14
Check #2822 - ACS Roof Maintenance, Inc.                                                         02/24/2020     333.76
Check #2823 - AT&T X                                                                             02/24/2020    1,212.71
Check #2826 - Arkansas Rooter, Inc.                                                              02/24/2020     610.00
Check #2827 - BOMA/Greater Little Rock                                                           02/24/2020      30.00
Check #2828 - Baldwin & Shell Construction Company                                               02/24/2020    5,797.00
Check #2829 - CNA Insurance                                                                      02/24/2020   31,849.80
Check #2830 - Central Arkansas Water dba Utility Billing Services                                02/24/2020    7,338.29
Check #2831 - Cintas Corporation #065                                                            02/24/2020     111.80
Check #2832 - Clifford Power Systems, Inc.                                                       02/24/2020    3,202.19
Check #2833 - Colliers Arkansas, Inc. dba Colliers International                                 02/24/2020     393.00
Check #2834 - Color Me Bad, LLC                                                                  02/24/2020    2,095.00
Check #2836 - Comfort Systems USA (Arkansas), Inc.                                               02/24/2020    2,040.21
Check #2837 - Cromwell Architects Engineers, Inc.                                                02/24/2020    1,725.00
Check #2839 - Entergy                                                                            02/24/2020   83,362.79
Check #2840 - Gary Houston Electric Co., Inc.                                                    02/24/2020   34,959.00
Check #2841 - Harrison Energy Partners                                                           02/24/2020    4,184.11
Check #2842 - Horticare Landscape Management Company, Inc.                                       02/24/2020     552.00
Check #2843 - Joshua Michael Eggers dba JMEE LLC                                                 02/24/2020    1,115.00
Check #2845 - MTEH, LLC                                                                          02/24/2020   10,859.15
Check #2846 - McGhee Real Estate Services, Inc.                                                  02/24/2020    4,000.00
Check #2848 - Plantation Services, Inc                                                           02/24/2020     665.75
Check #2849 - Powers Mechanical Service Co.                                                      02/24/2020    1,089.40
Check #2850 - R & E Supply                                                                       02/24/2020     393.66
Check #2851 - Snyder Environmental & Construction, Inc                                           02/24/2020    7,008.00
Check #2852 - Surety Bond Placement Services                                                     02/24/2020    7,225.00
Check #2824 - ATT                                                                                02/24/2020     467.44
                             Case 16-12728-JTD                Doc 543       Filed 04/24/20   Page 58 of 77
Journal Entry                                                                                   02/03/2020    162,000.00
Journal Entry - Bank service charge                                                             02/14/2020        145.84

Total                                                                                                         582,407.61

Cleared ACH Batches and Reversals (0 Items)

Total                                                                                                                0.00


Cash Accounts


1101-0000: Operating Cash                                                                                    1,785,090.03
Less Unreconciled Deposits                                                                                           0.00
Less Unreconciled Receipts Deposited after Reconciliation Period                                                     0.00
Less Receipts Reversed after Reconciliation Which Have Not Been Deposited                                            0.00
Less Pending Online Receipts Which Have Not Been Deposited                                                           0.00
Plus Unreconciled Checks                                                                                      106,438.40
Plus Unreconciled ACH Batches and Reversals                                                                          0.00
Plus Unreconciled Payments from ACH Batches Generated after Reconciliation Period                                    0.00
Plus Unreconciled Checks Voided after Reconciliation Period                                                          0.00

Adjusted Cash Balance                                                                                        1,891,528.43

Bank Statement Balance on 02/29/2020                                                                         1,891,528.43
                                                                                                               In Balance
                                             Case 16-12728-JTD                    Doc 543        Filed 04/24/20    Page 59 of 77

                               A division of BOKF, NA
                               P.O. Box 1407                                                                            PRIMARY ACCOUNT
                               Fayetteville, AR 72702-1407                                                                      3898
                               Member FDIC
                                                                                                              Statement Period:
                                                                                                              02-01-20 to 02-29-20
                           0000579 T0925202292010145700 00000 01 000000000 00076978 002 ARKRG1


                               NNN 400 CAPITOL CENTER 16 LLC ET AL                                            Direct Inquiries To:
                               DEBTOR IN POSSESSION-CASE NO 16-12728 KG                                       Comm'l Client Svcs
                               SECURITY DEPOSIT ACCOUNT                                                       800-878-7817
                               400 W CAPITOL AVE STE 2692
                               LITTLE ROCK AR 72201                                                           www.bokfinancial.com


                                                                                                                   1 Image Provided Page 1 of 4


                            BANKRUPTCY CHECKING                                                                            ACCOUNT:                3898


                                                             RD   Statement Period from 02-01-20 through 02-29-20
                                                                                                                                       1
                                                                  $ Starting Balance                                   51,692.84 -
                                                                  +   1 Deposits                                        7,741.38
                                                                  -   0 Checks & Withdrawals                                 .00
                                                                  - Service Fees                                             .00 -
                                                                  = Ending Balance                                     59,434.22 -




                              DEPOSITS
                              Date                                                                                                             Amount
                              02-05 DEPOSIT BRANCH                                                                                           7,741.38




                              CHECKS                                    (* Indicates a break in check number sequence)
                                                                        (RTND Indicates a RETURNED CHECK)
                                    *** No Checks ***




                              DAILY ACCOUNT BALANCE
101010101010101010101010
111110111100100000100011


                              Date            Balance                           Date                  Balance
100110110000100100111100
111001111010111110101101
101001100111011000100000
100101000001110011001111
101101011010000000000100
111101110000000101110111
100000100111101011100110
110011000100011100100001
100010010000011011111000
101101010010100100011001
111011000010000010011100


                              01-31          51,692.84                          02-05                59,434.22
100001101010101111010111
100100101010101010101010
100110000010011000001111
110000000010011110000110
110111000110111000001101
100110110001101110011000
100100101111011110101111
110000011100111001100000
101101101100010000100101
100101011110100010100010
111111111111111111111111




                             FOR ACCOUNT BALANCING PROCEDURES, IMPORTANT INFORMATION AND ADDRESS CHANGES SEE REVERSE SIDE

                                                                                                         00000579-0001030-0001-0004-T0925202292010145700-01-L
                          Case 16-12728-JTD                       Doc 543            Filed 04/24/20                Page 60 of 77

           A division of BOKF, NA
           P.O. Box 1407
           Fayetteville, AR 72702-1407
           Member FDIC



Change of Address - It is the responsibility of the account holder to notify us promptly of any change
                    in mailing address to avoid delays in delivery. Please call the number listed on
                    the front of your statement or visit a banking center to change your address.

                                                                                                                                                          Page 2
Balancing Your Account:
Before you start, please be sure to enter in your account register any interest earned, automatic transactions or bank charges
including those in this statement.


A. Enter deposits not shown on this                        B. Enter all checks, withdrawals and                        C. Follow instructions below to compare
statement.                                                 bank charges not shown on this or any                       transactions recorded on your statement
                                                           prior statement.                                            with those in your account register.


Date of Deposit                Amount                      Outstanding Item                Amount




                                                                                                                       New Balance
                                                                                                                       Shown on other side




                                                                                                                       Plus (+)
                                                                                                                       Total A




                                                                                                                       x
                                                                                                                       Equals (=)




                                                                                                                       Minus (-)
                                                                                                                       Total B




x                                                          x                                                           Equals (=)
Total A                                                    Total B                                                     Your current register balance

                                                Electronic Transfer Rights Summary
                                                      In Case of Errors or Questions About Your Electronic Transfers
                                                      Please Follow These Instructions
If you need more information on a transfer on your statement or receipt, or if you think your statement or receipt is incorrect, you need to contact us no
later than 60 days after we sent you the FIRST statement on which the problem or error appeared. Telephone us at the number listed on the front of your
statement after the words "Direct Inquiries To" or write us at:
                                                                   BOK FINANCIAL
                                                                   Attn: Customer Service
                                                                   P.O. Box 1407
                                                                   Fayetteville, AR 72702-1407
- Tell us your name and account number.
- Describe the error or the transfer you are unsure about, explain as clearly as you can why you believe there is an error or why you need more information.
- Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, however,
we may take up to 45 days (90 days for point-of-sale or foreign-initiated transactions) to investigate your complaint or question. If we decide to do this, we will
credit your account within 10 business days for the amount you think is in error, so you will have the money during the time it takes us to complete our investigation.


                                                                                                     00000579-0001030-0002-0004-T0925202292010145700-01-L
                                              Case 16-12728-JTD   Doc 543     Filed 04/24/20    Page 61 of 77

                                A division of BOKF, NA
                                P.O. Box 1407                                                        PRIMARY ACCOUNT
                                Fayetteville, AR 72702-1407                                                  3898
                                Member FDIC
                                                                                           Statement Period:
                                                                                           02-01-20 to 02-29-20
                                NNN 400 CAPITOL CENTER 16 LLC ET AL                        Direct Inquiries To:
                                DEBTOR IN POSSESSION-CASE NO 16-12728 KG                   Comm'l Client Svcs
                                SECURITY DEPOSIT ACCOUNT                                   800-878-7817
                                400 W CAPITOL AVE STE 2692
                                LITTLE ROCK AR 72201                                       www.bokfinancial.com

                                                                                                1 Image Provided Page 3 of 4



                                                              SERVICE FEE BALANCE INFORMATION

                               AVG LEDGER BALANCE                 58,366.44      AVG COLLECTED BAL                     58,366.44
                               MINIMUM LEDGER BAL                 51,692.84




    101010101010101010101010
    111110111100100000100011
    100110110000100100111100
    111001111010111110101101
    101001100111011000100000
    100101000001110011001111
    101101011010000000000100
    111101110000000101111111
    100000101001101011100010
    110011000100011101111101
    100010010000001011000000
    101101010010011001101111
    111011100010101000100010
    100001101000100100010111
    100100100111101101100010
    100110001100111101100111
    110000001010111101001110
    110111111001111000101101
    100111010101110001101100
    100111111110000101110011
    111101110011001000101010
    100101110100110010111101
    100111011101000010101010
    111111111111111111111111




.




                                                                                      00000579-0001031-0003-0004-T0925202292010145700-01-L
                        Case 16-12728-JTD   Doc 543   Filed 04/24/20    PagePRIMARY
                                                                             62 of 77ACCOUNT
                                                                                     3898
          A division of BOKF, NA
          P.O. Box 1407                                            Statement Period:
          Fayetteville, AR 72702-1407                              02-01-20 to 02-29-20
          Member FDIC
                                                                   Direct Inquiries To:
                                                                   Comm'l Client Svcs
         NNN 400 CAPITOL CENTER 16 LLC ET AL                       800-878-7817
         DEBTOR IN POSSESSION-CASE NO 16-12728 KG                                              Page 4 of 4



    BANKRUPTCY CHECKING - 8095023898




    0    $7,741.38




.
                                                              00000579-0001031-0004-0004-T0925202292010145700-01-L
                            Case 16-12728-JTD                 Doc 543       Filed 04/24/20   Page 63 of 77
Newmark Moses Tucker Partners



Reconciliation Report

Bank of Arkansas


Account Name                                                                                                 Regions - Escrow
Account Number                                                                                                          3898
Ending Statement Date                                                                                             02/29/2020


Summary


Bank Statement Starting Balance on 01/31/2020                                                                      51,692.84
Cleared Deposits and other Increases                                                                                 7,741.38
Cleared Checks and other Decreases                                                                                       0.00
Cleared ACH Batches and Reversals                                                                                        0.00

Cleared Balance                                                                                                    59,434.22


Unreconciled Transactions


Unreconciled Deposits and other Increases (0 Items)

Total                                                                                                                    0.00

Unreconciled Checks and other Decreases (0 Items)

Total                                                                                                                    0.00

Unreconciled ACH Batches and Reversals (0 Items)

Total                                                                                                                    0.00

Unreconciled Payments from ACH Batches Generated after Reconciliation Period (0 Items)

Total                                                                                                                    0.00

Unreconciled Checks Voided after Reconciliation Period (0 Items)

Total                                                                                                                    0.00

Unreconciled Receipts Deposited after Reconciliation Period (1 Item)
Receipt #83HB-5R6L - Regions                                                                    02/28/2020           7,741.38

Total                                                                                                                7,741.38

Receipts Reversed after Reconciliation Which Have Not Been Deposited (0 Items)

Total                                                                                                                    0.00

Pending Online Receipts Which Have Not Been Deposited (0 Items)

Total                                                                                                                    0.00


Cleared Transactions


Cleared Deposits and other Increases (1 Item)
Journal Entry - Adjust S/D Account                                                              02/05/2020           7,741.38

Total                                                                                                                7,741.38

Cleared Checks and other Decreases (0 Items)
                             Case 16-12728-JTD                Doc 543       Filed 04/24/20   Page 64 of 77
Total                                                                                                             0.00

Cleared ACH Batches and Reversals (0 Items)

Total                                                                                                             0.00


Cash Accounts


1102-0000: Security Deposit Escrow Account                                                                   67,175.60
Less Unreconciled Deposits                                                                                        0.00
Less Unreconciled Receipts Deposited after Reconciliation Period                                              -7,741.38
Less Receipts Reversed after Reconciliation Which Have Not Been Deposited                                         0.00
Less Pending Online Receipts Which Have Not Been Deposited                                                        0.00
Plus Unreconciled Checks                                                                                          0.00
Plus Unreconciled ACH Batches and Reversals                                                                       0.00
Plus Unreconciled Payments from ACH Batches Generated after Reconciliation Period                                 0.00
Plus Unreconciled Checks Voided after Reconciliation Period                                                       0.00

Adjusted Cash Balance                                                                                        59,434.22

Bank Statement Balance on 02/29/2020                                                                         59,434.22
                                                                                                             In Balance
                           Case 16-12728-JTD   Doc 543BASED
                                         IV. ACCRUAL    FiledINCOME
                                                               04/24/20  Page 65 of 77
                                                                      STATEMENTS
Income Statement - 12 Month
Newmark Moses Tucker Partners
Properties: regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201
Period Range: Jan 2020 to Feb 2020
Accounting Basis: Accrual
Level of Detail: Detail View
Account Name                                                   Jan 2020         Feb 2020           Total
Operating Income & Expense
  Income
    Revenue
      Rent                                                     641,346.87       671,332.19   1,312,679.06
      CAM Income                                                11,779.74        11,779.74     23,559.48
      Late Fee Income                                            3,896.24         5,015.51       8,911.75
      Storage Income                                              429.18           429.18         858.36
      Telecom Income                                              875.00          5,269.59       6,144.59
      Parking Income - Non Taxable                              45,127.44        37,586.51     82,713.95
      Reimbursement Income                                           0.00          -176.35        -176.35
      Special Assessments (Elevator)                                 0.00        -1,120.00      -1,120.00
      Vending Income                                                 0.00            25.00         25.00
    Total Revenue                                              703,454.47       730,141.37   1,433,595.84
  Total Operating Income                                       703,454.47       730,141.37   1,433,595.84
  Expense
    Payroll Expenses
      Onsite Engineer and Maintenance                           13,507.60         6,691.01     20,198.61
      Onsite Management                                          8,035.19         4,107.50     12,142.69
    Total Payroll Expenses                                      21,542.79        10,798.51     32,341.30
    Repairs Maintenance and Supplies
      Contract Repairs and Maintenance
         Building Repairs and Maintenance CM                    22,318.98          550.00      22,868.98
         Carpet and Floor Cleaning and Repairs                   1,846.62          111.80        1,958.42
         CM
         Chemical Water Treatment CM                              343.35              0.00        343.35
         Dock Repairs and Maintenance CM                             0.00         1,903.45       1,903.45
         Door and Lock Repairs CM                                 724.50           739.02       1,463.52
         Electrical Repairs and Maint CM                        10,004.43        34,959.00     44,963.43
         Elevator Repairs and Maintenance CM                    12,931.32        28,401.32     41,332.64
         Fire and Life Safety CM                                  450.00              0.00        450.00
         HVAC CM                                                 4,612.75        10,005.95     14,618.70
         Janitorial - Night Service CM                          34,580.47        37,246.14     71,826.61
         Landscaping and Grounds CM                              1,237.75         1,217.75      2,455.50
         Painting CM                                            22,165.60         3,630.00     25,795.60
         Pest Control                                                0.00          747.74         747.74
         Plumbing CM                                             3,270.89        14,436.09     17,706.98
         Roof Repair CM                                              0.00          333.76         333.76
         Security Monitoring CM                                    75.00          2,625.19      2,700.19
         Security-Protection Equipment CM                         140.00           385.04         525.04
         Security Services CM                                   31,955.22        21,638.98     53,594.20
         Skywalk Maintenance                                      393.00           393.00         786.00
         Waste Water Treatment CM                                    0.00          343.35         343.35


Created on 03/25/2020                                                                             Page 1
                            Case 16-12728-JTD   Doc 543      Filed 04/24/20   Page 66 of 77
Income Statement - 12 Month
Account Name                                          Jan 2020                  Feb 2020          Total
      Total Contract Repairs and                      147,049.88                159,667.58    306,717.46
      Maintenance
      Contract Maintenance Supplies and
      Equipment
         Building Supplies MS                               968.72                 418.83       1,387.55
         Door and Lock Supplies MS                           42.49                    0.00         42.49
         HVAC Supplies MS                                   450.00                 393.66        843.66
         Janitorial Supplies MS                            5,945.35               8,560.28     14,505.63
      Total Contract Maintenance Supplies                  7,406.56               9,372.77     16,779.33
      and Equipment
    Total Repairs Maintenance and Supplies            154,456.44                169,040.35    323,496.79
    Utilities and Service Expenses
      Electricity US                                      61,674.88              27,525.35     89,200.23
      Garbage Removal US                                   1,706.22               3,185.77      4,891.99
      Internet Service US                                   516.65                 630.64       1,147.29
      Telephone US                                          -746.36               1,212.71       466.35
      Television Cable US                                  1,384.88                173.10       1,557.98
      Water and Sewer US                                  -2,430.71               8,838.29      6,407.58
    Total Utilities and Service Expenses                  62,105.56              41,565.86    103,671.42
    Administrative Expenses
      Advertising AS                                        981.00                    0.00       981.00
      Bank Charges AS                                       146.70                 145.84        292.54
      Client Appreciation                                    63.74                 253.26        317.00
      Dues and Fees AS                                      350.00                    0.00       350.00
      Education and Training AS                              25.00                1,070.00      1,095.00
      Legal Fees AS                                        2,361.10                   0.00      2,361.10
      Management Fees AS                                  12,626.32              13,921.84     26,548.16
      Meals and Entertainment AS                               0.00                100.69        100.69
      Office Supplies AS                                   1,616.27               2,128.91      3,745.18
      Postage AS                                               0.00                315.48        315.48
      Suspense AS                                          3,615.13                   0.00      3,615.13
    Total Administrative Expenses                         21,785.26              17,936.02     39,721.28
    Taxes and Insurance
      Insurance - General Liability                            0.00              24,277.00     24,277.00
      Property Insurance                                       0.00              39,074.80     39,074.80
    Total Taxes and Insurance                                  0.00              63,351.80     63,351.80
    Administrative Expenses NR
      Asset Management Fees NR                             4,000.00               4,000.00      8,000.00
      Non-Building Compliance and Reg Fees                22,654.92                   0.00     22,654.92
      NR
    Total Administrative Expenses NR                      26,654.92               4,000.00     30,654.92
  Total Operating Expense                             286,544.97                306,692.54    593,237.51


  NOI - Net Operating Income                          416,909.50                423,448.83    840,358.33




Created on 03/25/2020                                                                            Page 2
                          Case 16-12728-JTD   Doc 543    Filed 04/24/20   Page 67 of 77
Income Statement - 12 Month
Account Name                                        Jan 2020                Feb 2020            Total
Other Income & Expense
  Other Expense
    Debt Service
      Mortgage Interest                             162,000.00              162,000.00     324,000.00
    Total Debt Service                              162,000.00              162,000.00     324,000.00
    Capital Expenditures
      Interior Building Improvements                        0.00             12,255.00      12,255.00
      Leasing Commissions                               3,002.23                  0.00        3,002.23
    Total Capital Expenditures                          3,002.23             12,255.00      15,257.23
  Total Other Expense                               165,002.23              174,255.00     339,257.23


  Net Other Income                                  -165,002.23             -174,255.00    -339,257.23


  Total Income                                      703,454.47              730,141.37    1,433,595.84
  Total Expense                                     451,547.20              480,947.54     932,494.74


  Net Income                                        251,907.27              249,193.83     501,101.10




Created on 03/25/2020                                                                          Page 3
                           Case 16-12728-JTD        Doc
                                                    V.   543 Filed
                                                       ACCRUAL     04/24/20
                                                               BASED        Page
                                                                      BALANCE    68 of 77
                                                                              SHEET
Balance Sheet
Properties: regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201
As of: 02/29/2020
Accounting Basis: Accrual
Level of Detail: Detail View
Account Name                                                                                   Balance
ASSETS
Cash
  Operating Cash                                                                             1,785,090.03
  Operating Cash                                                                               24,422.33
  Operating Cash                                                                               11,093.22
  Security Deposit Escrow Account                                                              67,175.60
  Petty Cash                                                                                      500.00
  TILC General Reserve                                                                        860,218.75
Total Cash                                                                                   2,748,499.93
Current Assets
  Cash to Cash Transfer                                                                          7,741.38
  Accounts Receivable                                                                         910,603.52
  AR - Other                                                                                      360.00
  Prepaid Expenses                                                                             72,727.50
Total Current Assets                                                                          991,432.40
Fixed Assets
  Land                                                                                       3,140,000.00
  Building                                                                                  32,110,000.00
  Building - Architect-Engineering                                                               3,507.50
  Building - Soil-Environmental                                                                30,553.00
  Building Improvements                                                                      7,306,099.29
  Tenant Improvements                                                                        8,021,719.82
  Tenant Finish                                                                                  6,723.42
  CIP - Tenant Improvements                                                                   285,040.00
  Appliances                                                                                   12,317.00
  Furniture and Fixtures                                                                       17,037.53
  Security System                                                                                3,856.91
Total Fixed Assets                                                                          50,936,854.47
Other Assets
  Closing Costs                                                                              1,241,869.56
  Loan Costs                                                                                  448,303.00
  Leasing Commissions                                                                        1,835,267.17
  Legal Fees                                                                                  167,231.02
Total Other Assets                                                                           3,692,670.75
TOTAL ASSETS                                                                                58,369,457.55




LIABILITIES & CAPITAL
Liabilities
  Current Liabilities
    Accounts Payable                                                                          172,562.96
    AP - Other                                                                                    -178.21



Created on 03/25/2020                                                                             Page 1
                          Case 16-12728-JTD   Doc 543   Filed 04/24/20   Page 69 of 77
Balance Sheet
Account Name                                                                                Balance
    Accrued Expenses                                                                          1,500.00
    Prepaid Income                                                                          81,963.15
    Security Deposits                                                                       59,434.22
    Refund Clearing Account                                                                    -111.00
    Withholding Taxes - Investors                                                            -3,550.00
  Total Current Liabilities                                                                311,621.12
  Long Term Liabilities
    Note Payable                                                                         30,054,803.80
  Total Long Term Liabilities                                                            30,054,803.80
Total Liabilities                                                                        30,366,424.92
Capital
  Retained Earnings                                                                      20,893,095.17
  Contributions LLC                                                                       5,670,844.15
  Distributions LLC                                                                        -579,298.40
  Contributions TIC                                                                       9,079,368.00
  Distributions TIC                                                                      -9,168,104.29
  Calculated Retained Earnings                                                             501,101.10
  Calculated Prior Years Retained Earnings                                                1,606,026.90
Total Capital                                                                            28,003,032.63
TOTAL LIABILITIES & CAPITAL                                                              58,369,457.55




Created on 03/25/2020                                                                          Page 2
                                                               VI. AGED
                                               Case 16-12728-JTD        PAYABLES
                                                                   Doc 543         REPORT
                                                                            Filed 04/24/20         Page 70 of 77
Aged Payables Summary
Properties: regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201
As of: 02/29/2020
Payees: All
Balance: Exclude 0.00
Payee Name                                 Amount Payable            Not Yet Due          0-30             31-60   61-90       91+
 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201
Harrison Energy Partners                              710.98               710.98           0.00            0.00    0.00        0.00
Waste Management of Little Rock                      3,185.77                   0.00    3,185.77            0.00    0.00        0.00
Hauling
OTIS Elevator Company                               12,931.32                   0.00   12,931.32            0.00    0.00        0.00
Whelan Security Co dba GardaWorld                   10,680.69            10,680.69          0.00            0.00    0.00        0.00
Security Services
Reliable Fire Protection                             1,025.00             1,025.00          0.00            0.00    0.00        0.00
Alarmco, Inc.                                        2,625.19                   0.00    2,625.19            0.00    0.00        0.00
Color Me Bad, LLC                                    1,535.00                   0.00    1,535.00            0.00    0.00        0.00
MTEH, LLC                                           46,427.49             2,992.40     43,435.09            0.00    0.00        0.00
Martin, John                                          176.35                    0.00     176.35             0.00    0.00        0.00
Arkansas Dept of Labor                               1,120.00             1,070.00        50.00             0.00    0.00        0.00
Trane U.S. Inc.                                       -423.99                   0.00        0.00            0.00    0.00     -423.99
Regions Center                                       7,741.38                   0.00    7,741.38            0.00    0.00        0.00
Terminix International, LP                            373.87               373.87           0.00            0.00    0.00        0.00
Comfort Systems USA (Arkansas),                     14,320.12             2,590.13          0.00            0.00    0.00   11,729.99
Inc.
Powers of Arkansas, Inc.                              313.38               313.38           0.00            0.00    0.00        0.00
Laidlaw, Inc.                                       41,423.39            41,423.39          0.00            0.00    0.00        0.00
Meadors Adams & Lee, Inc.                           24,277.00                   0.00   24,277.00            0.00    0.00        0.00
Chem-Aqua                                             343.35               343.35           0.00            0.00    0.00        0.00
                                                   168,786.29            61,523.19     95,957.10            0.00    0.00   11,306.00



Total                                              168,786.29            61,523.19     95,957.10            0.00    0.00   11,306.00




Created on 03/25/2020                                                                                                        Page 1
                                               Case 16-12728-JTD   Doc 543 Filed 04/24/20
                                                           VII. AGED RECEIVABLE REPORT
                                                                                                                        Page 71 of 77
Aged Receivable Detail
Properties: regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201
Amount Receivable: Exclude 0.00
Tenant Status: All
As of: 02/29/2020
                             Charge    GL Account                                                         Amount
Payer Name                                              GL Account Name             Total Amount                                0-30      31-60      61-90         91+
                              Date     Number                                                           Receivable
 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 0100-C1, 0100-C2 - Franke's Inc
Franke's Inc               10/01/2019 4001-0000         Rent                               4,000.00          4,000.00            0.00       0.00       0.00     4,000.00
Franke's Inc               10/01/2019 4001-0000         Rent                               1,165.28          1,165.28            0.00       0.00       0.00     1,165.28
Franke's Inc               10/11/2019 4007-0000         Late Fee Income                      258.27           258.27             0.00       0.00       0.00      258.27
Franke's Inc               11/01/2019 4001-0000         Rent                               4,000.00          4,000.00            0.00       0.00       0.00     4,000.00
Franke's Inc               11/01/2019 4001-0000         Rent                               1,165.28          1,165.28            0.00       0.00        0.00    1,165.28
Franke's Inc               11/11/2019 4007-0000         Late Fee Income                      458.27           458.27             0.00       0.00        0.00     458.27
Franke's Inc               12/01/2019 4001-0000         Rent                               4,000.00          4,000.00            0.00       0.00    4,000.00        0.00
Franke's Inc               12/01/2019 4001-0000         Rent                               1,165.28          1,165.28            0.00       0.00    1,165.28        0.00
Franke's Inc               12/11/2019 4007-0000         Late Fee Income                      258.27           258.27             0.00        0.00    258.27         0.00
Franke's Inc               01/01/2020 4001-0000         Rent                               4,000.00          4,000.00            0.00    4,000.00       0.00        0.00
Franke's Inc               01/01/2020 4001-0000         Rent                               1,165.28          1,165.28            0.00    1,165.28       0.00        0.00
Franke's Inc               01/11/2020 4007-0000         Late Fee Income                      258.27           258.27              0.00    258.27        0.00        0.00
Franke's Inc               02/01/2020 4001-0000         Rent                               4,000.00          4,000.00         4,000.00       0.00       0.00        0.00
Franke's Inc               02/01/2020 4001-0000         Rent                               1,165.28          1,165.28         1,165.28       0.00       0.00        0.00
Franke's Inc               02/11/2020 4007-0000         Late Fee Income                      258.27           258.27           258.27        0.00       0.00        0.00
                                                                                          27,317.75         27,317.75         5,423.55   5,423.55   5,423.55   11,047.10

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 0100A - Revival Coffee, LLC
Revival Coffee, LLC        10/01/2019 4001-0000         Rent                                 500.00           156.00              0.00       0.00       0.00     156.00
Revival Coffee, LLC        11/01/2019 4001-0000         Rent                                 500.00           500.00              0.00       0.00       0.00     500.00
Revival Coffee, LLC        12/01/2019 4001-0000         Rent                                 500.00           500.00              0.00       0.00    500.00         0.00
Revival Coffee, LLC        01/01/2020 4001-0000         Rent                                 500.00           500.00              0.00    500.00        0.00        0.00
Revival Coffee, LLC        02/01/2020 4001-0000         Rent                                 500.00           500.00           500.00        0.00       0.00        0.00
                                                                                           2,500.00          2,156.00          500.00     500.00     500.00      656.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 0100B - W. Lyn Fruchey
W. Lyn Fruchey             01/01/2020 4001-0000         Rent                               1,828.30              0.50             0.00       0.50       0.00        0.00
W. Lyn Fruchey             02/01/2020 4001-0000         Rent                               1,828.30          1,828.30         1,828.30       0.00       0.00        0.00
                                                                                           3,656.60          1,828.80         1,828.30       0.50       0.00        0.00




Created on 03/25/2020                                                                                                                                            Page 1
                                                 Case 16-12728-JTD              Doc 543           Filed 04/24/20          Page 72 of 77
Aged Receivable Detail
                             Charge     GL Account                                                           Amount
Payer Name                                                GL Account Name             Total Amount                                0-30      31-60      61-90        91+
                              Date      Number                                                             Receivable
 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 0101 - Kiski Legal, LLC
Kiski Legal, LLC            11/01/2019 4001-0000         Rent                                4,198.43          2,214.31            0.00        0.00       0.00   2,214.31
Kiski Legal, LLC            12/01/2019 4001-0000         Rent                                4,198.43          4,198.43            0.00        0.00   4,198.43       0.00
Kiski Legal, LLC            01/01/2020 4001-0000         Rent                                4,198.43          4,198.43             0.00   4,198.43       0.00       0.00
Kiski Legal, LLC            02/01/2020 4001-0000         Rent                                4,198.43          4,198.43         4,198.43       0.00       0.00       0.00
                                                                                            16,793.72         14,809.60         4,198.43   4,198.43   4,198.43   2,214.31

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 0116A,2400 - Anderson, Murphy & Hopkins, LLP
Anderson, Murphy &          02/11/2020 4007-0000         Late Fee Income                     1,475.25          1,475.25         1,475.25       0.00       0.00       0.00
Hopkins, LLP
Anderson, Murphy &          02/29/2020 4007-0000         Late Fee Income                     -1,549.02        -1,549.02        -1,549.02       0.00       0.00       0.00
Hopkins, LLP
                                                                                                  -73.77         -73.77           -73.77       0.00       0.00       0.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 0303 - Club Fit, Inc.
Club Fit, Inc.              06/30/2019 4001-0000         Rent                                       1.00           1.00             0.00       0.00       0.00       1.00
Club Fit, Inc.              06/30/2019 4001-0000         Rent                                      15.00         15.00              0.00       0.00       0.00     15.00
Club Fit, Inc.              06/30/2019 5333-0000         Security-Protection                 3,142.41          3,142.41             0.00       0.00       0.00   3,142.41
                                                         Equipment and Maint
                                                         Supply Recovery MS
Club Fit, Inc.              07/01/2019 4001-0000         Rent                                       1.00           1.00             0.00       0.00       0.00       1.00
Club Fit, Inc.              08/01/2019 4001-0000         Rent                                       1.00           1.00             0.00       0.00       0.00       1.00
Club Fit, Inc.              09/01/2019 4001-0000         Rent                                       1.00           1.00             0.00       0.00       0.00       1.00
Club Fit, Inc.              10/01/2019 4001-0000         Rent                                       1.00           1.00             0.00       0.00       0.00       1.00
Club Fit, Inc.              11/01/2019 4001-0000         Rent                                       1.00           1.00             0.00       0.00       0.00       1.00
Club Fit, Inc.              12/01/2019 4001-0000         Rent                                       1.00           1.00             0.00       0.00       1.00       0.00
Club Fit, Inc.              01/01/2020 4001-0000         Rent                                       1.00           1.00             0.00       1.00       0.00       0.00
Club Fit, Inc.              02/01/2020 4001-0000         Rent                                       1.00           1.00             1.00       0.00       0.00       0.00
                                                                                             3,166.41          3,166.41             1.00       1.00       1.00   3,163.41

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 0900,1000,1100 - Deloitte LLP
Deloitte LLP                02/01/2020 4001-0000         Rent                               40,404.42          3,317.67         3,317.67       0.00       0.00       0.00
Deloitte LLP                02/11/2020 4007-0000         Late Fee Income                     1,623.72          1,623.72         1,623.72       0.00       0.00       0.00
                                                                                            42,028.14          4,941.39         4,941.39       0.00       0.00       0.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 1222 - Richard A. Stephens & Associates, Inc.
Richard A. Stephens &       02/01/2020 4001-0000         Rent                                     900.80        900.80           900.80        0.00       0.00       0.00
Associates, Inc.




Created on 03/25/2020                                                                                                                                             Page 2
                                               Case 16-12728-JTD              Doc 543        Filed 04/24/20          Page 73 of 77
Aged Receivable Detail
                             Charge    GL Account                                                       Amount
Payer Name                                              GL Account Name             Total Amount                             0-30      31-60      61-90        91+
                              Date     Number                                                         Receivable
 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 1242 - Skye Benefits
Skye Benefits              06/30/2019 4040-0000         Termination Fees                   2,018.48       2,018.48            0.00       0.00       0.00    2,018.48

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 1242 - The Women's Foundation of Arkansas
The Women's Foundation     02/01/2020 4001-0000         Rent                               1,449.00        144.90           144.90       0.00       0.00        0.00
of Arkansas
The Women's Foundation     02/06/2020 4007-0000         Late Fee Income                      144.90        144.90           144.90       0.00       0.00        0.00
of Arkansas
                                                                                           1,593.90        289.80           289.80       0.00       0.00        0.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 1300 - CBRE
CBRE                       09/01/2019 4001-0000         Rent                               2,468.81       2,468.81            0.00       0.00       0.00    2,468.81
CBRE                       10/01/2019 4001-0000         Rent                               2,468.81       2,468.81            0.00       0.00        0.00   2,468.81
CBRE                       11/01/2019 4001-0000         Rent                               2,468.81       2,468.81            0.00        0.00       0.00   2,468.81
CBRE                       12/01/2019 4001-0000         Rent                               2,468.81       2,468.81            0.00        0.00   2,468.81       0.00
CBRE                       01/01/2020 4001-0000         Rent                               2,468.81       2,468.81             0.00   2,468.81       0.00       0.00
CBRE                       02/01/2020 4001-0000         Rent                               2,468.81       2,468.81         2,468.81       0.00       0.00       0.00
CBRE                       02/11/2020 4007-0000         Late Fee Income                      246.89        246.89           246.89        0.00       0.00       0.00
CBRE                       02/29/2020 4007-0000         Late Fee Income                     -493.78        -493.78          -493.78       0.00       0.00       0.00
                                                                                          14,565.97      14,565.97         2,221.92   2,468.81   2,468.81   7,406.43

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 1394 - Conway Management Investments, LLC
Conway Management          09/01/2019 4001-0000         Rent                               4,103.33           0.20             0.00       0.00       0.00       0.20
Investments, LLC
Conway Management          10/01/2019 4001-0000         Rent                               4,103.33       4,103.33             0.00       0.00       0.00   4,103.33
Investments, LLC
Conway Management          10/11/2019 4007-0000         Late Fee Income                      410.34        410.34              0.00       0.00       0.00    410.34
Investments, LLC
Conway Management          11/01/2019 4001-0000         Rent                               4,103.33       4,103.33             0.00       0.00       0.00   4,103.33
Investments, LLC
Conway Management          11/11/2019 4007-0000         Late Fee Income                      410.34        410.34              0.00       0.00       0.00    410.34
Investments, LLC
Conway Management          12/01/2019 4001-0000         Rent                               4,103.33       4,103.33             0.00       0.00   4,103.33       0.00
Investments, LLC
Conway Management          12/11/2019 4007-0000         Late Fee Income                      410.34        410.34              0.00       0.00    410.34        0.00
Investments, LLC
Conway Management          01/01/2020 4001-0000         Rent                               4,103.33       4,103.33             0.00   4,103.33       0.00       0.00
Investments, LLC
Conway Management          01/11/2020 4007-0000         Late Fee Income                      410.34        410.34              0.00    410.34        0.00       0.00
Investments, LLC



Created on 03/25/2020                                                                                                                                        Page 3
                                                Case 16-12728-JTD              Doc 543        Filed 04/24/20               Page 74 of 77
Aged Receivable Detail
                             Charge     GL Account                                                            Amount
Payer Name                                               GL Account Name             Total Amount                                  0-30       31-60      61-90         91+
                              Date      Number                                                              Receivable
Conway Management          02/01/2020 4001-0000          Rent                               4,103.33            4,103.33         4,103.33        0.00      0.00         0.00
Investments, LLC
Conway Management          02/11/2020 4007-0000          Late Fee Income                      410.34             410.34           410.34         0.00       0.00        0.00
Investments, LLC
                                                                                           26,671.68           22,568.55         4,513.67    4,513.67   4,513.67    9,027.54

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 1600,1601,1624 - Washington Barber College, Inc.
Washington Barber          06/30/2019 4001-0000          Rent                              26,278.00           26,278.00             0.00        0.00       0.00   26,278.00
College, Inc.

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 1700 - RGN - Little Rock I, LLC
RGN - Little Rock I, LLC   12/01/2019 4001-0000          Rent                              23,495.60            2,534.91             0.00        0.00   2,534.91        0.00
RGN - Little Rock I, LLC   12/11/2019 4007-0000          Late Fee Income                    2,349.56            2,349.56             0.00        0.00   2,349.56        0.00
RGN - Little Rock I, LLC   01/01/2020 4001-0000          Rent                              23,495.60           23,495.60             0.00   23,495.60       0.00        0.00
RGN - Little Rock I, LLC   01/11/2020 4007-0000          Late Fee Income                    2,349.56            2,349.56             0.00    2,349.56       0.00        0.00
RGN - Little Rock I, LLC   02/01/2020 4001-0000          Rent                              23,495.60           23,495.60        23,495.60        0.00       0.00        0.00
RGN - Little Rock I, LLC   02/11/2020 4007-0000          Late Fee Income                    2,349.56            2,349.56         2,349.56        0.00       0.00        0.00
                                                                                           77,535.48           56,574.79        25,845.16   25,845.16   4,884.47        0.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 1801,1802 - The Design Group
The Design Group           01/01/2020 4001-0000          Rent                               4,934.58              76.09              0.00      76.09        0.00        0.00
The Design Group           02/01/2020 4001-0000          Rent                               4,934.58            4,934.58         4,934.58        0.00       0.00        0.00
                                                                                            9,869.16            5,010.67         4,934.58      76.09        0.00        0.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 1803 - G & G Hospitality, LLC
G & G Hospitality, LLC     02/01/2020 4001-0000          Rent                               1,957.07            1,957.07         1,957.07        0.00       0.00        0.00
G & G Hospitality, LLC     02/11/2020 4007-0000          Late Fee Income                      195.71             195.71           195.71         0.00       0.00        0.00
                                                                                            2,152.78            2,152.78         2,152.78        0.00       0.00        0.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 2380 - Spectra7 Microsystems
Spectra7 Microsystems      11/01/2019 4001-0000          Rent                               4,406.15            4,406.15             0.00        0.00       0.00    4,406.15
Spectra7 Microsystems      11/11/2019 4007-0000          Late Fee Income                      440.62             440.62              0.00        0.00       0.00     440.62
Spectra7 Microsystems      12/01/2019 4001-0000          Rent                               4,406.15            4,406.15             0.00        0.00   4,406.15        0.00
Spectra7 Microsystems      12/11/2019 4007-0000          Late Fee Income                      440.62             440.62              0.00        0.00    440.62         0.00
Spectra7 Microsystems      01/01/2020 4001-0000          Rent                               4,406.15            4,406.15             0.00    4,406.15       0.00        0.00
Spectra7 Microsystems      01/11/2020 4007-0000          Late Fee Income                      440.62             440.62              0.00     440.62        0.00        0.00
Spectra7 Microsystems      02/01/2020 4001-0000          Rent                               4,406.15            4,406.15         4,406.15        0.00       0.00        0.00
Spectra7 Microsystems      02/11/2020 4007-0000          Late Fee Income                      440.62             440.62           440.62         0.00       0.00        0.00
                                                                                           19,387.08           19,387.08         4,846.77    4,846.77   4,846.77    4,846.77


Created on 03/25/2020                                                                                                                                                Page 4
                                                 Case 16-12728-JTD               Doc 543           Filed 04/24/20          Page 75 of 77
Aged Receivable Detail
                              Charge     GL Account                                                           Amount
Payer Name                                                GL Account Name              Total Amount                                0-30      31-60     61-90         91+
                               Date      Number                                                             Receivable

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 2690, 2692 - Wilson Carroll Research Services LLC
Wilson Carroll Research     02/29/2020 4007-0000          Late Fee Income                         -720.82        -720.82          -720.82      0.00      0.00         0.00
Services LLC

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 2840 - The Payroll Company of Arkansas, LLC
The Payroll Company of      02/29/2020 4007-0000          Late Fee Income                         -508.73        -508.73          -508.73      0.00      0.00         0.00
Arkansas, LLC

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 2850,2891 - Matthew White
Matthew White               02/01/2020 4001-0000          Rent                                5,828.00          1,765.60         1,765.60      0.00      0.00         0.00
Matthew White               02/26/2020 4007-0000          Late Fee Income                         582.80         582.80           582.80       0.00      0.00         0.00
                                                                                              6,410.80          2,348.40         2,348.40      0.00      0.00         0.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 2878 - Airfirst, Inc.
Airfirst, Inc.              02/01/2020 4001-0000          Rent                                6,335.88          6,335.88         6,335.88      0.00      0.00         0.00
Airfirst, Inc.              02/11/2020 4007-0000          Late Fee Income                         316.80         316.80           316.80       0.00      0.00         0.00
Airfirst, Inc.              02/29/2020 4001-0000          Rent                                -6,335.62        -6,335.62        -6,335.62      0.00      0.00         0.00
Airfirst, Inc.              02/29/2020 4007-0000          Late Fee Income                         -649.44        -649.44          -649.44      0.00      0.00         0.00
                                                                                                  -332.38        -332.38          -332.38      0.00      0.00         0.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 2940 - Bradford Media Group, LLC
Bradford Media Group,       12/01/2019 4001-0000          Rent                                2,743.73           548.76              0.00      0.00    548.76         0.00
LLC
Bradford Media Group,       12/11/2019 4007-0000          Late Fee Income                         274.38         274.38              0.00       0.00   274.38         0.00
LLC
Bradford Media Group,       01/01/2020 4001-0000          Rent                                2,924.37          2,924.37             0.00   2,924.37     0.00         0.00
LLC
Bradford Media Group,       01/11/2020 4007-0000          Late Fee Income                         292.44         292.44              0.00    292.44      0.00         0.00
LLC
Bradford Media Group,       02/01/2020 4001-0000          Rent                                2,924.37          2,924.37         2,924.37       0.00     0.00         0.00
LLC
Bradford Media Group,       02/11/2020 4007-0000          Late Fee Income                         292.44         292.44           292.44        0.00     0.00         0.00
LLC
                                                                                              9,451.73          7,256.76         3,216.81   3,216.81   823.14         0.00

 regbdg - Regions Center 400 W. Capitol Ave. Little Rock, AR 72201 - Unit 3000,STORAGE1 - The Little Rock Club, Inc
The Little Rock Club, Inc   06/30/2019 4001-0000          Rent                              609,170.15        589,170.15             0.00       0.00     0.00   589,170.15
The Little Rock Club, Inc   06/30/2019 4014-0000          Storage Income                     22,497.04         22,497.04             0.00       0.00     0.00    22,497.04
The Little Rock Club, Inc   07/01/2019 4001-0000          Rent                               12,000.00         12,000.00             0.00       0.00     0.00    12,000.00
The Little Rock Club, Inc   09/01/2019 4001-0000          Rent                               12,000.00         12,000.00             0.00       0.00     0.00    12,000.00



Created on 03/25/2020                                                                                                                                              Page 5
                                              Case 16-12728-JTD       Doc 543      Filed 04/24/20          Page 76 of 77
Aged Receivable Detail
                             Charge    GL Account                                             Amount
Payer Name                                          GL Account Name      Total Amount                              0-30       31-60       61-90          91+
                              Date     Number                                               Receivable
The Little Rock Club, Inc   10/01/2019 4001-0000    Rent                        12,000.00      12,000.00             0.00        0.00        0.00    12,000.00
The Little Rock Club, Inc   10/11/2019 4007-0000    Late Fee Income               600.00         600.00              0.00        0.00        0.00      600.00
The Little Rock Club, Inc   11/01/2019 4001-0000    Rent                        12,000.00      12,000.00             0.00        0.00        0.00    12,000.00
The Little Rock Club, Inc   11/11/2019 4007-0000    Late Fee Income               600.00         600.00              0.00        0.00        0.00      600.00
The Little Rock Club, Inc   12/01/2019 4001-0000    Rent                        12,000.00      12,000.00             0.00        0.00   12,000.00         0.00
The Little Rock Club, Inc   12/11/2019 4007-0000    Late Fee Income               600.00         600.00              0.00        0.00     600.00          0.00
The Little Rock Club, Inc   01/01/2020 4001-0000    Rent                        12,000.00      12,000.00             0.00   12,000.00        0.00         0.00
The Little Rock Club, Inc   01/11/2020 4007-0000    Late Fee Income               600.00         600.00              0.00     600.00         0.00         0.00
The Little Rock Club, Inc   02/01/2020 4001-0000    Rent                        12,000.00      12,000.00        12,000.00        0.00        0.00         0.00
The Little Rock Club, Inc   02/11/2020 4007-0000    Late Fee Income               600.00         600.00           600.00         0.00        0.00         0.00
                                                                             718,667.19       698,667.19        12,600.00   12,600.00   12,600.00   660,867.19



Total                                                                       1,009,329.97      910,603.52        79,127.66   63,690.79   40,259.84   727,525.23




Created on 03/25/2020                                                                                                                                  Page 6
                                                                                                                                                 Case 16-12728-JTD                                                                                                        Doc 543                                                        Filed 04/24/20                                                                           Page 77 of 77

                                                                                                                                                                                                                                                                                                             Regions Center (regdip)
                                                                                                                                                                                                                                                                                                          Income Statement

                                                                                                                                                                                                                                                                                                                 Book = Cash
                                                                               NNN 400 Capitol   NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400                NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400           NNN 400            NNN 400
                                                            TOTAL                Center LLC    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center         Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center    Capitol Center
                                                                                                   1 LLC             2 LLC             3, LLC            4, LLC            5, LLC            6, LLC            7 LLC             8 LLC             9, LLC           10, LLC           11, LLC           12, LLC           13, LLC                14, LLC           15, LLC           16, LLC           17, LLC           18, LLC           19, LLC           20, LLC           21, LLC           22, LLC           24, LLC            25 LLC           26, LLC           27, LLC           28, LLC            30 LLC           32, LLC            35 LLC            36 LLC
                                                         Period to Date            5.502%         2.875%            9.250%            2.375%            3.000%            1.500%            2.875%            2.375%            1.625%            2.625%            5.875%            1.875%            1.875%            3.000%                 3.500%            3.625%            7.000%            1.500%            2.625%            1.375%            3.125%            3.294%            2.440%            2.375%            1.750%            3.500%            3.000%            6.000%            1.645%            2.750%            0.900%            2.969%        100.00%
                                                         CASE NUMBER              17-11250       17-11251          16-12741          16-12750          16-12752          16-12753          16-12754          17-11253          17-11254          16-12755          16-12730          16-12731          16-12732          16-12733               16-12735          16-12736          16-12728          16-12737          16-12738          16-12739          16-12742          16-12743          16-12744          16-12746          17-11258          16-12747          16-12748          16-12749          17-11255          16-12751          17-11256          17-11257

            TOTAL DISBURSEMENTS (rounded)                       604,351.75            33,251.43      17,375.11         55,902.54         14,353.35         18,130.55          9,065.28         17,375.11         14,353.35          9,820.72         15,864.23         35,505.67         11,331.60         11,331.60           18,130.55            21,152.31         21,907.75         42,304.62          9,065.28         15,864.23          8,309.84         18,885.99         19,907.35         14,746.18         14,353.35         10,576.16         21,152.31         18,130.55         36,261.11          9,941.59         16,619.67          5,439.17        17,943.20
            TOTAL DISBURSEMENTS (actual)                        604,351.75
4000-0000   INCOME

4000-1000   OPERATING INCOME

4000-1000   REVENUE
4001-0000    Base Rent                                          658,472.67            36,229.17      18,931.09         60,908.72         15,638.73         19,754.18          9,877.09         18,931.09         15,638.73         10,700.18         17,284.91         38,685.27         12,346.36         12,346.36           19,754.18            23,046.54         23,869.63         46,093.09          9,877.09         17,284.91          9,054.00         20,577.27         21,690.09         16,066.73         15,638.73         11,523.27         23,046.54         19,754.18         39,508.36         10,831.88         18,108.00          5,926.25        19,550.05
4007-0000    Late Fee                                             3,310.85               182.16          95.19            306.25             78.63             99.33             49.66             95.19             78.63             53.80             86.91            194.51             62.08             62.08               99.33               115.88            120.02            231.76             49.66             86.91             45.52            103.46            109.06             80.78             78.63             57.94            115.88             99.33            198.65             54.46             91.05             29.80            98.30
4014-0000    Storage Rent                                           429.18                23.61          12.34             39.70             10.19             12.88              6.44             12.34             10.19              6.97             11.27             25.21              8.05              8.05               12.88                15.02             15.56             30.04              6.44             11.27              5.90             13.41             14.14             10.47             10.19              7.51             15.02             12.88             25.75              7.06             11.80              3.86            12.74
4120-0000    CAM Estimates                                       11,779.74               648.12         338.67          1,089.63            279.77            353.39            176.70            338.67            279.77            191.42            309.22            692.06            220.87            220.87              353.39               412.29            427.02            824.58            176.70            309.22            161.97            368.12            388.02            287.43            279.77            206.15            412.29            353.39            706.78            193.78            323.94            106.02           349.74
4163-0000    Percentage Rent                                          0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
4165-0000    Parking Income                                      37,586.51             2,068.01       1,080.61          3,476.75            892.68          1,127.60            563.80          1,080.61            892.68            610.78            986.65          2,208.21            704.75            704.75            1,127.60             1,315.53          1,362.51          2,631.06            563.80            986.65            516.81          1,174.58          1,238.10            917.11            892.68            657.76          1,315.53          1,127.60          2,255.19            618.30          1,033.63            338.28         1,115.94
4167-0000    Space/Antenna Rent                                   5,269.59               289.93         151.50            487.44            125.15            158.09             79.04            151.50            125.15             85.63            138.33            309.59             98.80             98.80              158.09               184.44            191.02            368.87             79.04            138.33             72.46            164.67            173.58            128.58            125.15             92.22            184.44            158.09            316.18             86.68            144.91             47.43           156.45
4186-0000    Miscellaneous Income                                                          0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
4029-0000    Vending Income                                         25.00                  1.38           0.72              2.31              0.59              0.75              0.38              0.72              0.59              0.41              0.66              1.47              0.47              0.47                0.75                 0.88              0.91              1.75              0.38              0.66              0.34              0.78              0.82              0.61              0.59              0.44              0.88              0.75              1.50              0.41              0.69              0.23             0.74
4999-9999   TOTAL REVENUE                                      716,873.54            39,442.38      20,610.11         66,310.80         17,025.75         21,506.21         10,753.10         20,610.11         17,025.75         11,649.20         18,817.93         42,116.32         13,441.38         13,441.38           21,506.21            25,090.57         25,986.67         50,181.15         10,753.10         18,817.93          9,857.01         22,402.30         23,613.81         17,491.71         17,025.75         12,545.29         25,090.57         21,506.21         43,012.41         11,792.57         19,714.02          6,451.86        21,283.98

5000-0000   OPERATING EXPENSES

5000-0001   RECOVERABLE EXPENSES

5000-1000    PAYROLL EXPENSES
5006-0001     Maintenance Engineer Salary Reimb.                  13,507.60              743.19         388.34          1,249.45            320.81            405.23            202.61            388.34            320.81            219.50            354.57            793.57            253.27           253.27                405.23              472.77            489.65            945.53            202.61            354.57            185.73            422.11            444.94            329.59            320.81            236.38            472.77            405.23           810.46            222.20            371.46            121.57           401.04
5007-0000     Property Management Payroll                          8,035.19              442.10         231.01            743.26            190.84            241.06            120.53            231.01            190.84            130.57            210.92           472.07             150.66            150.66               241.06              281.23            291.28            562.46            120.53            210.92            110.48            251.10            264.68            196.06            190.84            140.62            281.23           241.06            482.11            132.18            220.97             72.32           238.56
5040-0000     Engineering Uniforms and Cleaning                        0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00             0.00
5042-0000     Payroll Other/Temp Services                              0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00             0.00
5099-9999    TOTAL PAYROLL EXPENSES                              21,542.79            1,185.28         619.36          1,992.71            511.64            646.28            323.14            619.36            511.64            350.07            565.50          1,265.64            403.93            403.93               646.28              754.00            780.93          1,508.00            323.14            565.50            296.21            673.21            709.62            525.64            511.64            377.00            754.00            646.28          1,292.57            354.38            592.43            193.89           639.61


5200-0000    CONTRACT REPAIRS AND MAINTENANCE
5201-0000     Appliance Matinenance                                       0                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5204-0000     Building Maintenance                                   550.00               30.26          15.81             50.88             13.06             16.50              8.25             15.81             13.06              8.94             14.44             32.31             10.31             10.31               16.50                19.25             19.94             38.50              8.25             14.44              7.56             17.19             18.12             13.42             13.06              9.63             19.25             16.50             33.00              9.05             15.13              4.95            16.33
5207-0000     Carpet Repair/Replace/Clean                            177.70                9.78           5.11             16.44              4.22              5.33              2.67              5.11              4.22              2.89              4.66             10.44              3.33              3.33                5.33                 6.22              6.44             12.44              2.67              4.66              2.44              5.55              5.85              4.34              4.22              3.11              6.22              5.33             10.66              2.92              4.89              1.60             5.28
5208-0000     HVAC Water Treatment                                   343.35               18.89           9.87             31.76              8.15             10.30              5.15              9.87              8.15              5.58              9.01             20.17              6.44              6.44               10.30                12.02             12.45             24.03              5.15              9.01              4.72             10.73             11.31              8.38              8.15              6.01             12.02             10.30             20.60              5.65              9.44              3.09            10.19
5211-0000     UPS and Generator Main/Dock                          1,903.45              104.73          54.72            176.07             45.21             57.10             28.55             54.72             45.21             30.93             49.97            111.83             35.69             35.69               57.10                66.62             69.00            133.24             28.55             49.97             26.17             59.48             62.70             46.44             45.21             33.31             66.62             57.10            114.21             31.31             52.34             17.13            56.51
5212-0000     Locksmith                                            1,409.02               77.52          40.51            130.33             33.46             42.27             21.14             40.51             33.46             22.90             36.99             82.78             26.42             26.42               42.27                49.32             51.08             98.63             21.14             36.99             19.37             44.03             46.41             34.38             33.46             24.66             49.32             42.27             84.54             23.18             38.75             12.68            41.83
5213-0000     Drape and Blind Repairs CM                               0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5214-0000     Electrical Repair/Replace                           34,959.00            1,923.44       1,005.07          3,233.71            830.28          1,048.77            524.39          1,005.07            830.28            568.08            917.67          2,053.84            655.48            655.48            1,048.77             1,223.57          1,267.26          2,447.13            524.39            917.67            480.69          1,092.47          1,151.55            853.00            830.28            611.78          1,223.57          1,048.77          2,097.54            575.08            961.37            314.63         1,037.93
5215-0000     Elevator Contract                                   28,401.32            1,562.64         816.54          2,627.12            674.53            852.04            426.02            816.54            674.53            461.52            745.53          1,668.58            532.52            532.52              852.04               994.05          1,029.55          1,988.09            426.02            745.53            390.52            887.54            935.54            692.99            674.53            497.02            994.05            852.04          1,704.08            467.20            781.04            255.61           843.24
5218-0000     Fire and Safety Supplies/Labor                           0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5220-0000     Fountain Maintenance Cm                                  0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5218-0001     Fire and Safety Inspections                              0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5222-0000     HVAC Contract Services                              11,053.31              608.15         317.78          1,022.43            262.52            331.60            165.80            317.78            262.52            179.62            290.15            649.38            207.25            207.25              331.60               386.87            400.68            773.73            165.80            290.15            151.98            345.42            364.10            269.70            262.52            193.43            386.87            331.60            663.20            181.83            303.97             99.48           328.17
5224-0000     Janitorial Service                                                           0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5225-0000     Janitorial Night Service                           37,246.14             2,049.28       1,070.83          3,445.27            884.60          1,117.38            558.69          1,070.83            884.60            605.25            977.71          2,188.21            698.37            698.37            1,117.38             1,303.61          1,350.17          2,607.23            558.69            977.71            512.13          1,163.94          1,226.89            908.81            884.60            651.81          1,303.61          1,117.38          2,234.77            612.70          1,024.27            335.22         1,105.84
5226-0000     Grounds Maintenance Contract                        1,217.75                67.00          35.01            112.64             28.92             36.53             18.27             35.01             28.92             19.79             31.97             71.54             22.83             22.83               36.53                42.62             44.14             85.24             18.27             31.97             16.74             38.05             40.11             29.71             28.92             21.31             42.62             36.53             73.07             20.03             33.49             10.96            36.15
5228-0000     Miscellaneous Maintenance                               0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5230-0000     Painting CM                                        23,275.00             1,280.59         669.16          2,152.94            552.78            698.25            349.13            669.16            552.78            378.22            610.97          1,367.41            436.41            436.41              698.25               814.63            843.72          1,629.25            349.13            610.97            320.03            727.34            766.68            567.91            552.78            407.31            814.63            698.25          1,396.50            382.87            640.06            209.48           691.03
5232-0000     Parking Lot Repair                                      0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5234-0001     Pest Control Interior                                 373.87                20.57          10.75             34.58              8.88             11.22              5.61             10.75              8.88              6.08              9.81             21.96              7.01              7.01               11.22                13.09             13.55             26.17              5.61              9.81              5.14             11.68             12.32              9.12              8.88              6.54             13.09             11.22             22.43              6.15             10.28              3.36            11.10
5235-0000     Landscaping Interior                                    0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5236-0000     Plumbing Supplies/Labor                             2,860.21               157.37          82.23            264.57             67.93             85.81             42.90             82.23             67.93             46.48             75.08            168.04             53.63             53.63               85.81               100.11            103.68            200.21             42.90             75.08             39.33             89.38             94.22             69.79             67.93             50.05            100.11             85.81            171.61             47.05             78.66             25.74            84.92
5238-0000     Steam Cleaning                                          0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5241-0000     Roof Repair CM                                        333.76                18.36           9.60             30.87              7.93             10.01              5.01              9.60              7.93              5.42              8.76             19.61              6.26              6.26               10.01                11.68             12.10             23.36              5.01              8.76              4.59             10.43             10.99              8.14              7.93              5.84             11.68             10.01             20.03              5.49              9.18              3.00             9.91
5242-0000     Fire Protection/Alarms                                  0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5243-0000     Security System Repair                                  0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5243-0001     Security Supplies                                     525.04                28.89          15.09             48.57             12.47             15.75              7.88             15.09             12.47              8.53             13.78             30.85              9.84              9.84               15.75                18.38             19.03             36.75              7.88             13.78              7.22             16.41             17.29             12.81             12.47              9.19             18.38             15.75             31.50              8.64             14.44              4.73            15.59
5245-0000     Security Service                                   22,203.49             1,221.64         638.35          2,053.82            527.33            666.10            333.05            638.35            527.33            360.81            582.84          1,304.46            416.32            416.32              666.10               777.12            804.88          1,554.24            333.05            582.84            305.30            693.86            731.38            541.77            527.33            388.56            777.12            666.10          1,332.21            365.25            610.60            199.83           659.22
5247-0000     Signage Maintenance                                     0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5248-0000     Skywalk Maintenance                                   393.00                21.62          11.30             36.35              9.33             11.79              5.90             11.30              9.33              6.39             10.32             23.09              7.37              7.37               11.79                13.76             14.25             27.51              5.90             10.32              5.40             12.28             12.95              9.59              9.33              6.88             13.76             11.79             23.58              6.46             10.81              3.54            11.67
5254-0000     Trash Removal CM                                        0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5257-0000     Waste Water Treatment CM                                0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5258-0000     Window Cleaning CM                                      0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5259-0000     Glass Repair                                            0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5335-0000     Building Signage                                        0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5399-9999    TOTAL REPAIRS AND MAINTENANCE                     167,225.41              9,200.74       4,807.73         15,468.35          3,971.60          5,016.76          2,508.38          4,807.73          3,971.60          2,717.41          4,389.67          9,824.49          3,135.48          3,135.48            5,016.76             5,852.89          6,061.92         11,705.78          2,508.38          4,389.67          2,299.35          5,225.79          5,508.41          4,080.30          3,971.60          2,926.44          5,852.89          5,016.76         10,033.52          2,750.86          4,598.70          1,505.03         4,964.92
5300-0000       MAINTENANCE SUPPLIES

5301-0000        CONTRACT MAINTENANCE SUPPLIES
5303-0000    Building Supplies MS                                  1,082.80               59.58          31.13            100.16             25.72             32.48             16.24             31.13             25.72             17.60             28.42             63.61             20.30             20.30                32.48               37.90             39.25             75.80             16.24             28.42             14.89             33.84             35.67            26.42             25.72             18.95             37.90             32.48             64.97             17.81             29.78              9.75            32.15
5306-0000    Carpet and Flooring Supplies MS                           0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5308-0000    Door and Lock Supplies MS                                 0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5310-0000    Electrical Supplies MS                                  312.03               17.17           8.97             28.86              7.41              9.36              4.68              8.97              7.41              5.07              8.19             18.33              5.85              5.85                 9.36               10.92             11.31             21.84              4.68              8.19              4.29              9.75             10.28             7.61              7.41              5.46             10.92              9.36             18.72              5.13              8.58              2.81             9.26
5311-0000    Elevator Supplies MS                                      0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5316-0000    HVAC Supplies MS                                        843.66               46.42          24.26             78.04             20.04             25.31             12.65             24.26             20.04             13.71             22.15             49.57             15.82             15.82                25.31               29.53             30.58             59.06             12.65             22.15             11.60             26.36             27.79            20.59             20.04             14.76             29.53             25.31             50.62             13.88             23.20              7.59            25.05
5317-0000    Janitorial Supplies                                   7,662.71              421.60         220.30            708.80            181.99            229.88            114.94            220.30            181.99            124.52            201.15            450.18            143.68            143.68               229.88              268.19            277.77            536.39            114.94            201.15            105.36            239.46            252.41           186.97            181.99            134.10            268.19            229.88            459.76            126.05            210.72             68.96           227.51
5329-0000    Repairs and Maintenance Supplies                          0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5332-0000    Security-Protection Equipment Supplies MS                 0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5335-0000    Signage Supplies MS                                       0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5390-9999        TOTAL CONTRACT MAINTENANCE SUPPLIES              9,901.20              544.76         284.66            915.86            235.15            297.04            148.52            284.66            235.15            160.89            259.91            581.70            185.65            185.65               297.04              346.54            358.92            693.08            148.52            259.91            136.14            309.41            326.15            241.59            235.15            173.27            346.54            297.04            594.07            162.87            272.28             89.11           293.97

5399-9998      TOTAL MAINTENANCE SUPPLIES                         9,901.20              544.76         284.66            915.86            235.15            297.04            148.52            284.66            235.15            160.89            259.91            581.70            185.65            185.65                297.04             346.54            358.92            693.08            148.52            259.91            136.14            309.41            326.15            241.59            235.15            173.27            346.54            297.04            594.07            162.87            272.28              89.11           293.97

5399-9999     TOTAL REPAIRS MAINTENANCE AND SUPPLIES           177,126.61              9,745.51       5,092.39         16,384.21          4,206.76          5,313.80          2,656.90          5,092.39          4,206.76          2,878.31          4,649.57         10,406.19          3,321.12          3,321.12            5,313.80             6,199.43          6,420.84         12,398.86          2,656.90          4,649.57          2,435.49          5,535.21          5,834.55          4,321.89          4,206.76          3,099.72          6,199.43          5,313.80         10,627.60          2,913.73          4,870.98          1,594.14         5,258.89

5400-0000    UTILITIES
5401-0000     Electricity                                       139,200.23             7,658.80       4,002.01         12,876.02          3,306.01          4,176.01          2,088.00          4,002.01          3,306.01          2,262.00          3,654.01          8,178.01          2,610.00          2,610.00            4,176.01             4,872.01          5,046.01          9,744.02          2,088.00          3,654.01          1,914.00          4,350.01          4,585.26          3,396.49          3,306.01          2,436.00          4,872.01          4,176.01          8,352.01          2,289.84          3,828.01          1,252.80         4,132.85
5405-0000     Fuel                                                    0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5406-0000     Garbage Removal US                                  3,206.22               176.41          92.18            296.58             76.15             96.19             48.09             92.18             76.15             52.10             84.16            188.37             60.12             60.12               96.19               112.22            116.23            224.44             48.09             84.16             44.09            100.19            105.61             78.23             76.15             56.11            112.22             96.19            192.37             52.74             88.17             28.86            95.19
5410-0000     Internet Service US                                   630.64                34.70          18.13             58.33             14.98             18.92              9.46             18.13             14.98             10.25             16.55             37.05             11.82             11.82               18.92                22.07             22.86             44.14              9.46             16.55              8.67             19.71             20.77             15.39             14.98             11.04             22.07             18.92             37.84             10.37             17.34              5.68            18.72
5418-0000     Telephone                                           1,412.71                77.73          40.62            130.68             33.55             42.38             21.19             40.62             33.55             22.96             37.08             83.00             26.49             26.49               42.38                49.44             51.21             98.89             21.19             37.08             19.42             44.15             46.53             34.47             33.55             24.72             49.44             42.38             84.76             23.24             38.85             12.71            41.94
5421-0000     Telephone Recovery US                                   0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5422-0000     Television Cable US                                   173.10                 9.52           4.98             16.01              4.11              5.19              2.60              4.98              4.11              2.81              4.54             10.17              3.25              3.25                5.19                 6.06              6.27             12.12              2.60              4.54              2.38              5.41              5.70              4.22              4.11              3.03              6.06              5.19             10.39              2.85              4.76              1.56             5.14
5427-0000     Water                                               7,338.29               403.75         210.98            678.79            174.28            220.15            110.07            210.98            174.28            119.25            192.63            431.12            137.59            137.59              220.15               256.84            266.01            513.68            110.07            192.63            100.90            229.32            241.72            179.05            174.28            128.42            256.84            220.15            440.30            120.71            201.80             66.04           217.87
5429-0000     Water-Semi Annual Fire                                  0.00                 0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5499-9999    TOTAL UTILITIES                                   151,961.19             8,360.90       4,368.88         14,056.41          3,609.08          4,558.84          2,279.42          4,368.88          3,609.08          2,469.37          3,988.98          8,927.72          2,849.27          2,849.27            4,558.84             5,318.64          5,508.59         10,637.28          2,279.42          3,988.98          2,089.47          4,748.79          5,005.60          3,707.85          3,609.08          2,659.32          5,318.64          4,558.84          9,117.67          2,499.76          4,178.93          1,367.65         4,511.73

5500-0000    GEN & ADMIN EXPENSES
5501-0000    Accounting Fees                                            0.00               0.00           0.00              0.00             0.00               0.00             0.00               0.00             0.00              0.00               0.00              0.00             0.00              0.00                  0.00                0.00              0.00              0.00             0.00               0.00             0.00               0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5502-0000     Marketing Expense                                         0.00               0.00           0.00              0.00             0.00               0.00             0.00               0.00             0.00              0.00               0.00              0.00             0.00              0.00                  0.00                0.00              0.00              0.00             0.00               0.00             0.00               0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5504-0000     Asset Management Fees                                     0.00               0.00           0.00              0.00             0.00               0.00             0.00               0.00             0.00              0.00               0.00              0.00             0.00              0.00                  0.00                0.00              0.00              0.00             0.00               0.00             0.00               0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5507-0000     Bank Charges AS                                         145.84               8.02           4.19             13.49             3.46               4.38             2.19               4.19             3.46              2.37               3.83              8.57             2.73              2.73                  4.38                5.10              5.29             10.21             2.19               3.83             2.01               4.56              4.80             3.56              3.46              2.55              5.10              4.38              8.75              2.40              4.01              1.31             4.33
5515-0000    Computer Software                                          0.00               0.00           0.00              0.00             0.00               0.00             0.00               0.00             0.00              0.00               0.00              0.00             0.00              0.00                  0.00                0.00              0.00              0.00             0.00               0.00             0.00               0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5532-0000     Dues and Subscriptions                                  350.00              19.26          10.06             32.38             8.31              10.50             5.25              10.06             8.31              5.69               9.19             20.56             6.56              6.56                 10.50               12.25             12.69             24.50             5.25               9.19             4.81              10.94             11.53             8.54              8.31              6.13             12.25             10.50             21.00              5.76              9.63              3.15            10.39
5533-0000     Education and Training                                1,166.63              64.19          33.54            107.91            27.71              35.00            17.50              33.54            27.71             18.96              30.62             68.54            21.87             21.87                 35.00               40.83             42.29             81.66            17.50              30.62            16.04              36.46             38.43            28.47             27.71             20.42             40.83             35.00             70.00             19.19             32.08             10.50            34.64
5550-0000     Legal                                                 3,955.71             217.64         113.73            365.90            93.95             118.67            59.34             113.73            93.95             64.28             103.84            232.40            74.17             74.17                118.67              138.45            143.39            276.90            59.34             103.84            54.39             123.62            130.30            96.52             93.95             69.22            138.45            118.67            237.34             65.07            108.78             35.60           117.45
5551-0000     Property Management Fees                                  0.00               0.00           0.00              0.00             0.00               0.00             0.00               0.00             0.00              0.00               0.00              0.00             0.00              0.00                  0.00                0.00              0.00              0.00             0.00               0.00             0.00               0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5556-0000     Meals and Entertainment                                 200.31              11.02           5.76             18.53             4.76               6.01             3.00               5.76             4.76              3.26               5.26             11.77             3.76              3.76                  6.01                7.01              7.26             14.02             3.00               5.26             2.75               6.26              6.60             4.89              4.76              3.51              7.01              6.01             12.02              3.30              5.51              1.80             5.95
5560-0000     Misc Administrative Expenses AS                                              0.00           0.00              0.00             0.00               0.00             0.00               0.00             0.00              0.00               0.00              0.00             0.00              0.00                  0.00                0.00              0.00              0.00             0.00               0.00             0.00               0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5570-0000     Office Expenses                                      2,391.56              131.58          68.76            221.22            56.80              71.75            35.87              68.76            56.80             38.86              62.78            140.50            44.84             44.84                 71.75               83.70             86.69            167.41            35.87              62.78            32.88              74.74             78.78            58.35             56.80             41.85             83.70             71.75            143.49             39.34             65.77             21.52            71.01
5585-0000     Postage and Courier                                     17.84                0.98           0.51              1.65             0.42               0.54             0.27               0.51             0.42              0.29               0.47              1.05             0.33              0.33                  0.54                0.62              0.65              1.25             0.27               0.47             0.25               0.56              0.59             0.44              0.42              0.31              0.62              0.54              1.07              0.29              0.49              0.16             0.53
5586-0000     Printing/Reproduction                                    0.00                0.00           0.00              0.00             0.00               0.00             0.00               0.00             0.00              0.00               0.00              0.00             0.00              0.00                  0.00                0.00              0.00              0.00             0.00               0.00             0.00               0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5606-0000    Suspense                                                  0.00                0.00           0.00              0.00             0.00               0.00             0.00               0.00             0.00              0.00               0.00              0.00             0.00              0.00                  0.00                0.00              0.00              0.00             0.00               0.00             0.00               0.00              0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00
5608-0000     Tenant and Client Appreciation                         772.80               42.52          22.22             71.48            18.35              23.18            11.59              22.22            18.35             12.56              20.29             45.40            14.49             14.49                 23.18               27.05             28.01             54.10            11.59              20.29            10.63              24.15             25.46            18.86             18.35             13.52             27.05             23.18             46.37             12.71             21.25              6.96            22.94
5610-0000     Travel Expenses                                        958.00               52.71          27.54             88.62            22.75              28.74            14.37              27.54            22.75             15.57              25.15             56.28            17.96             17.96                 28.74               33.53             34.73             67.06            14.37              25.15            13.17              29.94             31.56            23.38             22.75             16.77             33.53             28.74             57.48             15.76             26.35              8.62            28.44
5699-9999    TOTAL GEN & ADMIN EXPENSES                           9,958.69              547.93         286.31            921.18            236.52            298.76            149.38            286.31            236.52            161.83            261.42            585.07            186.73            186.73               298.76              348.55            361.00            697.11            149.38            261.42            136.93            311.21            328.04            242.99            236.52            174.28            348.55            298.76            597.52            163.82            273.86             89.63           295.67

5700-0000    INSURANCE AND TAXES
5702-0000     Insurance Liability                                      0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00               0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00               0.00              0.00              0.00             0.00               0.00              0.00             0.00
5705-0000     Insurance Property                                  39,074.80            2,149.90       1,123.40          3,614.42            928.03          1,172.24            586.12          1,123.40            928.03            634.97          1,025.71          2,295.64           732.65             732.65            1,172.24             1,367.62          1,416.46          2,735.24            586.12          1,025.71            537.28          1,221.09          1,287.12           953.43            928.03            683.81           1,367.62          1,172.24          2,344.49           642.78           1,074.56            351.67         1,160.13
5711-0000     Real Estate Taxes                                        0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00               0.00                0.00                 0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00               0.00              0.00              0.00             0.00               0.00              0.00             0.00
5799-9000    TOTAL INSURANCE AND TAXES                           39,074.80            2,149.90       1,123.40          3,614.42            928.03          1,172.24            586.12          1,123.40            928.03            634.97          1,025.71          2,295.64            732.65            732.65            1,172.24             1,367.62          1,416.46          2,735.24            586.12          1,025.71            537.28          1,221.09          1,287.12            953.43            928.03            683.81          1,367.62          1,172.24          2,344.49            642.78          1,074.56            351.67         1,160.13


6479-9999   TOTAL RECOVERABLE EXPENSES                         399,664.08            21,989.52      11,490.34         36,968.93          9,492.02         11,989.92          5,994.96         11,490.34          9,492.02          6,494.54         10,491.18         23,480.26          7,493.70          7,493.70           11,989.92            13,988.24         14,487.82         27,976.49          5,994.96         10,491.18          5,495.38         12,489.50         13,164.93          9,751.80          9,492.02          6,994.12         13,988.24         11,989.92         23,979.84          6,574.47         10,990.76          3,596.98        11,866.03

6100-0000   Utilities and Service Expense
6109-0000    Security Fire Protection                                  0.00               0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                    0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00
5799-9000    TOTAL INSURANCE AND TAXES                                 0.00               0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                    0.00             0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00

5800-0000   NON RECOVERABLE EXPENSES
6204-0000    Legal                                                     0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00               0.00             0.00              0.00              0.00             0.00
6201-1000    Asset Management Fees                                 4,000.00              220.08         115.00            370.00             95.00            120.00             60.00            115.00             95.00             65.00           105.00             235.00             75.00             75.00               120.00              140.00            145.00            280.00             60.00            105.00             55.00            125.00            131.76             97.60             95.00             70.00           140.00            120.00             240.00            65.80            110.00             36.00           118.76
6204-1000    Meal and Entertainment                                    0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00               0.00             0.00              0.00              0.00             0.00
6205-1000    Non-Building Compliances/Reg. Fees                   22,654.92            1,246.47         651.33          2,095.58            538.05            679.65            339.82            651.33            538.05            368.14            594.69          1,330.98            424.78            424.78               679.65              792.92            821.24          1,585.84            339.82            594.69            311.51            707.97            746.25            552.78            538.05            396.46           792.92            679.65           1,359.30           372.67            623.01            203.89           672.62
6201-2000    Bank Charges                                              0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00               0.00             0.00              0.00              0.00             0.00
6290-9999    TOTAL NON RECOVERABLE EXPENSES                      26,654.92            1,466.55         766.33          2,465.58            633.05            799.65            399.82            766.33            633.05            433.14            699.69          1,565.98            499.78            499.78               799.65              932.92            966.24          1,865.84            399.82            699.69            366.51            832.97            878.01            650.38            633.05            466.46            932.92            799.65          1,599.30            438.47            733.01            239.89           791.38

6299-9000   TOTAL OPERATING EXPENSES                           426,319.00            23,456.07      12,256.67         39,434.51         10,125.08         12,789.57          6,394.79         12,256.67         10,125.08          6,927.68         11,190.87         25,046.24          7,993.48          7,993.48           12,789.57            14,921.17         15,454.06         29,842.33          6,394.79         11,190.87          5,861.89         13,322.47         14,042.95         10,402.18         10,125.08          7,460.58         14,921.17         12,789.57         25,579.14          7,012.95         11,723.77          3,836.87        12,657.41

6499-9999   NET OPERATING INCOME                               290,554.54            15,986.31       8,353.44         26,876.29          6,900.67          8,716.64          4,358.32          8,353.44          6,900.67          4,721.51          7,627.06         17,070.08          5,447.90          5,447.90            8,716.64            10,169.41         10,532.60         20,338.82          4,358.32          7,627.06          3,995.12          9,079.83          9,570.87          7,089.53          6,900.67          5,084.70         10,169.41          8,716.64         17,433.27          4,779.62          7,990.25          2,614.99         8,626.56


6300-0000   DEBT INTEREST EXPENSES
6302-0000    Interest Expense                                   162,000.00             8,913.24       4,657.50         14,985.00          3,847.50          4,860.00          2,430.00          4,657.50          3,847.50          2,632.50          4,252.50          9,517.50          3,037.50          3,037.50            4,860.00             5,670.00          5,872.50         11,340.00          2,430.00          4,252.50          2,227.50          5,062.50          5,336.28          3,952.80          3,847.50          2,835.00          5,670.00          4,860.00          9,720.00          2,664.90          4,455.00          1,458.00         4,809.78
6399-9999   TOTAL DEBT INTEREST EXPENSES                       162,000.00             8,913.24       4,657.50         14,985.00          3,847.50          4,860.00          2,430.00          4,657.50          3,847.50          2,632.50          4,252.50          9,517.50          3,037.50          3,037.50            4,860.00             5,670.00          5,872.50         11,340.00          2,430.00          4,252.50          2,227.50          5,062.50          5,336.28          3,952.80          3,847.50          2,835.00          5,670.00          4,860.00          9,720.00          2,664.90          4,455.00          1,458.00         4,809.78

6400-0000   CAPITAL EXPENDITURES
6408-0000    Interior Building Repairs                            13,030.52              716.94         374.63          1,205.32            309.47            390.92            195.46            374.63            309.47            211.75            342.05            765.54            244.32            244.32               390.92              456.07            472.36            912.14            195.46            342.05            179.17            407.20            429.23            317.94            309.47            228.03            456.07           390.92            781.83            214.35            358.34            117.27           386.88
6409-0000    Exterior Building Repairs                                 0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00              0.00             0.00
6410-0000    Leasing Commissions                                   3,002.23              165.18          86.31            277.71             71.30             90.07             45.03             86.31             71.30             48.79             78.81            176.38             56.29             56.29                90.07              105.08            108.83            210.16             45.03             78.81             41.28             93.82             98.89             73.25             71.30             52.54           105.08             90.07            180.13             49.39             82.56             27.02            89.14
6414-0000    Tenant Finish                                             0.00                0.00           0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00                 0.00                0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00              0.00             0.00              0.00              0.00              0.00              0.00             0.00
6499-9999   TOTAL CAPITAL EXPENDITURES                           16,032.75              882.12         460.94          1,483.03            380.78            480.98            240.49            460.94            380.78            260.53            420.86            941.92            300.61            300.61               480.98              561.15            581.19          1,122.29            240.49            420.86            220.45            501.02            528.12            391.20            380.78            280.57            561.15            480.98            961.97            263.74            440.90            144.29           476.01

7000-0000   NET INCOME                                         112,521.79             6,190.95       3,235.00         10,408.27          2,672.39          3,375.65          1,687.83          3,235.00          2,672.39          1,828.48          2,953.70          6,610.66          2,109.78          2,109.78            3,375.65             3,938.26          4,078.91          7,876.53          1,687.83          2,953.70          1,547.17          3,516.31          3,706.47          2,745.53          2,672.39          1,969.13          3,938.26          3,375.65          6,751.31          1,850.98          3,094.35          1,012.70         3,340.77
